
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

--------------------------------------------------------------------------------

      


SUPERIOR ESSEX COMMUNICATIONS LLC

and

ESSEX GROUP, INC.,

as Issuers,

THE GUARANTORS PARTY HERETO,

as Guarantors

9% Senior Notes due 2012

       


--------------------------------------------------------------------------------


INDENTURE


Dated as of April 14, 2004


--------------------------------------------------------------------------------

THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee

--------------------------------------------------------------------------------




CROSS-REFERENCE TABLE*


Trust Indenture Act Section


--------------------------------------------------------------------------------

  Indenture
Section

--------------------------------------------------------------------------------

310(a)(1)   7.10       (a)(2)   7.10       (a)(3)   N.A.       (a)(4)   N.A.
      (a)(5)   7.10       (b)   7.3, 7.8, 7.10       (c)   N.A. 311(a)   7.11
      (b)   7.11       (c)   N.A. 312(a)   2.5       (b)   13.3       (c)   13.3
313(a)   7.6       (b)(1)   N.A.       (b)(2)   7.6       (c)   7.6, 13.2 314(a)
  4.3, 4.4       (b)   N.A.       (c)(1)   13.4       (c)(2)   13.4       (c)(3)
  13.4       (d)   N.A.       (e)   13.5       (f)   N.A. 315(a)   7.2       (b)
  7.5, 13.2       (c)   7.1       (d)   7.1       (e)   6.12 316(a)(last
sentence)   2.9       (a)(1)(A)   6.5       (a)(1)(B)   6.4       (a)(2)   N.A.
      (b)   6.7       (c)   N.A. 317(a)(1)   6.8       (a)(2)   6.10       (b)  
2.4 318(a)   13.1       (b)   N.A.       (c)   13.1

--------------------------------------------------------------------------------

N.A. means not applicable.

*This Cross-Reference Table shall not, for any purpose, be deemed a part of the
Indenture.

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.1
 
Definitions.
 
1 Section 1.2   Other Definitions.   20 Section 1.3   Incorporation by Reference
of Trust Indenture Act.   21 Section 1.4   Rules of Construction.   21 Section
1.5   Acts of Holders.   21
ARTICLE II
THE NOTES
Section 2.1
 
Form and Dating.
 
22 Section 2.2   Execution and Authentication.   23 Section 2.3   Registrar and
Paying Agent.   23 Section 2.4   Paying Agents to Hold Money in Trust.   24
Section 2.5   Holder Lists.   24 Section 2.6   Transfer and Exchange.   24
Section 2.7   Replacement Notes.   32 Section 2.8   Outstanding Notes.   32
Section 2.9   Treasury Notes.   32 Section 2.10   Temporary Notes.   32 Section
2.11   Cancellation.   33 Section 2.12   Defaulted Interest.   33 Section 2.13  
Persons Deemed Owners.   33 Section 2.14   CUSIP Numbers.   33 Section 2.15  
Designation.   33
ARTICLE III
REDEMPTION AND REPURCHASE
Section 3.1
 
Notices to Trustee.
 
34 Section 3.2   Selection of Notes.   34 Section 3.3   Notice of Optional or
Special Redemption.   35 Section 3.4   Effect of Notice of Redemption.   35
Section 3.5   Deposit of Redemption Price or Purchase Price.   36 Section 3.6  
Notes Redeemed or Repurchased in Part.   36 Section 3.7   Optional Redemption.  
36 Section 3.8   Special Redemption.   36 Section 3.9   Repurchase upon Change
of Control Offer.   37 Section 3.10   Repurchase upon Application of Excess
Proceeds.   38
ARTICLE IV
COVENANTS
Section 4.1
 
Payment of Principal and Interest.
 
40 Section 4.2   Maintenance of Office or Agency.   40 Section 4.3   Reports.  
41 Section 4.4   Compliance Certificate.   42          


i

--------------------------------------------------------------------------------



Section 4.5   Taxes.   42 Section 4.6   Stay, Extension and Usury Laws.   42
Section 4.7   Limitation on Restricted Payments.   43 Section 4.8   Limitation
on Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.  
45 Section 4.9   Limitation on Incurrence of Additional Indebtedness.   46
Section 4.10   Limitation on Asset Sales.   47 Section 4.11   Limitations on
Transactions with Affiliates.   48 Section 4.12   Limitation on Liens.   50
Section 4.13   Continued Existence.   50 Section 4.14   Insurance Matters.   51
Section 4.15   Offer to Repurchase upon Change of Control.   51 Section 4.16  
Additional Subsidiary Guarantees.   52 Section 4.17   Conduct of Business.   52
Section 4.18   Payments for Consent.   52 Section 4.19   Limitation on Preferred
Stock of Restricted Subsidiaries.   52
ARTICLE V
SUCCESSORS
Section 5.1
 
Merger, Consolidation and or Sale of Assets.
 
53 Section 5.2   Successor Corporation Substituted.   54
ARTICLE VI
DEFAULTS AND REMEDIES
Section 6.1
 
Events of Default.
 
55 Section 6.2   Acceleration.   57 Section 6.3   Other Remedies.   57 Section
6.4   Waiver of Past Defaults.   58 Section 6.5   Control by Majority.   58
Section 6.6   Limitation on Suits.   58 Section 6.7   Rights of Holders of Notes
to Receive Payment.   58 Section 6.8   Collection Suit by Trustee.   58 Section
6.9   [Intentionally Omitted].   59 Section 6.10   Trustee May File Proofs of
Claim.   59 Section 6.11   Priorities.   59 Section 6.12   Undertaking for
Costs.   59
ARTICLE VII
TRUSTEE
Section 7.1
 
Duties of Trustee.
 
60 Section 7.2   Rights of Trustee.   61 Section 7.3   Individual Rights of
Trustee.   62 Section 7.4   Trustee's Disclaimer.   62 Section 7.5   Notice of
Defaults.   62 Section 7.6   Reports by Trustee to Holder of the Notes.   62
Section 7.7   Compensation, Reimbursement and Indemnity.   63 Section 7.8  
Replacement of Trustee.   63 Section 7.9   Successor Trustee by Merger, Etc.  
64          

ii

--------------------------------------------------------------------------------



Section 7.10   Eligibility; Disqualification.   64 Section 7.11   Preferential
Collection of Claims Against Issuers.   64
ARTICLE VIII
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.1
 
Option to Effect Legal Defeasance or Covenant Defeasance.
 
65 Section 8.2   Legal Defeasance and Discharge.   65 Section 8.3   Covenant
Defeasance.   65 Section 8.4   Conditions to Legal or Covenant Defeasance.   66
Section 8.5   Deposited Money and U.S. Government Securities to Be Held in
Trust; Other Miscellaneous Provisions.   67 Section 8.6   Repayment to the
Issuers.   67 Section 8.7   Reinstatement.   68
ARTICLE IX
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.1
 
Without Consent of Holders of Notes.
 
68 Section 9.2   With Consent of Holders of Notes.   69 Section 9.3   Compliance
with Trust Indenture Act.   70 Section 9.4   Revocation and Effect of Consents.
  70 Section 9.5   Notation on or Exchange of Notes.   70 Section 9.6   Trustee
to Sign Amendment, Etc.   70
ARTICLE X
[INTENTIONALLY OMITTED]
ARTICLE XI
GUARANTEE
Section 11.1
 
Unconditional Guarantee.
 
71 Section 11.2   Severability.   71 Section 11.3   Limitation of Guarantor's
Liability.   71 Section 11.4   Release of Guarantor.   72 Section 11.5  
Contribution.   72 Section 11.6   Waiver of Subrogation.   72 Section 11.7  
Execution of Guarantee.   73 Section 11.8   Waiver of Stay, Extension or Usury
Laws.   73
ARTICLE XII
SATISFACTION AND DISCHARGE
Section 12.1
 
Satisfaction and Discharge.
 
73 Section 12.2   Application of Trust.   74
ARTICLE XIII
MISCELLANEOUS
Section 13.1
 
Trust Indenture Act Controls.
 
74 Section 13.2   Notices.   74 Section 13.3   Communication by Holders of Notes
with Other Holders of Notes.   75          


iii

--------------------------------------------------------------------------------



Section 13.4   Certificate and Opinion as to Conditions Precedent.   75 Section
13.5   Statements Required in Certificate or Opinion.   76 Section 13.6   Rules
by Trustee and Agents.   76 Section 13.7   No Personal Liability of Directors,
Managers, Officers, Employees, Members and Stockholders.   76 Section 13.8  
Governing Law.   76 Section 13.9   No Adverse Interpretation of Other
Agreements.   77 Section 13.10   Successors.   77 Section 13.11   Severability.
  77 Section 13.12   Counterpart Originals.   77 Section 13.13   Table of
Contents, Headings, Etc.   77 Section 13.14   Qualification of Indenture.   77

EXHIBITS

Exhibit A   Form of Series A Note Exhibit B   Form of Series B Note Exhibit C  
Form of Guarantee Exhibit D(1)   Form of Regulation S Certificate Exhibit D(2)  
Form of Certificate to Be Delivered upon Exchange or Registration of Transfer of
Notes Exhibit E   Form of Certificate to Be Delivered in Connection with
Transfers to Non-QIB Accredited Investors Exhibit F   Form of Certificate to Be
Delivered in Connection with Transfers Pursuant to Regulation S

iv

--------------------------------------------------------------------------------



INDENTURE

        INDENTURE dated as of April 14, 2004 among Superior Essex Communications
LLC, a Delaware limited liability company ("Superior Essex Communications"), and
Essex Group, Inc., a Michigan corporation, as joint and several obligors (each
an "Issuer" and together, the "Issuers"), the Guarantors (as defined herein)
listed on Schedule A hereto, and The Bank of New York Trust Company, N.A., a
national banking association, as trustee (the "Trustee").

        Each party agrees as follows for the benefit of the other parties and
for the equal and ratable benefit of the Holders (as defined below) of the
Issuers' 9% Senior Notes due 2012:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

        Section 1.1 Definitions.

        "Acquired Indebtedness" means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Issuers or at the time it merges or consolidates with or into the Issuers or
any of their Subsidiaries or assumed in connection with the acquisition of
assets (including capital stock) from such Person and in each case not incurred
by such Person in connection with, or in anticipation or contemplation of, such
Person becoming a Restricted Subsidiary of the Issuers or such acquisition,
merger or consolidation.

        "Acquisition Agreement" means the Asset Purchase Agreement dated as of
March 18, 2004 among Superior Essex Communications, as Purchaser, and Belden
Communications Company and Belden (Canada) Inc., as Seller.

        "Additional Interest" means all additional interest then owing pursuant
to Section 4 of the Registration Rights Agreement.

        "Additional Notes" means Notes, in addition to, and having identical
terms as, the $257,100,000 aggregate principal amount of Series A Notes issued
on the Issue Date (or the Series B Notes issued in exchange for the Series A
Notes issued on the Issue Date), issued pursuant to Article II hereof and in
compliance with Section 4.9 hereof.

        "Affiliate" means, with respect to any specified Person, any other
Person who directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative of the
foregoing.

        "Agent" means any Registrar, Paying Agent or co-registrar.

        "Asset Acquisition" means (1) an Investment by the Issuers or any
Restricted Subsidiary of the Issuers in any other Person pursuant to which such
Person shall become a Restricted Subsidiary of the Issuers or any Restricted
Subsidiary of the Issuers, or shall be merged with or into the Issuers or any
Restricted Subsidiary of the Issuers, or (2) the acquisition by the Issuers or
any Restricted Subsidiary of the Issuers of the assets of any Person (other than
a Restricted Subsidiary of the Issuers) which constitute all or substantially
all of the assets of such Person or comprise any division or line of business of
such Person or any other properties or assets of such Person other than in the
ordinary course of business; provided that the Belden Acquisition shall not
constitute an Asset Acquisition for purposes of this Indenture.

        "Asset Sale" means any direct or indirect sale, issuance, conveyance,
transfer, lease (other than operating leases entered into in the ordinary course
of business), assignment or other disposition or transfer for value by the
Issuers or any of their Restricted Subsidiaries (including any Sale and
Leaseback Transaction) to any Person other than the Issuers or a Wholly Owned
Restricted Subsidiary

--------------------------------------------------------------------------------




of the Issuers of (1) any Capital Stock of any Restricted Subsidiary of the
Issuers; or (2) any other property or assets of the Issuers or any Restricted
Subsidiary of the Issuers other than in the ordinary course of business;
provided, however, that asset sales or other dispositions shall not include
(a) a transaction or series of related transactions for which the Issuers or
their Restricted Subsidiaries receive aggregate consideration of less than
$2.0 million; (b) the sale, lease, conveyance, disposition or other transfer of
all or substantially all of the assets of the Issuers as permitted under
Section 5.1 hereof; (c) any Restricted Payment permitted under Section 4.7
hereof or that constitutes a Permitted Investment; (d) the sale or discount, in
each case without recourse, of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof; (e) disposals or replacements of obsolete or worn out equipment;
(f) licenses, as licensor or licensee, of patents, trademarks, copyrights and
know-how to third Persons in the ordinary course of business; (g) leases or
subleases granted by an Issuer or any Restricted Subsidiary to third Persons in
arm's-length transactions and not interfering in any material respect with the
business of the Issuers or any Restricted Subsidiary; (h) transfers or other
dispositions of inventory in the ordinary course of business; and (i) transfers
or other dispositions to any Issuer or to a Subsidiary to any other Person if
after giving effect to such transfer or other disposition such other Person
becomes a Wholly Owned Subsidiary of an Issuer.

        "Bankruptcy Law" means Title 11, U.S. Code or any similar federal or
state law for the relief of debtors.

        "Belden Acquisition" shall mean the acquisition of certain assets
pursuant to the Acquisition Agreement.

        "Board of Directors" means, as to any Person, the board of directors (or
similar governing body) of such Person or any duly authorized committee thereof.

        "Board Resolution" means, with respect to any Person, a copy of a
resolution certified by the Secretary or an Assistant Secretary of such Person
to have been duly adopted by the Board of Directors of such Person and to be in
full force and effect on the date of such certification, and, if required by
this Indenture, delivered to the Trustee.

        "Brownwood Lease" means that certain Lease Agreement, dated as of
December 16, 1993, as amended, between Superior Essex Communications (f/k/a
Superior Telecommunications Inc.) and ST (TX) LP.

        "Business Day" means any day other than a Saturday, a Sunday or a day on
which banking institutions in the City of New York or Atlanta, Georgia are
authorized by law, regulation or executive order to remain closed. If a payment
date is not a Business Day, payment may be made at that place on the next
succeeding day that is a Business Day, and no interest shall accrue for the
intervening period.

        "Capital Stock" means

        (1)   with respect to any Person that is a corporation, any and all
shares, interests, participations or other equivalents (however designated and
whether or not voting) of corporate stock, including each class of Common Stock
and Preferred Stock of such Person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and

        (2)   with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests (however designated and
whether or not voting) of such Person, and all options, warrants or other rights
to purchase or acquire any of the foregoing.

        "Capitalized Lease Obligation" means, as to any Person, the Indebtedness
represented by obligations of such Person under a lease that are required to be
classified and accounted for as capital lease obligations under GAAP and, for
purposes of this definition, the amount of such Indebtedness at

2

--------------------------------------------------------------------------------



any date shall be the capitalized amount of such obligations at such date,
determined in accordance with GAAP.

        "Cash Equivalents" means:

        (1)   marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States, in each case maturing within one year from the date of acquisition
thereof;

        (2)   marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof or the District of Columbia maturing within one year
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either Standard & Poor's Ratings
Group ("S&P") or Moody's Investors Service, Inc. ("Moody's");

        (3)   commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's;

        (4)   certificates of deposit, money market deposit accounts, time
deposit accounts, term deposit accounts or bankers' acceptances maturing within
one year from the date of acquisition thereof issued or held by any bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or any U.S. branch of a foreign bank having at the date
of acquisition thereof combined capital and surplus of not less than
$250.0 million;

        (5)   repurchase obligations with a term of not more than thirty days
for underlying securities of the types described in clause (1) above entered
into with any bank meeting the qualifications specified in clause (4) above; and

        (6)   investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (1) through
(5) above.

        "Change of Control" means the occurrence of one or more of the following
events after the Issue Date:

        (1)   any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
either of the Issuers, Intermediate Holdings or Holdings to any Person or group
of related Persons for purposes of Section 13(d) of the Exchange Act (a
"Group"), together with any Affiliates thereof (whether or not otherwise in
compliance with the provisions of this Indenture);

        (2)   the approval by the holders of Capital Stock of either of the
Issuers, Intermediate Holdings or Holdings, as the case may be, of any plan or
proposal for the liquidation or dissolution of either of the Issuers,
Intermediate Holdings or Holdings, as the case may be (whether or not otherwise
in compliance with the provisions of this Indenture);

        (3)   any Person or Group (other than any entity formed for the purpose
of owning Capital Stock of the Issuers) shall become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of either of the Issuers, Intermediate Holdings or Holdings; or

        (4)   the replacement of a majority of the Board of Directors of either
of the Issuers, Intermediate Holdings or Holdings over a two-year period from
the directors who constituted the Board of Directors of either of the Issuers,
Intermediate Holdings or Holdings, as the case may be, at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of either of the Issuers, Intermediate
Holdings or

3

--------------------------------------------------------------------------------






Holdings, as the case may be, then still in office who either were members of
such Board of Directors at the beginning of such period or whose election as a
member of such Board of Directors was previously so approved.

        "China Joint Venture" means a joint venture entity through which the
Issuers conduct substantially all of their magnet wire business in the People's
Republic of China.

        "Clearstream" means Clearstream Banking, Société Anonyme, Luxembourg.

        "Commission" means the Securities and Exchange Commission.

        "Common Stock" of any Person means any and all shares, interests or
other participations in, and other equivalents (however designated and whether
voting or non-voting) of, such Person's common stock, whether outstanding on the
Issue Date or issued after the Issue Date, and includes, without limitation, all
series and classes of such common stock.

        "Consolidated EBITDA" means, with respect to any Person, for any period,
the sum (without duplication) of:

        (1)   Consolidated Net Income;

        (2)   to the extent Consolidated Net Income has been reduced thereby,

        (a)   all federal, state, local and foreign income taxes of such Person
and its Restricted Subsidiaries, paid or accrued in accordance with GAAP for
such period;

        (b)   Consolidated Interest Expense; and

        (c)   Consolidated Non-Cash Charges; and

        (3)   to the extent Consolidated Net Income has been increased thereby,
less any non-cash items increasing Consolidated Net Income for such period, all
as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in accordance with GAAP.

        "Consolidated Fixed Charge Coverage Ratio" means, with respect to any
Person, the ratio of Consolidated EBITDA of such Person during the four full
fiscal quarters (the "Four Quarter Period") ending prior to the date of the
transaction giving rise to the need to calculate the Consolidated Fixed Charge
Coverage Ratio for which financial statements are available (the "Transaction
Date") to the aggregate amount of Consolidated Fixed Charges of such Person for
the Four Quarter Period. In addition to and without limitation of the foregoing,
for purposes of this definition, "Consolidated EBITDA" and "Consolidated Fixed
Charges" shall be calculated after giving effect on a pro forma basis for the
period of such calculation to:

        (1)   the incurrence or repayment of any Indebtedness of such Person or
any of its Restricted Subsidiaries (and the application of the net proceeds
thereof) giving rise to the need to make such calculation and any incurrence or
repayment of other Indebtedness (and the application of the proceeds thereof),
other than the incurrence or repayment of Indebtedness in the ordinary course of
business for working capital purposes pursuant to working capital facilities,
occurring during the Four Quarter Period or at any time subsequent to the last
day of the Four Quarter Period and on or prior to the Transaction Date, as if
such incurrence or repayment, as the case may be (and the application of the net
proceeds thereof), occurred on the first day of the Four Quarter Period;

        (2)   any asset sales or other dispositions or Asset Acquisitions
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of such Person or one of its Restricted
Subsidiaries (including any Person who becomes a Restricted Subsidiary as a
result of the Asset Acquisition) incurring, assuming or otherwise being liable
for Acquired Indebtedness and also including any Consolidated EBITDA (including
any pro forma expense and cost reductions calculated on a basis consistent with
Regulation S-X under the Exchange Act)

4

--------------------------------------------------------------------------------






attributable to the assets which are the subject of the Asset Acquisition or
asset sale or other disposition during the Four Quarter Period) occurring during
the Four Quarter Period or at any time subsequent to the last day of the Four
Quarter Period and on or prior to the Transaction Date, as if such asset sale or
other disposition or Asset Acquisition (including the incurrence, assumption or
liability for any such Acquired Indebtedness) occurred on the first day of the
Four Quarter Period. If such Person or any of its Restricted Subsidiaries
directly or indirectly guarantees Indebtedness of a third Person, the preceding
sentence shall give effect to the incurrence of such guaranteed Indebtedness as
if such Person or any Restricted Subsidiary of such Person had directly incurred
or otherwise assumed such guaranteed Indebtedness; and

        (3)   solely in connection with the calculation of any Four Quarter
Period which would otherwise include any period ending on or prior to
December 31, 2003, Consolidated EBITDA shall be calculated: (x) in respect of
any Transaction Date occurring after the Issue Date and on or before July 31,
2004, as 4 times Consolidated EBITDA for the fiscal quarter ended March 31,
2004, (y) in respect of any Transaction Date occurring after July 31, 2004 and
on or before October 31, 2004, as 2 times the sum of (1) Consolidated EBITDA for
the fiscal quarter ended March 31, 2004 plus (2) Consolidated EBITDA for the
fiscal quarter ending June 30, 2004 and (z) in respect of any Transaction Date
occurring after October 31, 2004 and on or before January 31, 2004, as 4/3 times
the sum of (1) Consolidated EBITDA for the fiscal quarter ending March 31, 2004,
plus (2) Consolidated EBITDA for the fiscal quarter ending June 30, 2004 and
(3) Consolidated EBITDA for the fiscal quarter ending September 30, 2004.

        Furthermore, in calculating "Consolidated Fixed Charges" for purposes of
determining the denominator (but not the numerator) of this "Consolidated Fixed
Charge Coverage Ratio":

        (1)   interest on outstanding Indebtedness determined on a fluctuating
basis as of the Transaction Date and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the Transaction Date; and

        (2)   notwithstanding clause (1) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Interest Swap Obligations, shall be deemed to accrue at
the rate per annum resulting after giving effect to the operation of such
agreements.

        "Consolidated Fixed Charges" means, with respect to any Person for any
period, the sum, without duplication, of:

        (1)   Consolidated Interest Expense; plus

        (2)   the product of (x) the aggregate amount of all cash dividend
payments and other distributions on any series of Preferred Stock of such Person
and, to the extent permitted under this Indenture, its Restricted Subsidiaries
(other than dividends and other distributions paid in Qualified Capital Stock
and other than dividends paid by a Restricted Subsidiary of such Person to such
Person or to a Wholly Owned Restricted Subsidiary of such Person) paid, accrued
or scheduled to be paid or accrued during such period times (y) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local income tax rate of such Person,
expressed as a decimal.

        "Consolidated Interest Expense" means, with respect to any Person for
any period, the sum of, without duplication:

        (1)   the aggregate of the interest expense of such Person and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, including without limitation, (a) any amortization of debt
discount (provided that any amortization of bond premium

5

--------------------------------------------------------------------------------



will be credited to reduce Consolidated Interest Expense unless, pursuant to
GAAP, such amortization of bond premium has otherwise reduced Consolidated
Interest Expense); (b) the net costs under Interest Swap Obligations; (c) all
capitalized interest; and (d) the interest portion of any deferred payment
obligation; and

        (2)   the interest component of Capitalized Lease Obligations paid,
accrued and/or scheduled to be paid or accrued by such Person and its Restricted
Subsidiaries during such period as determined on a consolidated basis in
accordance with GAAP.

        For the purposes of the foregoing, total interest expense will be
determined (i) after giving effect to any net payments made or received by the
Issuers and their Subsidiaries with respect to interest rate agreements and
(ii) exclusive of amounts classified as other comprehensive income in the
balance sheet of the Issuers. Notwithstanding anything to the contrary contained
herein, commissions, discounts, yield and other fees and charges incurred in
connection with any transaction pursuant to which the Issuers or their
Restricted Subsidiaries may sell, convey or otherwise transfer or grant a
security interest in any accounts receivable or related assets shall be included
in Consolidated Interest Expense.

        "Consolidated Net Income" means, with respect to any Person, for any
period, the aggregate net income (or loss) of such Person and its Restricted
Subsidiaries for such period on a consolidated basis, determined in accordance
with GAAP, plus, solely for purposes of the covenant described under "Certain
Covenants—Limitation on Restricted Payments," the amount of any cash dividends
or cash distributions received by such Person from Unrestricted Subsidiaries,
and plus, for all purposes, cash dividends or cash distributions out of net
income received in connection with the China Joint Venture, which shall be
included in the computation of Consolidated Net Income for all purposes
hereunder; provided that there shall be excluded therefrom

        (1)   after-tax gains (net of losses) from Asset Sales (without regard
to the limitations set forth in the definition thereof) other than in the
ordinary course of business or abandonments or reserves relating thereto;

        (2)   after-tax items classified as extraordinary or nonrecurring gains
(net of losses);

        (3)   the net income (but not loss) of any Restricted Subsidiary of the
referenced Person to the extent that the payment of dividends or similar
distributions by that Restricted Subsidiary of that income is restricted by a
contract (other than this Indenture), operation of law or otherwise, but only to
the extent such restriction would prevent such Restricted Subsidiary from being
able to pay dividends or make other distributions;

        (4)   the net income of any Person, other than a Restricted Subsidiary
of the referenced Person, except to the extent of cash dividends or
distributions paid to the referenced Person or to a Wholly Owned Restricted
Subsidiary of the referenced Person by such Person;

        (5)   any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of Consolidated Net
Income accrued at any time following the Issue Date;

        (6)   income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued);

        (7)   except as otherwise provided in the definition of "Consolidated
Fixed Charge Coverage Ratio," in the case of a successor to the referenced
Person by consolidation or merger or as a transferee of the referenced Person's
assets, any earnings of the successor corporation prior to such consolidation,
merger or transfer of assets; and

        (8)   the cumulative effect of changes in accounting principles.

6

--------------------------------------------------------------------------------






        "Consolidated Net Worth" of any Person at any date means the
consolidated stockholders' equity of such Person, determined on a consolidated
basis in accordance with GAAP, less (without duplication) the amount of such
stockholders' equity attributable to Disqualified Capital Stock of such Person.

        "Consolidated Non-Cash Charges" means, with respect to any Person, for
any period, the aggregate depreciation, amortization and other non-cash expenses
of such Person and its Restricted Subsidiaries reducing Consolidated Net Income
of such Person and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charges
constituting an extraordinary item or loss or any such charge which requires an
accrual of or a reserve for cash charges for any future period).

        "Credit Agreement" means the Credit Agreement dated as of November 10,
2003, as amended through the Issue Date, by and among the Issuers, the lenders
party thereto in their capacities as lenders thereunder, Fleet Capital
Corporation, as collateral and administrative agent, General Electric Capital
Corporation, as syndication agent, and Fleet Securities Inc. and GECC Markets
Group, Inc., as co-lead arrangers, together with the related documents thereto
(including, without limitation, any guarantee agreements and security
documents), in each case as such agreements may be amended (including any
amendment and restatement thereof), supplemented or otherwise modified from time
to time, including one or more credit agreements, loan agreements, indentures or
similar agreements extending the maturity of, refinancing, replacing or
otherwise restructuring (including increasing the amount of available borrowings
thereunder or adding Restricted Subsidiaries of the Issuers as additional
borrowers or guarantors thereunder) all or any portion of the Indebtedness under
such agreement or agreements or any successor or replacement agreement or
agreements and whether by the same or any other agent, lender or group of
lenders.

        "Currency Agreement" means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Issuers or any Restricted Subsidiary of the Issuers against fluctuations in
currency values.

        "Custodian" means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

        "Default" means an event the occurrence of which is, or with the lapse
of time or the giving of notice or both would be, an Event of Default.

        "Depositary" means, with respect to the Notes issuable in whole or in
part in global form, the Person specified in Section 2.6(g) hereof as the
Depositary with respect to the Notes, until a successor shall have been
appointed and become such pursuant to the applicable provisions or this
Indenture, and, thereafter, "Depositary" shall mean or include such successor.

        "Disqualified Capital Stock" means that portion of any Capital Stock
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder
thereof), or upon the happening of any event (other than an event which would
constitute a Change of Control), matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the sole option
of the holder thereof (except, in each case, upon the occurrence of a Change of
Control), on or prior to the final maturity date of the Notes for anything other
than Qualified Capital Stock.

        "Domestic Restricted Subsidiary" means a Restricted Subsidiary
incorporated or otherwise organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory or
possession of the United States.

        "Equity Offering" means any public or private sale of Qualified Capital
Stock of Holdings or the Issuers; provided that, in the event of a Equity
Offering by Holdings, Holdings contributes to the capital of the Issuers the
portion of the net cash proceeds of such Equity Offering necessary to pay the

7

--------------------------------------------------------------------------------




aggregate redemption price (plus accrued interest to the redemption date) of the
Notes to be redeemed pursuant to paragraph 6 of the Note.

        "Escrow Agent" has the meaning set forth in Section 3.8 hereof.

        "Escrow Agreement" has the meaning set forth in Section 3.8 hereof.

        "Essex International" means Essex International Inc.

        "Euroclear" means Euroclear Bank, S.A./N.V., as operator of the
Euroclear System.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto.

        "Exchange Offer" means the offer that shall be made by the Issuers
pursuant to the Registration Rights Agreement to exchange Series A Notes for
Series B Notes.

        "Existing Preferred Stock" means the Series A Preferred Stock issued by
Intermediate Holdings in an aggregate liquidation preference of $5 million.

        "fair market value" means, with respect to any asset or property, the
price which could be negotiated in an arm's-length, free market transaction, for
cash, between a willing seller and a fully informed willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction. Fair market value shall be determined by a majority of the Board of
Directors of the Issuers acting reasonably and in good faith and shall be
evidenced by a Board Resolution of the Board of Directors of the Issuers
delivered to the Trustee.

        "Final Memorandum" means the Issuers' final offering memorandum dated
April 8, 2004, whereby the Issuers offered $257,100,000 Series A Notes.

        "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession of the United States, consistently applied as in effect in the United
States from time to time.

        "Guarantee" means a guarantee of the Notes by a Guarantor.

        "Guarantor" means (1) each of Holdings, Intermediate Holdings and each
existing Domestic Restricted Subsidiary of Holdings; and (2) each of Holdings'
Domestic Restricted Subsidiaries that in the future execute a supplemental
indenture in which such Restricted Subsidiary agrees to be bound by the terms of
this Indenture as a Guarantor other than IP Licensing LLC, a Delaware limited
liability company; provided that any Person constituting a Guarantor as
described above shall cease to constitute a Guarantor when its respective
Guarantee is released in accordance with the terms of this Indenture.

        "Holder" means a Person in whose name a Note is registered.

        "Holdings" means Superior Essex Inc.

        "Indebtedness" means with respect to any Person, without duplication,

        (1)   all Obligations of such Person for borrowed money;

        (2)   all Obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

        (3)   all Capitalized Lease Obligations of such Person;

8

--------------------------------------------------------------------------------






        (4)   all Obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations and all Obligations
under any title retention agreement (but excluding trade accounts payable and
other accrued liabilities arising in the ordinary course of business);

        (5)   all Obligations for the reimbursement of any obligor on any letter
of credit, banker's acceptance or similar credit transaction;

        (6)   guarantees and other contingent obligations in respect of
Indebtedness referred to in clauses (1) through (5) above and clause (8) below;

        (7)   all Obligations of any other Person of the type referred to in
clauses (1) through (6) which are secured by any lien on any property or asset
of such Person, the amount of such Obligation being deemed to be the lesser of
the fair market value of such property or asset or the amount of the Obligation
so secured;

        (8)   all Obligations under currency agreements and interest swap
agreements of such Person applicable to the foregoing; and

        (9)   all Disqualified Capital Stock issued by such Person with the
amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, but excluding accrued dividends, if any.

        For purposes hereof, the "maximum fixed repurchase price" of any
Disqualified Capital Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Capital Stock as if
such Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Indenture, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

        Notwithstanding any other provision of the forgoing definition,
(i) Indebtedness shall not include any liability for federal, state, local or
other taxes or (ii) guarantees of, or obligations with respect to letters of
credit supporting, Indebtedness otherwise included in the determination of such
amount shall not also be included.

        "Indenture" means this Indenture, as amended or supplemented from time
to time.

        "Independent Financial Advisor" means a firm (1) which does not, and
whose directors, officers or Affiliates do not, have a direct or indirect
financial interest in the Issuers; and (2) which, in the judgment of the Board
of Directors of the Issuers, is otherwise independent and qualified to perform
the task for which it is to be engaged.

        "Initial Purchasers" means J.P. Morgan Securities Inc., Lehman
Brothers Inc., UBS Securities LLC, Wachovia Capital Markets, LLC and Fleet
Securities, Inc.

        "Interest Swap Obligations" means the obligations of any Person pursuant
to any arrangement with any other Person, whereby, directly or indirectly, such
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

        "Intermediate Holdings" means Essex International and Superior Essex
Holding.

9

--------------------------------------------------------------------------------



        "Investment" means, with respect to any Person, any direct or indirect
loan or other extension of credit (including, without limitation, a guarantee)
or capital contribution to (by means of any transfer of cash or other property
to others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any other Person. "Investment" shall exclude extensions of trade credit by
the Issuers and their Restricted Subsidiaries in accordance with normal trade
practices of the Issuers or such Restricted Subsidiary, as the case may be. If
the Issuers or any Restricted Subsidiary of the Issuers sells or otherwise
disposes of any Common Stock of any direct or indirect Restricted Subsidiary of
the Issuers such that, after giving effect to any such sale or disposition, the
Issuers no longer own, directly or indirectly, 50% of the outstanding Common
Stock of such Restricted Subsidiary, the Issuers shall be deemed to have made an
Investment on the date of any such sale or disposition equal to the fair market
value of the Common Stock of such Restricted Subsidiary not sold or disposed of.

        "Issue Date" means the date of original issuance of the Notes.

        "Issuers" means the Persons named in the introductory paragraph to this
Indenture until a successor Person or Persons shall have become such in
accordance with the applicable provisions of this Indenture, and thereafter
means such successor Person or Persons.

        "Lien" means any lien, mortgage, deed of trust, pledge, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof and any
agreement to give any security interest).

        "Net Cash Proceeds" means, with respect to any Asset Sale, the proceeds
in the form of cash or Cash Equivalents including payments in respect of
deferred payment obligations when received in the form of cash or Cash
Equivalents (other than the portion of any such deferred payment constituting
interest) received by the Issuers or any of their Restricted Subsidiaries from
such Asset Sale net of:

         (1)  out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees,
brokerage fees and sales commissions) and any relocation expenses incurred as a
result thereof;

         (2)  taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements;

         (3)  repayment of Indebtedness that is secured by the property or
assets that are the subject of such Asset Sale; and

         (4)  appropriate amounts to be provided by the Issuers or any
Restricted Subsidiary, as the case may be, as a reserve, in accordance with
GAAP, against any liabilities associated with such Asset Sale and retained by
the Issuers or any Restricted Subsidiary, as the case may be, after such Asset
Sale, including, without limitation, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale.

        "Note Custodian" means the Trustee, as custodian with respect to the
Notes in global form, or any successor entity thereto.

        "Notes" means the Series A Notes and the Series B Notes, if any, that
are issued under this Indenture, as amended or supplemented from time to time.

        "Obligations" means all obligations for principal, premium, interest,
penalties, fees, indemnifications, reimbursements, damages and other liabilities
payable under the documentation governing any Indebtedness.

10

--------------------------------------------------------------------------------




        "Officer" means (a) with respect to any Person that is a corporation,
the Chairman of the Board, the Chief Executive Officer, the President, the Chief
Operating Officer, any Vice President, the Chief Financial Officer, the
Treasurer, the Controller, the Secretary or any Assistant Treasurer or Assistant
Secretary of such Person and (b) with respect to any other Person, the
individuals selected by such Person to perform functions similar to those of the
officers listed in clause (a).

        "Officers' Certificate" means, with respect to any Person, a certificate
signed by two Officers of such Person, one of whom must be the Chairman of its
Board, the Chief Executive Officer, the Chief Financial Officer, the Treasurer
or any principal accounting officer of such Person, that meets the requirements
of Sections 13.4 and 13.5 hereof.

        "Opinion of Counsel" means an opinion from legal counsel that meets the
requirements of Sections 13.4 and 13.5 hereof. The counsel may be an employee of
or in-house counsel to Holdings or any Subsidiary of Holdings.

        "Pari Passu Indebtedness" means any Indebtedness of the Issuers or any
Guarantor that ranks pari passu in right of payment with the Notes or the
Guarantee of such Guarantor, as applicable.

        "Permitted Indebtedness" means, without duplication, each of the
following:

         (1)  Indebtedness under the Notes issued on the Issue Date under this
Indenture and the Guarantees in an aggregate principal amount not to exceed
$257.1 million;

         (2)  Indebtedness incurred pursuant to the Credit Agreement in an
aggregate principal amount not to exceed the greater of:

        (A)  $190.0 million less (i) the amount of all scheduled amortization of
principal payments actually made by the Issuers, if any, in respect of the term
loans thereunder (excluding any such payments to the extent refinanced at the
time of payment under a replaced Credit Agreement); and (ii) reduced by any
required permanent repayments (which are accompanied by a corresponding
permanent commitment reduction) thereunder; and

        (B)  the sum of (i) 85% of the book value of the accounts receivable of
the Issuers and their Restricted Subsidiaries and (ii) 65% of the book value of
the inventory of the Issuers and their Restricted Subsidiaries and
(iii) $30.0 million.

         (3)  other Indebtedness of the Issuers and their Restricted
Subsidiaries outstanding on the Issue Date;

         (4)  Interest Swap Obligations of the Issuers or any Restricted
Subsidiary of the Issuers covering Indebtedness of the Issuers or any of their
Restricted Subsidiaries entered into for bona fide hedging (and not speculative)
purposes; provided, however, that the notional principal amount of all such
Interest Swap Obligations in the aggregate does not, at the time of the
incurrence thereof, exceed the principal amount of the Indebtedness to which all
such Interest Swap Obligations relate;

         (5)  Indebtedness under Currency Agreements entered into for bona fide
hedging (and not speculative) purposes; provided that in the case of Currency
Agreements which relate to Indebtedness, such Currency Agreements do not
increase the Indebtedness of the Issuers and their Restricted Subsidiaries
outstanding other than as a result of fluctuations in foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder;

         (6)  Indebtedness of a Restricted Subsidiary of the Issuers to the
Issuers or to a Restricted Subsidiary of the Issuers for so long as such
Indebtedness is held by the Issuers or a Restricted Subsidiary of the Issuers or
the holder of a Lien permitted under this Indenture, in each case subject to no
Lien held by a Person other than the Issuers or a Restricted Subsidiary of the
Issuers or the holder of a Lien permitted under this Indenture; provided that if
as of any date any Person

11

--------------------------------------------------------------------------------






other than the Issuers or a Restricted Subsidiary of the Issuers or the holder
of a Lien permitted under this Indenture owns or holds any such Indebtedness or
holds a Lien in respect of such Indebtedness, such date shall be deemed the
incurrence of Indebtedness not constituting Permitted Indebtedness under this
clause (6) by the issuer of such Indebtedness;

         (7)  Indebtedness of the Issuers to a Restricted Subsidiary of the
Issuers for so long as such Indebtedness is held by a Restricted Subsidiary of
the Issuers or the holder of a Lien permitted under this Indenture, in each case
subject to no Lien other than a Lien permitted under this Indenture; provided
that (a) any Indebtedness of the Issuers to any Restricted Subsidiary of the
Issuers that is not a Guarantor is unsecured and subordinated, pursuant to a
written agreement, to the Issuers' obligations under this Indenture and the
Notes and (b) if as of any date any Person other than a Restricted Subsidiary of
the Issuers or the holder of a Lien permitted under this Indenture owns or holds
any such Indebtedness or any Person holds a Lien in respect of such
Indebtedness, such date shall be deemed the incurrence of Indebtedness not
constituting Permitted Indebtedness under this clause (7) by the Issuers;

         (8)  Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;

         (9)  Indebtedness of the Issuers or any of their Restricted
Subsidiaries in respect of performance bonds, bankers' acceptances, workers'
compensation claims, surety or appeal bonds, payment obligations in connection
with self-insurance or similar obligations, and bank overdrafts (and letters of
credit in respect thereof) in the ordinary course of business;

       (10)  Indebtedness represented by Capitalized Lease Obligations and
Purchase Money Indebtedness, and refinancings thereof, of the Issuers and their
Restricted Subsidiaries not to exceed $15.0 million at any one time outstanding;

       (11)  Refinancing Indebtedness;

       (12)  Indebtedness represented by guarantees by the Issuers or their
Restricted Subsidiaries of Indebtedness otherwise permitted to be incurred under
this Indenture;

       (13)  Indebtedness of the Issuers or any Restricted Subsidiary consisting
of guarantees, indemnities or obligations in respect of purchase price
adjustments in connection with the acquisition or disposition of assets,
including without limitation Capital Stock;

       (14)  additional Indebtedness of the Issuers and their Restricted
Subsidiaries in an aggregate principal amount not to exceed $25.0 million at any
one time outstanding (which amount may, but need not, be incurred in whole or in
part under the Credit Agreement);

       (15)  the Brownwood Lease;

       (16)  guarantees in the ordinary course of business of the obligations of
suppliers, landlords, customers, franchisees and licensees of the Issuers and
their Subsidiaries; and

       (17)  Indebtedness issued in the ordinary course of business solely to
support the Issuers' or any Subsidiary's insurance or self-insurance obligations
(including, without limitation, to secure workers' compensation and other
similar insurance overages).

        For purposes of determining compliance with Section 4.9 hereof, in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness described in clauses (1) through (17) above
or is entitled to be incurred pursuant to the Consolidated Fixed Charge Coverage
Ratio provisions of such Section, Holdings and the Issuers shall, in their sole
discretion, classify (or later reclassify) such item of Indebtedness in any
manner that complies with this

12

--------------------------------------------------------------------------------



such Section; provided that all Indebtedness outstanding under the Credit
Agreement on the Issue Date shall be deemed to have been incurred pursuant to
clause (2).

        In addition, the following shall apply:

         (1)  guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;

         (2)  if obligations in respect of letters of credit are incurred
pursuant to the Credit Agreement and the letters of credit relate to other
Indebtedness, then such other Indebtedness shall not be included;

         (3)  the principal amount of any Disqualified Capital Stock of the
Issuers or a Guarantor, or Preferred Stock of a Restricted Subsidiary that is
not a Guarantor, will be equal to the greater of the maximum mandatory
redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof;

         (4)  Indebtedness permitted by this covenant need not be permitted
solely by reference to one provision permitting such Indebtedness but may be
permitted in part by one such provision and in part by one or more other
provisions of this covenant permitting such Indebtedness; and

         (5)  the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.

        Accrual of interest, accrual of dividends, accretion or amortization of
original issue discount, the payment of interest in the form of additional
Indebtedness and the payment of dividends in the form of additional shares of
Disqualified Capital Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Capital Stock for purposes of
Section 4.9 hereof. The amount of any Indebtedness outstanding as of any date
shall be (i) the accreted value thereof in the case of any Indebtedness issued
with original issue discount and (ii) the principal amount or liquidation
preference thereof, together with any interest thereon that is more than 30 days
past due, in the case of any other Indebtedness.

        "Permitted Investments" means:

         (1)  Investments by the Issuers or any Restricted Subsidiary of the
Issuers in any Person that is or will become immediately after such Investment a
Subsidiary that is a Guarantor or that will merge or consolidate into the
Issuers or a Subsidiary that is a Guarantor or;

         (2)  Investments in the Issuers by any Restricted Subsidiary of the
Issuers; provided that any Indebtedness evidencing such Investment and held by a
Restricted Subsidiary that is not a Guarantor is unsecured and subordinated,
pursuant to a written agreement, to the Issuers' obligations under the Notes and
this Indenture;

         (3)  investments in cash and Cash Equivalents;

         (4)  loans and advances to employees, directors and officers of the
Issuers and their Restricted Subsidiaries in the ordinary course of business
(including, without limitation, for travel, entertainment and relocation
expenses or, to the extent permitted by applicable law, in connection with stock
purchases and other incentive programs) not in excess of $1.0 million at any one
time outstanding; provided that that Issuers and their Subsidiaries may make
additional loans to executives solely to cover relocation costs in an amount not
to exceed in the aggregate $500,000 at any time;

13

--------------------------------------------------------------------------------






         (5)  Currency Agreements and Interest Swap Obligations entered into in
compliance with this Indenture for bona fide hedging (and not speculative)
purposes;

         (6)  additional Investments not to exceed $20.0 million at any one time
outstanding;

         (7)  additional Investments in a China Joint Venture in amount not to
exceed $30.0 million;

         (8)  Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in good faith
settlement of delinquent obligations of such trade creditors or customers;

         (9)  Investments made by the Issuers or their Restricted Subsidiaries
as a result of consideration received in connection with an Asset Sale made in
compliance with Section 4.10 hereof;

       (10)  Investments represented by guarantees that are otherwise permitted
under this Indenture;

       (11)  Investments the payment for which is Qualified Capital Stock of the
Issuers;

       (12)  Investments represented by accounts receivable created or acquired
in the ordinary course of business;

       (13)  Investments existing on the Issue Date;

       (14)  Investments made in connection with any defeasance of the Notes;
and

       (15)  deposits, prepayments and other credits to suppliers and landlords
made in the ordinary course of business consistent with the past practices of
the Issuers and their Restricted Subsidiaries.

        "Permitted Liens" means the following types of Liens:

         (1)  Liens for taxes, assessments or governmental charges, levies or
claims either (a) not delinquent or (b) contested in good faith by appropriate
proceedings and as to which the Issuers or their Restricted Subsidiaries shall
have set aside on their books such reserves as may be required pursuant to GAAP;

         (2)  statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith;

         (3)  Liens incurred or deposits made in the ordinary course of business
in connection with workers' compensation, unemployment insurance and other types
of social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

         (4)  judgment Liens not giving rise to an Event of Default so long as
such Lien is adequately bonded and any appropriate legal proceedings which may
have been initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;

         (5)  easements, rights-of-way, encroachments, zoning restrictions and
other similar charges, defects in title or encumbrances in respect of real
property not interfering in any material respect with the ordinary conduct of
the business of the Issuers or any of their Restricted Subsidiaries;

14

--------------------------------------------------------------------------------






         (6)  any interest or title of a lessor under any Capitalized Lease
Obligation; provided that such Liens do not extend to any property or asset
which is not leased property subject to such Capitalized Lease Obligation;

         (7)  Liens securing Purchase Money Indebtedness incurred in the
ordinary course of business; provided, however, that (a) such Purchase Money
Indebtedness shall not exceed the purchase price or other cost of such property
or equipment and shall not be secured by any property or equipment of the
Issuers or any Restricted Subsidiary of the Issuers other than the property and
equipment so acquired and (b) the Lien securing such Purchase Money Indebtedness
shall be created within 180 days of such acquisition;

         (8)  Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person's obligations in respect of bankers'
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

         (9)  Liens securing reimbursement obligations with respect to
commercial letters of credit which encumber documents and other property
relating to such letters of credit and products and proceeds thereof;

       (10)  Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Issuers or
any of their Restricted Subsidiaries, including rights of offset and setoff;

       (11)  Liens securing Interest Swap Obligations which Interest Swap
Obligations relate to Indebtedness that is otherwise permitted under this
Indenture;

       (12)  Liens securing Indebtedness under Currency Agreements;

       (13)  Liens securing Acquired Indebtedness incurred in accordance with
Section 4.9; provided that

         (a)  such Liens secured such Acquired Indebtedness at the time of and
prior to the incurrence of such Acquired Indebtedness by the Issuers or a
Restricted Subsidiary of the Issuers and were not granted in connection with, or
in anticipation of, the incurrence of such Acquired Indebtedness by the Issuers
or a Restricted Subsidiary of the Issuers; and

         (b)  such Liens do not extend to or cover any property or assets of the
Issuers or of any of their Restricted Subsidiaries other than the property or
assets (and any improvements thereto) that secured the Acquired Indebtedness
prior to the time such Indebtedness became Acquired Indebtedness of the Issuers
or a Restricted Subsidiary of the Issuers and are no more favorable to the
lienholders than those securing the Acquired Indebtedness prior to the
incurrence of such Acquired Indebtedness by the Issuers or a Restricted
Subsidiary of the Issuers (unless such Liens are otherwise Permitted Liens);

       (14)  Liens on assets of a Restricted Subsidiary of the Issuers that is
not a Guarantor to secure Indebtedness of such Restricted Subsidiary that is
otherwise permitted under this Indenture;

       (15)  leases, subleases, licenses and sublicenses of real, personal or
intellectual property granted to others that do not materially interfere with
the ordinary course of business of the Issuers and their Restricted
Subsidiaries;

       (16)  banker's Liens, rights of setoff and similar Liens with respect to
cash and Cash Equivalents on deposit in one or more bank accounts in the
ordinary course of business;

       (17)  Liens or purported Liens arising from filing Uniform Commercial
Code financing statements or precautionary Uniform Commercial Code financing
statements regarding leases;

15

--------------------------------------------------------------------------------






       (18)  Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods;

       (19)  Liens securing Indebtedness in an aggregate principal amount
outstanding at any one time not to exceed the greater of $20.0 million and 5% of
Consolidated Net Worth of the Issuers;

       (20)  Liens securing Refinancing Indebtedness to the extent that the
Indebtedness that was refinanced thereby was secured by Liens and the Liens
securing Refinancing Indebtedness are no more favorable to the lienholders than
those securing the Indebtedness that was refinanced; and

       (21)  Liens on cash earnest money deposits made by the Issuers or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement not prohibited hereunder.

        "Person" means an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.

        "PORTAL Market" means the Portal Market operated by the National
Association of Securities Dealers, Inc. or any successor thereto.

        "Preferred Stock" of any Person means any Capital Stock of such Person
that has preferential rights to any other Capital Stock of such Person with
respect to dividends or redemptions or upon liquidation.

        "Purchase Date" means, with respect to any Note to be repurchased, the
date fixed for such repurchase by or pursuant to this Indenture, which shall be
no earlier than 30 days nor later than 60 days from the date a notice is mailed,
other than (i) as required by law or (ii) such shorter notice period expressly
provided for herein.

        "Purchase Money Indebtedness" means Indebtedness of the Issuers and
their Restricted Subsidiaries incurred in the normal course of business for the
purpose of financing all or any part of the purchase price, or the cost of
installation, construction or improvement, of property or equipment.

        "Purchase Price" means the amount payable for the repurchase of any Note
on a Purchase Date, exclusive of accrued and unpaid interest and Additional
Interest (if any) thereon to the Purchase Date, unless otherwise specifically
provided herein.

        "QIB" means a qualified institutional buyer as defined in Rule 144A
under the Securities Act.

        "Qualified Capital Stock" means any Capital Stock that is not
Disqualified Capital Stock.

        "Redemption Date" means, with respect to any Note to be redeemed, the
date fixed for such redemption by or pursuant to this Indenture.

        "Redemption Price" means the amount payable for the redemption of any
Note on a Redemption Date, exclusive of accrued and unpaid interest and
Additional Interest (if any) thereon to the Redemption Date, unless otherwise
specifically provided herein.

        "Refinance" means, in respect of any security or Indebtedness, to
refinance, extend, renew, refund, repay, prepay, redeem, defease or retire, or
to issue a security or Indebtedness in exchange or replacement for, such
security or Indebtedness in whole or in part. "Refinanced" and "Refinancing"
shall have correlative meanings.

        "Refinancing Indebtedness" means any Refinancing by the Issuers or any
Restricted Subsidiary of the Issuers of Indebtedness incurred in accordance with
Section 4.9 hereof (other than pursuant to clause (2), (4), (5), (6), (7), (8),
(9), (10), (12), (13) or (14) of the definition of "Permitted Indebtedness"), in
each case that does not:

         (1)  result in an increase in the aggregate principal amount of
Indebtedness of such Person as of the date of such proposed Refinancing (plus
the amount of any premium required to be paid

16

--------------------------------------------------------------------------------



under the terms of the instrument governing such Indebtedness and plus the
amount of reasonable expenses incurred by the Issuers in connection with such
Refinancing); or

         (2)  create Indebtedness with (a) a Weighted Average Life to Maturity
that is less than the Weighted Average Life to Maturity of the Indebtedness
being Refinanced; or (b) a final maturity earlier than the final maturity of the
Indebtedness being Refinanced; provided that (x) if such Indebtedness being
Refinanced is Indebtedness solely of the Issuers (and is not otherwise
guaranteed by a Restricted Subsidiary of the Issuers), then such Refinancing
Indebtedness shall be Indebtedness solely of the Issuers and (y) if such
Indebtedness being Refinanced is subordinate or junior to the Notes or any
Guarantee, then such Refinancing Indebtedness shall be subordinate to the Notes
or such Guarantee, as the case may be, at least to the same extent and in the
same manner as the Indebtedness being Refinanced.

        "Registration Rights Agreement" means the registration rights agreement
dated as of the Issue Date among Holdings, the Issuers, the Subsidiary
Guarantors and the Initial Purchasers.

        "Regulation S" means Regulation S as promulgated under the Securities
Act.

        "Responsible Officer" means, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant treasurer, trust officer or any
other officer of the Trustee who customarily performs functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred because of such person's
knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Indenture.

        "Restricted Subsidiary" of any Person means any Subsidiary of such
Person which at the time of determination is not an Unrestricted Subsidiary.

        "Rule 144A" means Rule 144A promulgated under the Securities Act.

        "Sale and Leaseback Transaction" means any direct or indirect
arrangement with any Person or to which any such Person is a party, providing
for the leasing to the Issuers or a Restricted Subsidiary of any property,
whether owned by the Issuers or any Restricted Subsidiary at the Issue Date or
later acquired, which has been or is to be sold or transferred by the Issuers or
such Restricted Subsidiary to such Person or to any other Person from whom funds
have been or are to be advanced by such Person on the security of such Property.

        "Securities Act" means the Securities Act of 1933, as amended, or any
successor statute or statutes thereto.

        "Series A Notes" means the Issuers' 9% Senior Notes due 2012 issued
hereunder.

        "Series B Notes" means notes issued by the Issuers hereunder containing
terms identical to the Series A Notes (except that (i) interest thereon shall
accrue from the last date on which interest was paid on the Series A Notes or,
if no such interest has been paid, from the Issue Date, (ii) the legend or
legends relating to transferability and other related matters set forth on the
Series A Notes, including the text referred to in footnote 2 of Exhibit A
hereto, shall be removed or appropriately altered, and (iii) as otherwise set
forth herein), to be offered to Holders of Series A Notes in exchange for
Series B Notes pursuant to the Exchange Offer or any exchange offer specified in
any registration rights agreement relating to the Additional Notes or in
connection with the issuance of Additional Notes pursuant to an effective
registration statement filed pursuant to the Securities Act.

        "Significant Subsidiary", with respect to any Person, means any
Restricted Subsidiary of such Person that satisfies the criteria for a
"significant subsidiary" set forth in Rule 1.02(w) of Regulation S-X under the
Exchange Act.

17

--------------------------------------------------------------------------------




        "Subordinated Indebtedness" means Indebtedness of the Issuers or any
Guarantor that is expressly subordinated or junior in right of payment to the
Notes or the Guarantee of such Guarantor, as the case may be.

        "Subsidiary", with respect to any Person, means:

         (1)  any corporation of which the outstanding Capital Stock having at
least a majority of the votes entitled to be cast in the election of directors
under ordinary circumstances shall at the time be owned, directly or indirectly,
by such Person; or

         (2)  any other Person of which at least a majority of the voting
interest under ordinary circumstances is at the time, directly or indirectly,
owned by such Person.

        "Superior Essex Communications" means Superior Essex Communications LLC,
a limited liability company organized under the laws of the State of Delaware,
until a successor Person shall have become such pursuant to the applicable
provisions of this Indenture, and thereafter means such successor Person.

        "Superior Essex Holding" means Superior Essex Holding Corp.

        "TIA" means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb)
as in effect on the date on which this Indenture is qualified under the TIA;
provided that in the event the Trust Indenture Act of 1939 is amended after such
date, "TIA" means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.

        "Transfer Restricted Security" means a Note that is a restricted
security as defined in Rule 144(a)(3) under the Securities Act.

        "Trustee" means the party named as such above until a successor replaces
it in accordance with the applicable provisions of this Indenture, and
thereafter means the successor serving hereunder.

        "Unrestricted Subsidiary" of any Person means:

         (1)  any Subsidiary of such Person that at the time of determination
shall be or continue to be designated an Unrestricted Subsidiary by the Board of
Directors of such Person in the manner provided below; and

         (2)  any Subsidiary of an Unrestricted Subsidiary.

        The Board of Directors may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, the Issuers or any other Subsidiary of the Issuers that is not a
Subsidiary of the Subsidiary to be so designated; provided that:

         (1)  the Issuers certify to the Trustee that such designation complies
with Section 4.7 hereof; and

         (2)  each Subsidiary to be so designated and each of its Subsidiaries
has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Issuers or any of their Restricted Subsidiaries.

        For purposes of making the determination of whether any such designation
of a Subsidiary as an Unrestricted Subsidiary complies with Section 4.7 hereof,
the portion of the fair market value of the net assets of such Subsidiary of the
Issuers at the time that such Subsidiary is designated as an Unrestricted
Subsidiary that is represented by the interest of the Issuers and their
Restricted Subsidiaries in such Subsidiary, in each case as determined in good
faith by the Board of Directors of

18

--------------------------------------------------------------------------------



the Issuers, shall be deemed to be an Investment. Such designation will be
permitted only if such Investment would be permitted at such time under
Section 4.7 hereof.

        The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary only if:

         (1)  immediately after giving effect to such designation, Holdings is
able to incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in compliance with Section 4.9 hereof; and

         (2)  immediately before and immediately after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing.

        Any such designation by the Board of Directors shall be evidenced to the
Trustee by promptly filing with the Trustee a copy of the Board Resolution
giving effect to such designation and an Officers' Certificate certifying that
such designation complied with the foregoing provisions.

        "U.S. Government Securities" means securities which are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (ii) obligations of a person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America, the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America, which, in either case, are
not callable or redeemable at the option of the issuer thereof, and shall also
include a depository receipt issued by a bank or trust company as custodian with
respect to any such U.S. Government Securities or a specific payment of interest
on or principal of any such U.S. Government Securities held by such custodian
for the account of the holder of a depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the U.S. Government Securities or the specific
payment of interest on or principal of the U.S. Government Securities evidenced
by such depository receipt.

        "U.S. Person" means any U.S. Person as defined in Regulation S.

19

--------------------------------------------------------------------------------



        "Weighted Average Life to Maturity" means, when applied to any
Indebtedness (including Disqualified Capital Stock) at any date, the number of
years obtained by dividing (a) the then outstanding aggregate principal amount
of such Indebtedness (including Disqualified Capital Stock) into (b) the sum of
the total of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payment
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

        "Wholly Owned Restricted Subsidiary" of any Person means any Wholly
Owned Subsidiary of such Person which at the time of determination is a
Restricted Subsidiary of such Person.

        "Wholly Owned Subsidiary" of any Person means any Subsidiary of such
Person of which all the outstanding voting securities (other than directors'
qualifying shares or an immaterial amount of shares required to be owned by
other Persons pursuant to applicable law) are owned by such Person or any Wholly
Owned Subsidiary of such Person.

        Section 1.2 Other Definitions.

Term


--------------------------------------------------------------------------------

  Defined
in Section

--------------------------------------------------------------------------------

"Affiliate Transaction"   4.11 "Agent Members"   2.6 "Certificated Notes"   2.1
"Change of Control Offer"   4.15 "Change of Control Offer Period"   3.9
"Covenant Defeasance"   8.3 "Event of Default"   6.1 "Foreign Person"   2.6
"Global Notes"   2.1 "incur"   4.9 "Institutional Accredited Investors"   2.1
"Legal Defeasance"   8.2 "Net Proceeds Offer"   4.10 "Net Proceeds Offer Amount"
  4.10 "Net Proceeds Offer Trigger Date"   4.10 "Notice of Acceleration"   6.2
"Offering Memorandum"   3.8 "Offshore Certificated Notes"   2.1 "Paying Agent"  
2.3 "Permanent Regulation S Global Note"   2.1 "Private Placement Legend"   2.6
"Reference Date"   4.7 "Registrar"   2.3 "Regulation S Global Note"   2.1
"Replacement Assets"   4.10 "Restricted Payment"   4.7 "Rule 144A Global Note"  
2.1 "Special Redemption"   3.8 "Surviving Entity"   5.1 "Temporary Regulation S
Global Note"   2.1 "U.S. Certificated Notes"   2.1

20

--------------------------------------------------------------------------------



        Section 1.3 Incorporation by Reference of Trust Indenture Act.

        Whenever this Indenture refers to a provision of the TIA, the provision
is incorporated by reference in and made a part of this Indenture.

        The following TIA terms used in this Indenture have the following
meanings:

        "indenture securities" means the Notes;

        "indenture security holder" means a Holder;

        "indenture to be qualified" means this Indenture;

        "indenture trustee" or "institutional trustee" means the Trustee;

        "obligor" on the Notes means the Issuers and any successor obligor upon
the Notes.

        All other terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by Commission rule under
the TIA have the meanings so assigned to them.

        Section 1.4 Rules of Construction.

        Unless the context otherwise requires:

        (a)   a term has the meaning assigned to it;

        (b)   an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

        (c)   "or" is not exclusive;

        (d)   words in the singular include the plural, and in the plural
include the singular;

        (e)   provisions apply to successive events and transactions; and

        (f)    references to sections of or rules under the Securities Act, the
Exchange Act and the TIA shall be deemed to include substitute, replacement and
successor sections or rules adopted by the Commission from time to time.

        Section 1.5 Acts of Holders.

        (a)   Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Issuers. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the "Act" of Holders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and (subject to Section 7.1) conclusive in favor of the Trustee and
the Issuers, if made in the manner provided in this Section.

        (b)   The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him or her the execution thereof.
Where such execution is by an officer of a corporation or a member of a
partnership, on behalf of such corporation or partnership, such certificate or
affidavit shall also constitute sufficient proof of his or her authority.

21

--------------------------------------------------------------------------------






        (c)   The ownership of Notes shall be proved by the register maintained
by the Registrar.

        (d)   Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done or suffered to be done by the Trustee or the Issuers in reliance
thereon, whether or not notation of such action is made upon such Note.

ARTICLE II

THE NOTES

        Section 2.1 Form and Dating.

        The Series A Notes and the Trustee's certificate of authentication
relating thereto shall be substantially in the form of Exhibit A hereto. The
Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage in addition to those set forth in Exhibit A hereto. The
Series B Notes shall be substantially in the form of Exhibit B hereto. The
notation on each Note relating to the Guarantees shall be substantially in the
form set forth on Exhibit C hereto. Each Note shall be dated the date of its
authentication. The Notes shall be in denominations of $1,000 and integral
multiples thereof.

        The terms and provisions contained in the Notes and Guarantees shall
constitute, and are hereby expressly made, a part of this Indenture and, to the
extent applicable, the Issuers, the Guarantors and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby.

        Notes offered and sold in reliance on Rule 144A shall be issued
initially in the form of a single permanent global Note in registered form,
substantially in the form set forth in Exhibit A (the "Rule 144A Global Note"),
deposited with the Trustee, as custodian for the Depositary or its nominee, duly
executed by the Issuers and authenticated by the Trustee as hereinafter provided
and shall bear the legend set forth in Section 2.6(h). The aggregate principal
amount of the Rule 144A Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee, as custodian for
the Depositary or its nominee, as hereinafter provided.

        Notes offered and sold in offshore transactions in reliance on
Regulation S shall be issued initially in the form of a single temporary global
Note in registered form, substantially in the form set forth in Exhibit A (the
"Temporary Regulation S Global Note"), deposited with the Trustee, as custodian
for the Depositary or its nominee, duly executed by the Issuers and
authenticated by the Trustee as hereinafter provided and shall bear the legend
set forth in Section 2.6(h). At any time following 40 days after the later of
the commencement of the offering of the Notes and the Issue Date, upon receipt
by the Trustee and the Issuers of a duly executed certificate substantially in
the form of Exhibit D(1) hereto, a single permanent Global Note in registered
form substantially in the form set forth in Exhibit A (the "Permanent
Regulation S Global Note," and together with the Temporary Regulation S Global
Note, the "Regulation S Global Note") duly executed by the Issuers and
authenticated by the Trustee as hereinafter provided shall be deposited with the
Trustee, as custodian for the Depositary or its nominee, and the Registrar shall
reflect on its books and records the date and a decrease in the principal amount
of the Regulation S Global Note in an amount equal to the principal amount of
the beneficial interest in the Regulation S Global Note transferred.

        Notes offered and sold to institutional accredited investors (as defined
in Rule 501(a)(1), (2), (3) or (7) under the Securities Act) ("Institutional
Accredited Investors") shall be issued in the form of permanent U.S.
Certificated Notes in registered form in substantially the form set forth in
Exhibit A (the "U.S. Certificated Notes"). Securities issued pursuant to
Section 2.6 hereof in exchange for interests

22

--------------------------------------------------------------------------------




in the Rule 144A Global Note or the Regulation S Global Note shall be in the
form of permanent Certificated Notes in registered form substantially in the
form set forth in Exhibit A (the "Offshore Certificated Notes").

        The Offshore Certificated Notes and U.S. Certificated Notes are
sometimes collectively herein referred to as the "Certificated Notes." The
Rule 144A Global Note and the Regulation S Global Note are sometimes referred to
herein as the "Global Notes."

        Section 2.2 Execution and Authentication.

        Two Officers of each of the Issuers shall sign, or one Officer shall
sign and one Officer shall attest to, the Notes for the Issuers by manual or
facsimile signature.

        If an Officer whose signature is on a Note was an Officer at the time of
such execution but no longer holds that office or position at the time a Note is
authenticated, the Note shall nevertheless be valid. Each Guarantor shall
execute a Guarantee in the manner set forth in Section 11.7.

        A Note shall not be valid until authenticated by the manual signature of
the Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

        The Trustee, upon a written order of the Issuers signed by two Officers
of each of the Issuers, together with the other documents required by Sections
13.4 and 13.5 hereof, shall authenticate (i) Series A Notes for original issue
on the Issue Date in the aggregate principal amount not to exceed $257,100,000
and (ii) subject to Section 4.9 hereof, Additional Notes. The Trustee, upon
written order of the Issuers signed by two Officers of each of the Issuers,
together with the other documents required by Sections 13.4 and 13.5 hereof,
shall authenticate Series B Notes; provided that such Series B Notes shall be
issuable only upon the valid surrender for cancellation of Series A Notes of a
like aggregate principal amount in accordance with the Exchange Offer or an
exchange offer specified in any registration rights agreement relating to the
Additional Notes. Such written order of the Issuers shall specify the amount of
Notes to be authenticated and the date on which the original issue of Notes is
to be authenticated. Any Additional Notes shall be part of the same issue as the
Notes being issued on the Issue Date and will vote on all matters as one class
with the Notes being issued on the Issue Date, including, without limitation,
waivers, amendments, redemptions, Change of Control Offers and Net Proceeds
Offers. For the purposes of this Indenture, except for Section 4.9 hereof,
references to the Notes include Additional Notes, if any.

        The Trustee may appoint an authenticating agent acceptable to the
Issuers to authenticate the Notes. Unless otherwise provided in the appointment,
an authenticating agent may authenticate Notes whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Issuers or with any Affiliate of the Issuers.

        Section 2.3 Registrar and Paying Agent.

        The Issuers shall maintain an office or agency where Notes may be
presented or surrendered for registration of transfer or for exchange
("Registrar") and an office or agency where Notes may be presented for payment
("Paying Agent"). The Registrar shall keep a register of the Notes and of their
transfer and exchange. At the option of the Issuers, payment of interest and
Additional Interest may be made by check mailed to the Holders at their
addresses set forth in the register of Holders; provided that payment by wire
transfer of immediately available funds will be required with respect to
principal, Redemption Price and Purchase Price of, and interest and Additional
Interest (if any) on, all Global Notes and all other Notes the Holders of which
own at least $1,000,000 of the aggregate principal amount of Notes outstanding
and shall have provided wire transfer instructions to the Trustee or the Paying
Agent. The Issuers may appoint one or more co-registrars and one or more
additional paying agents. The term "Registrar" includes any co-registrar and the
term "Paying Agent" includes any

23

--------------------------------------------------------------------------------




additional paying agent. The Issuers may change any Paying Agent or Registrar
without notice to any Holder. The Issuers shall notify the Trustee in writing of
the name and address of any Paying Agent not a party to this Indenture. If the
Issuers fail to appoint or maintain another entity as Registrar or Paying Agent,
the Trustee shall act as such. The Issuers may act as Paying Agent or Registrar.
The Depositary shall, by acceptance of a Global Note, agree that transfers of
beneficial interests in such Global Note may be effected only through a
book-entry system maintained by the Depositary (or its agent), and that
ownership of a beneficial interest in the Note shall be required to be reflected
in a book entry.

        In the event that the Issuers are required to pay Additional Interest to
holders of Notes pursuant to the Registration Rights Agreement, the Issuers will
provide written notice ("Additional Interest Notice") to the Trustee of their
obligation to pay Additional Interest no later than fifteen days prior to the
proposed payment date for the Additional Interest, and the Additional Interest
Notice shall set forth the amount of Additional Interest to be paid by the
Issuers on such payment date. The Trustee shall not at any time be under any
duty or responsibility to any holder of Notes to determine the Additional
Interest, or with respect to the nature, extent, or calculation of the amount of
Additional Interest when made, or with respect to the method employed in such
calculation of the Additional Interest.

        The Issuers initially appoint the Trustee to act as the Registrar and
Paying Agent and to act as Note Custodian with respect to the Global Notes,
until such time as the Trustee has resigned or a successor has been appointed.

        Section 2.4 Paying Agents to Hold Money in Trust.

        The Issuers shall require each Paying Agent other than the Trustee to
agree in writing that such Paying Agent shall hold in trust for the benefit of
Holders or the Trustee all money held by the Paying Agent for the payment of
principal and of any premium, if any, interest and Additional Interest, if any,
on the Notes, and shall notify the Trustee of any default by the Issuers in
making any such payment. While any such default continues, the Trustee may
require a Paying Agent to pay all money held by it to the Trustee. The Issuers
at any time may require a Paying Agent to pay all money held by it to the
Trustee and account for any money disbursed. Upon payment over to the Trustee,
the Paying Agent (if other than an Issuer) shall have no further liability for
the money. If an Issuer acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to an
Issuer, the Trustee shall serve as Paying Agent for the Notes.

        Section 2.5 Holder Lists.

        The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
all Holders and shall otherwise comply with TIA § 312(a). If the Trustee is not
the Registrar, the Issuers shall furnish or cause the Registrar to furnish to
the Trustee at least five Business Days before each interest payment date and at
such other times as the Trustee may request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of the Holders of Notes, and the Issuers shall otherwise comply with TIA
§312(a).

        Section 2.6 Transfer and Exchange.

        (a)   Transfer and Exchange Generally; Book Entry Provisions. Upon
surrender for registration of transfer of any Note to the Registrar, and
satisfaction of the requirements for such transfer set forth in this
Section 2.6, the Issuers shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denominations and of a like aggregate principal
amount and bearing such restrictive legends as may be required by this
Indenture.

24

--------------------------------------------------------------------------------



        Notes may be exchanged for other Notes of any authorized denominations
and of a like aggregate principal amount, upon surrender of the Notes to be
exchanged at any such office or agency maintained by the Issuers pursuant to
Section 4.2 hereof. Whenever any Notes are so surrendered for exchange, the
Issuers shall execute, and the Trustee shall authenticate and deliver, the Notes
which the Holder making the exchange is entitled to receive bearing registration
numbers not contemporaneously outstanding.

        All Notes presented or surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument or
instruments of transfer in form satisfactory to the Issuers and the Registrar,
and the Notes shall be duly executed by the Holder thereof or his attorney duly
authorized in writing. Except as otherwise provided in this Indenture, and in
addition to the requirements set forth in the legend referred to in
Section 2.6(h)(i) hereof, in connection with any transfer of Transfer Restricted
Securities any request for transfer shall be accompanied by a certification to
the Trustee relating to the manner of such transfer substantially in the form of
Exhibit D(2) hereto.

        (b)   Book-Entry Provisions for the Global Notes. The Rule 144A Global
Note and Regulation S Global Note initially shall (i) be registered in the name
of the Depositary or the nominee of such Depositary, (ii) be delivered to the
Trustee as custodian for the Depositary or its nominee and (iii) bear legends as
set forth in Section 2.6(h) hereof.

        Members of, or participants in, the Depositary ("Agent Members") shall
have no rights under this Indenture with respect to any Rule 144A Global Note or
Regulation S Global Note, as the case may be, held on their behalf by the
Depositary, or the Trustee as its custodian, or under the Rule 144A Global Note
or Regulation S Global Note, as the case may be, and the Depositary may be
treated by the Issuers, the Trustee and any agent of the Issuers or the Trustee
as the absolute owner of Rule 144A Global Note or Regulation S Global Note, as
the case may be, for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Issuers, the Trustee or any agent of the
Issuers or the Trustee, from giving effect to any written certification, proxy
or other authorization furnished by the Depositary or impair, as between the
Depositary and its Agent Members, the operation of customary practices governing
the exercise of the rights of a holder of any Note.

        Transfers of the Rule 144A Global Note and the Regulation S Global Note
shall be limited to transfers of such Rule 144A Global Note or Regulation S
Global Note in whole, but not in part, to the Depositary, its successors or
their respective nominees. Beneficial interests in the Rule 144A Global Note and
the Regulation S Global Note may be transferred in accordance with the
applicable rules and procedures of the Depositary and the provisions of this
Section 2.6. The registration of transfer and exchange of beneficial interests
in the Global Note, which does not involve the issuance of a Certificated Note,
shall be effected through the Depositary, in accordance with this Indenture
(including the restrictions on transfer set forth herein) and the procedures of
the Depositary therefor. The Trustee shall have no responsibility or liability
for any act or omission of the Depositary.

        At any time at the request of the beneficial holder of an interest in
the Rule 144A Global Note or Permanent Regulation S Global Note to obtain a
Certificated Note, such beneficial holder shall be entitled to obtain a
Certificated Note upon written request to the Trustee and the Note Custodian in
accordance with the standing instructions and procedures existing between the
Note Custodian and Depositary for the issuance thereof. Upon receipt of any such
request, the Trustee, or the Note Custodian at the direction of the Trustee,
will cause, in accordance with the standing instructions and procedures existing
between the Depositary and the Note Custodian, the aggregate principal amount of
the Rule 144A Global Note or Permanent Regulation S Global Note, as appropriate,
to be reduced by the principal amount of the Certificated Note issued upon

25

--------------------------------------------------------------------------------






such request to such beneficial holder and, following such reduction, the
Issuers will execute and the Trustee will authenticate and deliver to such
beneficial holder (or its nominee) a Certificated Note or Certificated Notes in
the appropriate aggregate principal amount in the name of such beneficial holder
(or its nominee) and bearing such restrictive legends as may be required by this
Indenture.

        (c)   Transfers to Non-QIB Institutional Accredited Investors. The
following provisions shall apply with respect to the registration of any
proposed transfer of a Transfer Restricted Security to any Institutional
Accredited Investor that is not a QIB (other than any Person that is not a U.S.
Person as defined under Regulation S, a "Foreign Person"):

          (i)  the Registrar shall register the transfer of any Note, whether or
not such Note bears the Private Placement Legend, if (x) (A) the requested
transfer is at least two years after the later of the Issue Date of the Notes
and (B) the proposed transferee has certified to the Registrar that the
requested transfer is at least two years after last date on which such Note was
held by an Affiliate of the Issuers, or (y) the proposed transferee has
delivered to the Registrar (A) a certificate substantially in the form of
Exhibit E hereto and (B) such certifications, legal opinions and other
information as the Trustee and the Issuers may reasonably request to confirm
that such transaction is in compliance with the Securities Act; and

         (ii)  if the proposed transferor is an Agent Member holding a
beneficial interest in the Global Note, upon receipt by the Registrar of (x) the
documents, if any, required by clause (i) and (y) instructions given in
accordance with the Depositary's and the Registrar's procedures, the Registrar
shall reflect on its books and records the date and a decrease in the principal
amount of the Global Note in an amount equal to the principal amount of the
beneficial interest in the Global Note to be transferred, and the Issuers shall
execute, and the Trustee shall authenticate and deliver, one or more
Certificated Notes of like tenor and amount.

        (d)   Transfers to QIBs. The following provisions shall apply with
respect to the registration of any proposed transfer of a Transfer Restricted
Security to a QIB (other than Foreign Persons):

          (i)  if the Note to be transferred consists of Certificated Notes or
an interest in the Regulation S Global Note, the Registrar shall register the
transfer if such transfer is being made by a proposed transferor who has checked
the box provided for on a certificate substantially in the form of Exhibit D(2)
stating, or has otherwise advised the Issuers and the Registrar in writing, that
the sale has been made in compliance with the provisions of Rule 144A to a
transferee who is a QIB within the meaning of Rule 144A and is aware that the
sale to it is being made in reliance on Rule 144A; and

         (ii)  if the proposed transferee is an Agent Member, and the Note to be
transferred consists of Certificated Notes or an interest in the Regulation S
Global Note, upon receipt by the Registrar of the documents referred to in
clause (i) and instructions given in accordance with the Depositary's and the
Registrar's procedures, the Registrar shall reflect on its books and records the
date and an increase in the principal amount of the Rule 144A Global Note in an
amount equal to the principal amount of the Certificated Notes or the interest
in the Regulation S Global Note, as the case may be, to be transferred, and the
Trustee shall cancel the Certificated Notes or decrease the amount of the
Regulation S Global Note so transferred.

26

--------------------------------------------------------------------------------






        (e)   Transfers of Interests in the Temporary Regulation S Global Note.
The following provisions shall apply with respect to the registration of any
proposed transfer of interests in the Temporary Regulation S Global Note:

          (i)  the Registrar shall register the transfer of an interest in the
Temporary Regulation S Global Note if (x) the proposed transferor has delivered
to the Registrar a certificate substantially in the form of Exhibit F hereto
stating, among other things, that the proposed transferee is a Foreign Person or
(y) the proposed transferee is a QIB and the proposed transferor has checked the
box provided for on a certificate substantially in the form of Exhibit D(2)
stating, or has otherwise advised the Issuers and the Registrar in writing, that
the sale has been made in compliance with the provisions of Rule 144A to a
transferee who is a QIB within the meaning of Rule 144A, and is aware that the
sale to it is being made in reliance on Rule 144A; and

         (ii)  if the proposed transferee is an Agent Member, upon receipt by
the Registrar of the documents referred to in clause (i)(y) above and
instructions given in accordance with the Depositary's and the Registrar's
procedures, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of the Rule 144A Global Note in an amount equal
to the principal amount of the Temporary Regulation S Global Note to be
transferred, and the Trustee, as Note Custodian, shall decrease the amount of
the Temporary Regulation S Global Note.

        (f)    Transfers to Foreign Persons. The following provisions shall
apply with respect to any transfer of a Transfer Restricted Security to a
Foreign Person:

          (i)  the Registrar shall register any proposed transfer of a Note to a
Foreign Person upon receipt of a certificate substantially in the form of
Exhibit F hereto from the proposed transferor and such certifications, legal
opinions and other information as the Trustee or the Issuers may reasonably
request; and

         (ii)  (a) if the proposed transferor is an Agent Member holding a
beneficial interest in the Rule 144A Global Note or the Note to be transferred
consists of Certificated Notes, upon receipt by the Registrar of (x) the
documents, if any, required by paragraph (i) and (y) instructions in accordance
with the Depositary's and the Registrar's procedures, the Registrar shall
reflect on its books and records the date and a decrease in the principal amount
of the Rule 144A Global Note in an amount equal to the principal amount of the
beneficial interest in the Rule 144A Global Note or cancel the Certificated
Notes, as the case may be, to be transferred, and (b) if the proposed transferee
is an Agent Member, upon receipt by the Registrar of instructions given in
accordance with the Depositary's and the Registrar's procedures, the Registrar
shall reflect on its books and records the date and an increase in the principal
amount of the Regulation S Global Note in an amount equal to the principal
amount of the Certificated Notes to be transferred, and the Trustee shall
decrease the amount of the Rule 144A Global Note.

        (g)   The Depositary. The Depositary shall be a clearing agency
registered under the Exchange Act. The Issuers initially appoint The Depository
Trust Company to act as Depositary with respect to the Global Note. Initially,
the Rule 144A Global Note and the Regulation S Global Note shall be issued to
the Depositary, registered in the name of Cede & Co., as the nominee of the
Depositary, and deposited with the Note Custodian for Cede & Co.

        Notes in Certificated form issued in exchange for all or a part of a
Global Note pursuant to this Section 2.6 shall be registered in such names and
in such authorized denominations as the Depositary, pursuant to instructions
from its direct or indirect participants or otherwise, shall instruct the
Trustee. Upon execution and authentication, the Trustee shall deliver such
Certificated

27

--------------------------------------------------------------------------------






Notes in Certificated form to the persons in whose names such Notes in
Certificated form are so registered.

        Certificated Notes shall be transferred to all beneficial owners in
exchange for their beneficial interests in the Rule 144A Global Note or the
Permanent Regulation S Global Note, as the case may be, if at any time:

          (i)  the Depositary for the Notes notifies the Issuers that the
Depositary is unwilling or unable to continue as Depositary for the Rule 144A
Global Note or the Permanent Regulation S Global Note, as the case may be, and a
successor Depositary is not appointed by the Issuers within 90 days after
delivery of such notice; or

         (ii)  the Issuers, at their sole discretion, notify the Trustee in
writing that they elect to cause the issuance of Certificated Notes under this
Indenture,

and the Issuers shall execute, and the Trustee shall, upon receipt of an
authentication order in accordance with Section 2.2 hereof, authenticate and
deliver Certificated Notes in an aggregate principal amount equal to the
principal amount of the Rule 144A Global Note or the Permanent Regulation S
Global Note, as the case may be, in exchange for such Global Notes.

        (h)   Legends.

        (i)    Except as permitted by the following paragraphs (ii) and (iii),
each Note certificate evidencing Global Notes and Certificated Notes (and all
Notes issued in exchange therefor or substitution thereof) shall (x) be subject
to the restrictions on transfer set forth in this Section 2.6 (including those
set forth in the legend below) unless such restrictions on transfer shall be
waived by written consent of the Issuers, and the Holder of each Transfer
Restricted Security, by such Holder's acceptance thereof, agrees to be bound by
all such restrictions on transfer and (y) bear the legend set forth below (the
"Private Placement Legend"):

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS NOTE RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
SUPERIOR ESSEX COMMUNICATIONS LLC OR ESSEX GROUP, INC. OR ANY OF THE GUARANTORS,
(B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN
ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR (7) UNDER THE
SECURITIES ACT (AN "ACCREDITED INVESTOR") THAT, PRIOR TO SUCH TRANSFER,
FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A U.S. BROKER-DEALER) TO THE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH
LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS NOTE), (D) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT (IF AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY

28

--------------------------------------------------------------------------------



RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL IF SUPERIOR ESSEX COMMUNICATIONS LLC OR ESSEX
GROUP, INC. SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THIS NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN
CONNECTION WITH ANY TRANSFER OF THIS NOTE WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS NOTE, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR, THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE, SUPERIOR ESSEX
COMMUNICATIONS LLC OR ESSEX GROUP, INC. SUCH CERTIFICATIONS, LEGAL OPINIONS OR
OTHER INFORMATION AS ANY OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN,
THE TERMS "OFFSHORE TRANSACTION," "UNITED STATES" AND "U.S. PERSON" HAVE THE
MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

         (ii)  Upon any sale or transfer of a Transfer Restricted Security
(including any Transfer Restricted Security represented by a Global Note)
pursuant to Rule 144 under the Securities Act or pursuant to an effective
registration statement under the Securities Act:

         (a)  in the case of any Transfer Restricted Security that is a
Certificated Note, the Registrar shall permit the Holder thereof to exchange
such Transfer Restricted Security for a Certificated Note that does not bear the
legend set forth in (i) above and rescind any restriction on the transfer of
such Transfer Restricted Security; and

         (b)  in the case of any Transfer Restricted Security represented by a
Global Note, such Transfer Restricted Security shall not be required to bear the
legend set forth in (i) above, but shall continue to be subject to the
provisions of Section 2.6(b) hereof; provided, however, that with respect to any
request for an exchange of a Transfer Restricted Security that is represented by
a Global Note for a Certificated Note that does not bear the legend set forth in
(i) above, which request is made in reliance upon Rule 144, the Holder thereof
shall certify in writing to the Registrar that such request is being made
pursuant to Rule 144 (such certifications to be substantially in the form of
Exhibit D(2) hereto).

        (iii)  Notwithstanding the foregoing, upon consummation of the Exchange
Offer, the Issuers shall issue and, upon receipt of an authentication order in
accordance with Section 2.2 hereof, the Trustee shall authenticate Series B
Notes in exchange for Series A Notes accepted for exchange in the Exchange
Offer, which Series B Notes shall not bear the legend set forth in (i) above,
and the Registrar shall rescind any restriction on the transfer of such Series A
Notes, in each case unless the Issuers have notified the Registrar in writing
that the Holder of such Series A Notes is either (A) a broker-dealer, (B) a
Person participating in the distribution of the Series A Notes or (C) a Person
who is an affiliate (as defined in Rule 144A) of the Issuers.

        (iv)  Each Global Note, whether or not a Transfer Restricted Security,
shall also bear the following legend on the face thereof:

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE

29

--------------------------------------------------------------------------------



NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY.
THIS NOTE IS NOT EXCHANGEABLE FOR NOTES REGISTERED IN THE NAME OF A PERSON OTHER
THAN THE DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF
THIS SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY
A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE ISSUERS OR
THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         (v)  Any Global Note may be endorsed with or have incorporated in the
text thereof such legends or recitals or changes not inconsistent with the
provisions of this Indenture as may be required by the Note Custodian, the
Depositary or by the National Association of Securities Dealers, Inc. in order
for the Notes to be tradable on the PORTAL Market or tradable on Euroclear or
Clearstream or as may be required for the Notes to be tradable on any other
market developed for trading of securities pursuant to Rule 144A or Regulation S
under the Securities Act or required to comply with any applicable law or any
regulation thereunder or with the rules and regulations of any securities
exchange or automated quotation system upon which the Notes may be listed or
traded or to conform with any usage with respect thereto, or to indicate any
special limitations or restrictions to which any particular Notes are subject.

          (i)  Cancellation and/or Adjustment of Global Notes. At such time as
all beneficial interests in Global Notes have been exchanged for Certificated
Notes, redeemed, repurchased or canceled, all Global Notes shall be returned to
or retained and canceled by the Trustee in accordance with Section 2.11 hereof.
At any time prior to such cancellation, if any beneficial interest in a Global
Note is exchanged for Certificated Notes, redeemed, repurchased or canceled, the
principal amount of Notes represented by such Global Notes shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or the Note Custodian, at the direction of the Trustee, to reflect such
reduction. In the event of any transfer of any beneficial interest between the
Rule 144A Global Note and the Regulation S Global Note in accordance with the
standing procedures and instructions between the Depositary and the Note
Custodian and the transfer restrictions set forth herein, the aggregate
principal amount of each of the Rule 144A Global Note and the Regulation S
Global Note shall be appropriately increased or decreased, as the case may be,
and an endorsement shall be made on each of the Rule 144A Global Note and the
Regulation S Global Note by the Trustee or the Note Custodian, at the direction
of the Trustee, to reflect such reduction or increase.

30

--------------------------------------------------------------------------------






        (j)    General Provisions Relating to Transfers and Exchanges.

          (i)  To permit registrations of transfers and exchanges, the Issuers
shall execute and the Trustee shall authenticate Certificated Notes and Global
Notes at the Registrar's request.

         (ii)  No service charge shall be made to a Holder for any registration
of transfer, fee or exchange, but the Issuers may require payment of a sum
sufficient to cover any transfer tax or similar governmental charge payable in
connection therewith (other than any such transfer taxes or similar governmental
charge payable upon exchange or transfer pursuant to Sections 3.6 and 9.5
hereof).

        (iii)  The Registrar shall not be required to register the transfer of
or exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

        (iv)  All Certificated Notes and Global Notes issued upon any
registration of transfer or exchange of Certificated Notes or Global Notes shall
be the valid obligations of the Issuers, evidencing the same debt, and entitled
to the same benefits under this Indenture, as the Certificated Notes or Global
Notes surrendered upon such registration of transfer or exchange.

         (v)  The Issuers shall not be required:

        (a)   to issue, to register the transfer of or to exchange Notes during
a period beginning at the opening of business 15 days before the day of any
selection of Notes for redemption under Section 3.2 hereof and ending at the
close of business on the day of selection; or

        (b)   to register the transfer of or to exchange any Note so selected
for redemption in whole or in part, except the unredeemed portion of any Note
being redeemed in part; or

        (c)   to register the transfer of or to exchange a Note between a record
date and the next succeeding interest payment date.

        (vi)  Prior to due presentment of the registration of a transfer of any
Note, the Trustee, any Agent and the Issuers may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of all payments with respect to such Notes, and none of the Trustee, any
Agent or the Issuers shall be affected by notice to the contrary.

       (vii)  The Trustee shall authenticate Certificated Notes and Global Notes
in accordance with the provisions of Section 2.2 hereof.

      (viii)  Each Holder of a Note agrees to indemnify the Issuers and the
Trustee against any liability that may result from the transfer, exchange or
assignment of such Holder's Note in violation of any provision of this Indenture
and/or applicable United States federal or state securities law.

        (ix)  The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Agent Members or
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

31

--------------------------------------------------------------------------------





        Section 2.7 Replacement Notes.

        If any mutilated Note is surrendered to the Trustee or either of the
Issuers or the Trustee receives evidence to its satisfaction of the destruction,
loss or theft of any Note, the Issuers shall issue and the Trustee, upon receipt
of an authentication order in accordance with Section 2.2 hereof, shall
authenticate a replacement Note if the Trustee's requirements for replacement of
Notes are met. An indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Issuers to protect the
Issuers, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Trustee and the Issuers each
may charge such Holder for their expenses in replacing such Note.

        Every replacement Note is an additional obligation of the Issuers and
shall be entitled to all of the benefits of this Indenture equally and
proportionately with all other Notes duly issued hereunder.

        Section 2.8 Outstanding Notes.

        The Notes outstanding at any time are all the Notes that have been
authenticated by the Trustee except for those canceled by it, those delivered to
it for cancellation, those reductions in the interest in a Global Note effected
by the Trustee or the Note Custodian in accordance with the provisions hereof,
and those described in this Section as not outstanding. Except as set forth in
Section 2.9 hereof, a Note does not cease to be outstanding because an Issuer or
any of its Affiliates holds the Note.

        If a Note is replaced pursuant to Section 2.7 hereof, it shall cease to
be outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser for value.

        If the principal amount of any Note is considered paid under Section 4.1
hereof, it ceases to be outstanding and interest on it ceases to accrue.

        If the Paying Agent (other than an Issuer, a Subsidiary or an Affiliate
of any thereof) holds, on a redemption date or maturity date, money sufficient
to pay Notes payable on that date, then on and after that date such Notes shall
be deemed to be no longer outstanding and shall cease to accrue interest.

        Section 2.9 Treasury Notes.

        In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Issuers, the Guarantors or by any Affiliate thereof shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver of consent,
only Notes that a Responsible Officer of the Trustee actually knows are so owned
shall be so disregarded. The Issuers agree to notify the Trustee of the
existence of any such treasury Notes or Notes owned by an Issuer, any Guarantor
or an Affiliate thereof.

        Section 2.10 Temporary Notes.

        Until Certificated Notes are ready for delivery, the Issuers may prepare
and the Trustee, upon receipt of an authentication order in accordance with
Section 2.2 hereof, shall authenticate temporary Notes. Temporary Notes shall be
substantially in the form of Certificated Notes, but may have such variations as
the Issuers consider appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee. Without unreasonable delay, the Issuers shall prepare
and the Trustee shall authenticate Certificated Notes in exchange for temporary
Notes.

        Holders of temporary Notes shall be entitled to all of the benefits of
this Indenture.

32

--------------------------------------------------------------------------------




        Section 2.11 Cancellation.

        The Issuers at any time may deliver Notes to the Trustee for
cancellation. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee, or at the direction of the Trustee, the Registrar or Paying Agent, and
no one else shall cancel all Notes surrendered for registration of transfer,
exchange, payment, replacement or cancellation and shall dispose of all canceled
Notes in accordance with the Trustee's usual procedures. The Trustee shall
maintain a record of all canceled Notes. All canceled Notes shall be delivered
to the Issuers. Subject to Section 2.7 hereof the Issuers may not issue new
Notes to replace Notes that have been paid or that have been delivered to the
Trustee for cancellation.

        Section 2.12 Defaulted Interest.

        If the Issuers default in a payment of interest on the Notes, the
Issuers shall pay the defaulted interest in any lawful manner plus, to the
extent lawful, interest payable on the defaulted interest, to the Persons who
are Holders on a subsequent special record date, in each case at the rate
provided in the Notes and in Section 4.1 hereof. The Issuers shall notify the
Trustee in writing of the amount of defaulted interest proposed to be paid on
each Note and the date of the proposed payment. The Issuers shall fix or cause
to be fixed each such special record date and payment date, provided that no
such special record date shall be less than 10 days prior to the related payment
date for such defaulted interest. At least 15 days before the special record
date, the Issuers (or, upon the written request of the Issuers, the Trustee in
the name and at the expense of the Issuers) shall mail or cause to be mailed to
Holders a notice that states the special record date, the related payment date
and the amount of such interest to be paid.

        Section 2.13 Persons Deemed Owners.

        Prior to due presentment of a Note for registration of transfer and
subject to Section 2.12 hereof, the Issuers, the Trustee, any Paying Agent, any
co-registrar and any Registrar may deem and treat the Person in whose name any
Note shall be registered upon the register of Notes kept by the Registrar as the
absolute owner of such Note (whether or not such Note shall be overdue and
notwithstanding any notation of the ownership or other writing thereon made by
anyone other than the Issuers, any co-registrar or any Registrar) for the
purpose of receiving all payments with respect to such Note and for all other
purposes, and none of the Issuers, the Trustee, any Paying Agent, any
co-registrar or any Registrar shall be affected by any notice to the contrary.

        Section 2.14 CUSIP Numbers.

        The Issuers in issuing the Notes may use a "CUSIP" number, and if so,
the Trustee shall use the CUSIP number in notices of redemption or exchange as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness or accuracy of the CUSIP number
printed in the notice or on the Notes, and that reliance may be placed only on
the other identification numbers printed on the Notes, and any such redemption
shall not be affected by any defect in or omission of such numbers. The Issuers
shall promptly notify the Trustee of any change to the CUSIP numbers.

        Section 2.15 Designation.

        The Indebtedness evidenced by the Notes and the Guarantees is hereby
irrevocably designated as "senior indebtedness" or such other term denoting
seniority for the purposes of any other existing or future Indebtedness of an
Issuer or a Guarantor, as the case may be, which such Issuer or such Guarantor,
as the case may be, makes subordinate to any senior (or such other term denoting
seniority) indebtedness of such Person.

33

--------------------------------------------------------------------------------




ARTICLE III

REDEMPTION AND REPURCHASE

        Section 3.1 Notices to Trustee.

        If the Issuers elect to redeem Notes pursuant to the provisions of
Section 3.7 or 3.8 hereof, they shall furnish to the Trustee, at least 30 days
but not more than 60 days before the Redemption Date (unless a shorter notice
period shall be satisfactory to the Trustee (and, in the case of any redemption
pursuant to Section 3.8 hereof, the Trustee agrees that no prior notice to it
shall be required)), an Officers' Certificate setting forth the Section of this
Indenture pursuant to which the redemption shall occur, the Redemption Date, the
principal amount of Notes to be redeemed and the Redemption Price.

        If the Issuers are required to offer to repurchase Notes pursuant to the
provisions of Section 4.10 or 4.15 hereof, it shall notify the Trustee in
writing, at least 45 days but not more than 60 days before the Purchase Date, of
the Section of this Indenture pursuant to which the repurchase shall occur, the
Purchase Date, the principal amount of Notes required to be repurchased and the
Purchase Price and shall furnish to the Trustee an Officers' Certificate to the
effect that (a) the Issuers are required to make or has made a Net Proceeds
Offer or a Change of Control Offer, as the case may be, and (b) the conditions
set forth in Section 4.10 or 4.15 hereof, as the case may be, have been
satisfied.

        If the Registrar is not the Trustee, the Issuers shall, concurrently
with each notice of redemption or repurchase, cause the Registrar to deliver to
the Trustee a certificate (upon which the Trustee may rely) setting forth the
principal amounts of Notes held by each Holder.

        Section 3.2 Selection of Notes.

        Except as set forth below, if less than all of the Notes are to be
redeemed, the Trustee shall select the Notes or portions thereof to be redeemed
in compliance with the requirements of the principal national securities
exchange, if any, on which the Notes are listed or, if the Notes are not then
listed on a national securities exchange, on a pro rata basis, by lot or by such
method as the Trustee shall deem fair and appropriate. In the event of partial
redemption by lot, the particular Notes or portions thereof to be redeemed shall
be selected, unless otherwise provided herein, not less than 30 nor more than
60 days prior to the Redemption Date by the Trustee from the outstanding Notes
not previously called for redemption.

        If less than all of the Notes tendered are to be repurchased pursuant to
the provisions of Section 4.10 hereof, the Trustee shall select the Notes or
portions thereof to be repurchased in compliance with Section 4.10. In the event
of partial repurchase by lot, the particular Notes or portions thereof to be
repurchased shall be selected at the close of business of the last Business Day
prior to the Purchase Date. If less than all of the Notes tendered are to be
repurchased pursuant to the provisions of Section 3.7 or 3.8 hereof, the Trustee
shall select the Notes only on a pro rata basis or on as nearly a pro rata basis
as is practicable (subject to DTC procedures), unless such method is otherwise
prohibited.

        The Trustee shall promptly notify the Issuers in writing of the Notes or
portions thereof selected for redemption or repurchase and, in the case of any
Note selected for partial redemption or repurchase, the principal amount thereof
to be redeemed or repurchased. Notes and portions thereof selected shall be in
amounts of $1,000 or integral multiples of $1,000; except that if all of the
Notes of a Holder are to be redeemed, the entire outstanding amount of Notes
held by such Holder, even if not a multiple of $1,000, shall be redeemed. No
Notes of a principal amount of $1,000 or less shall be redeemed in part.

34

--------------------------------------------------------------------------------




        Section 3.3 Notice of Optional or Special Redemption.

        In the event Notes are to be redeemed pursuant to Section 3.7 or 3.8
hereof, at least 30 days but not more than 60 days before the Redemption Date,
in the case of any redemption pursuant to Section 3.7 hereof, and not more than
one (1) Business Day in the case of any redemption pursuant to Section 3.8
hereof, the Issuers shall mail a notice of redemption to each Holder whose Notes
are to be redeemed in whole or in part, with a copy to the Trustee.

        The notice shall identify the Notes or portions thereof to be redeemed
(including the CUSIP number, if any) and shall state:

        (a)   the Redemption Date;

        (b)   the Redemption Price;

        (c)   if any Note is being redeemed in part, the portion of the
principal amount of such Note to be redeemed and that, after the Redemption
Date, upon surrender of such Note, a new Note or Notes in principal amount equal
to the unredeemed portion will be issued;

        (d)   the name and address of the Paying Agent;

        (e)   that Notes called for redemption must be surrendered to the Paying
Agent to collect the Redemption Price, Additional Interest, if any, and, unless
the Redemption Date is after a record date and or before the succeeding interest
payment date, accrued interest thereon to the Redemption Date;

        (f)    that, unless the Issuers default in making the redemption
payment, interest and any Additional Interest on Notes called for redemption
will cease to accrue on and after the Redemption Date, and the only remaining
right of the Holders of such Notes is to receive payment of the Redemption
Price, any Additional Interest and, unless the Redemption Date is after a record
date and on or before the succeeding interest payment date, accrued interest
thereon to the Redemption Date upon surrender to the Paying Agent of the Notes
redeemed;

        (g)   if fewer than all the Notes are to be redeemed, the identification
of the particular Notes (or portions thereof) to be redeemed, as well as the
aggregate principal amount of the Notes to be redeemed and the aggregate
principal amount of Notes to be outstanding after such partial redemption;

        (h)   the paragraph of the Notes pursuant to which the Notes called for
redemption are being redeemed; and

        (i)    that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes and
that reliance may be placed only on the other identification numbers printed on
the Notes.

        At the Issuers' request, the Trustee shall give the notice of redemption
in the Issuers' name and at their expense; provided that the Issuers shall
deliver to the Trustee, at least 40 days prior to the Redemption Date in the
case of any redemption pursuant to Section 3.7 hereof (unless a shorter notice
shall be satisfactory to the Trustee) and not more than one (1) Business Day in
the case of any redemption pursuant to Section 3.8 hereof, an Officers'
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in the preceding paragraph.

        Section 3.4 Effect of Notice of Redemption.

        Once notice of redemption is mailed, Notes or portions thereof called
for redemption become due and payable on the Redemption Date at the Redemption
Price. Upon surrender to any Paying Agent, such Notes or portions thereof shall
be paid at the Redemption Price, plus Additional Interest, if any,

35

--------------------------------------------------------------------------------




and accrued interest to the Redemption Date; provided, however, that
installments of interest which are due and payable on or prior to the Redemption
Date shall be payable to the Holders of such Notes, registered as such, at the
close of business on the relevant record date for the payment of such
installment of interest.

        Section 3.5 Deposit of Redemption Price or Purchase Price.

        On or before 10:00 a.m. Eastern Time on each Redemption Date or Purchase
Date, the Issuers shall irrevocably deposit with the Trustee or with the Paying
Agent money sufficient to pay the aggregate amount due on all Notes to be
redeemed or repurchased on that date, including without limitation any accrued
and unpaid interest and Additional Interest, if any, to the Redemption Date or
Repurchase Date. Upon written request by the Issuers, the Trustee or the Paying
Agent shall promptly return to the Issuers any money not required for that
purpose.

        Unless the Issuers default in making such payment, interest and any
Additional Interest on the Notes to be redeemed or repurchased will cease to
accrue on the applicable Redemption Date or Purchase Date, whether or not such
Notes are presented for payment. If any Note called for redemption shall not be
so paid upon surrender because of the failure of the Issuers to comply with the
preceding paragraph, interest will be paid on the unpaid principal, from the
applicable Redemption Date or Purchase Date until such principal is paid, and on
any interest not paid on such unpaid principal, in each case at the rate
provided in the Notes and in Section 4.1 hereof.

        Section 3.6 Notes Redeemed or Repurchased in Part.

        Upon surrender of a Note that is redeemed or repurchased in part, the
Issuers shall issue and the Trustee shall authenticate for the Holder at the
expense of the Issuers a new Note equal in principal amount to the portion of
the Note surrendered that is not to be redeemed or repurchased.

        Section 3.7 Optional Redemption.

        The Issuers may redeem any or all of the Notes at any time on or after
April 15, 2008 at the Redemption Prices set forth in the Notes (an "Optional
Redemption"). Any redemption pursuant to this Section 3.7 shall be made pursuant
to the provisions of Sections 3.1 through 3.6 hereof.

        In the event that one or more Equity Offerings are completed on or
before April 15, 2007, the Issuers, at their option, may use the net cash
proceeds from any such Equity Offering to redeem up to 40% of the original
principal amount of the Notes (a "Special Redemption") at a Redemption Price of
109% of the principal amount thereof, together with accrued and unpaid interest
and Additional Interest, if any, to the date of redemption; provided, however,
that at least 60% of the original principal amount of the Notes will remain
outstanding immediately after each such Special Redemption; and provided,
further, that such Special Redemption shall occur within 90 days after the date
of the closing of the applicable Equity Offering. Any redemption pursuant to
this Section 3.7 shall be made pursuant to the provisions of Sections 3.1
through 3.6 hereof.

        Section 3.8 Special Redemption.

        A portion of the gross proceeds of this offering will be placed in
escrow pending consummation of the Belden Acquisition. The terms of the escrow
will be set forth in an escrow agreement (the "Escrow Agreement") among the
Issuers and The Bank of New York Trust Company, N.A., as escrow agent (the
"Escrow Agent"), pursuant to which the Issuers will deposit with the Escrow
Agent $50 million plus an amount sufficient to pay 180 days of accrued interest
on the Notes from the Issue Date. The Notes will be subject to a special
mandatory redemption in the event the Belden Acquisition is not consummated on
or prior to the 180th day after the Issue Date or the Acquisition Agreement is
terminated at any time prior thereto. The Issuers will cause the notice of
special mandatory redemption to be mailed no later than the next Business Day
following the 180th day after the Issue Date or following the date the
Acquisition Agreement is terminated, as applicable, and will redeem the Notes
seven Business Days

36

--------------------------------------------------------------------------------




following the date of the notice of redemption. The redemption price for any
special mandatory redemption will be 100% of the principal amount of the Notes,
plus accrued and unpaid interest on the Notes to such redemption date.

        Subject to the foregoing, the Issuers will only be entitled to direct
the Escrow Agent to release the escrowed funds upon presentation by the Issuers
of an Officers' Certificate certifying that (1) the Acquisition will be
consummated in substantially the manner described in the offering memorandum
dated April 8, 2004 (the "Offering Memorandum") on or prior to the 180th day
after the Issue Date and (2) following the release of the escrowed funds, such
funds will be applied by the Issuers in the manner described under "Use of
Proceeds" in the Offering Memorandum as directed by the Issuers.

        Pending release of the escrowed funds in accordance with the terms of
the Escrow Agreement, the escrowed funds may be invested in Cash Equivalents
maturing no later than the Business Day immediately preceding the special
mandatory redemption date.

        If the Escrow Agent receives a notice of special mandatory redemption
pursuant to the terms of the Notes, the Escrow Agent will liquidate all escrowed
funds then held by it not later than the last Business Day prior to the special
mandatory redemption date. Concurrently with such release to the paying agent,
the Escrow Agent will release any excess of escrowed funds over the mandatory
redemption price to the Issuers, and the Issuers will be permitted to use such
funds at the Issuers' discretion.

        Pending release of the escrowed funds, the Escrow Agent shall, for its
benefit and the benefit of the Holders, be granted an exclusive first priority
Lien on the escrowed funds and proceeds thereof. Upon the release of the
escrowed funds, the Lien of the Escrow Agent on the escrowed funds and proceeds
thereof shall be extinguished.

        The provisions relating to the special mandatory redemption described
above may not be waived or modified without the written consent of the Holders
of 90% in principal amount of the Notes then outstanding.

        Section 3.9 Repurchase upon Change of Control Offer.

        In the event that, pursuant to Section 4.15 hereof, the Issuers shall be
required to commence a Change of Control Offer, they shall follow the procedures
specified below.

        The Change of Control Offer shall remain open for a period from the date
of the mailing of the notice of the Change of Control Offer described in the
next paragraph until a date determined by the Issuers which is at least 30 but
no more than 45 days from the date of mailing of such notice and no longer,
except to the extent that a longer period is required by applicable law (the
"Change of Control Offer Period"). On the Purchase Date, which shall be no later
than the last day of the Change of Control Offer Period, the Issuers shall
purchase the principal amount of Notes properly tendered in response to the
Change of Control Offer. Payment for any Notes so purchased shall be made in the
same manner as interest payments are made.

        Within 30 days following any Change of Control, unless the Issuers have
exercised their right to redeem all of the Notes pursuant to Section 3.7, the
Issuers shall send, by first class mail, a notice to the Trustee and each of the
Holders. The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Change of Control Offer. The
Change of Control Offer shall be made to all Holders. The notice, which shall
govern the terms of the Change of Control Offer, shall state:

        (a)   the transaction or transactions that constitute the Change of
Control, providing information, to the extent publicly available, regarding the
Person or Persons acquiring control, and stating that the Change of Control
Offer is being made pursuant to this Section 3.9 and Section 4.15 hereof and
that, to the extent lawful, all Notes tendered will be accepted for payment;

37

--------------------------------------------------------------------------------



        (b)   the Purchase Price, the last day of the Change of Control Offer
Period, and the Purchase Date;

        (c)   that any Note not properly tendered or otherwise not accepted for
repurchase will continue to accrue interest and Additional Interest, if any;

        (d)   that, unless the Issuers default in the payment of the amount due
on the Purchase Date, all Notes or portions thereof accepted for repurchase
pursuant to the Change of Control Offer shall cease to accrue interest and
Additional Interest, if any, after the Purchase Date;

        (e)   that Holders electing to have any Notes purchased pursuant to the
Change of Control Offer will be required to tender the Notes, with the form
entitled Option of Holder To Elect Purchase on the reverse of the Notes
completed, or transfer by book-entry transfer, to the Issuers, a Depositary, if
appointed by the Issuers, or a Paying Agent at the address specified in the
notice not later than the third Business Day preceding the Purchase Date;

        (f)    that Holders will be entitled to withdraw their election if the
Issuers, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Change of Control Offer Period, a facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for repurchase, and a statement that such Holder is
withdrawing his election to have the Notes redeemed in whole or in part; and

        (g)   that Holders whose Notes are being repurchased only in part will
be issued new Notes equal in principal amount to the portion of the Notes
tendered (or transferred by book-entry transfer) that is not to be repurchased,
which portion must be equal to $1,000 in principal amount or an integral
multiple thereof.

        On or before the Purchase Date, the Issuers shall to the extent lawful,
(i) accept for payment all Notes or portions thereof properly tendered pursuant
to the Change of Control Offer, (ii) deposit with the Paying Agent an amount
equal to the Purchase Price, together with accrued and unpaid interest and
Additional Interest, if any, thereon to the Purchase Date in respect of all
Notes or portions thereof so tendered and accepted for repurchase and
(iii) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers' Certificate stating the aggregate principal amount of
Notes or portions thereof being repurchased by the Issuers. The Paying Agent
shall promptly (but in any case not later than five days after the Purchase
Date) mail to each Holder of Notes so repurchased the amount due in connection
with such Notes, and the Issuers shall promptly issue a new Note, and the
Trustee, upon written request from the Issuers in the form of an Officers'
Certificate shall authenticate and mail or deliver (or cause to transfer by book
entry) to each relevant Holder a new Note, in a principal amount equal to any
unpurchased portion of the Notes surrendered to the Holder thereof; provided
that each such new Note shall be in a principal amount of $l,000 or and integral
multiple thereof. The Issuers shall publicly announce the results of the Change
of Control Offer on or as soon as practicable after the Purchase Date.

        If the Purchase Date is on or after an interest record date and on or
before the related interest payment date, any accrued and unpaid interest and
Additional Interest, if any, in each case to the Purchase Date, shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date, and no additional interest shall be payable to Holders pursuant to
the Change of Control Offer.

        Section 3.10 Repurchase upon Application of Excess Proceeds.

        In the event that, pursuant to Section 4.10 hereof, the Issuers shall be
required to commence a Net Proceeds Offer, it shall follow the procedures
specified below.

        The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Net Proceeds Offer. The Net
Proceeds Offer shall be made to all Holders. Each

38

--------------------------------------------------------------------------------




Net Proceeds Offer will be mailed to the record Holders as shown on the register
of Holders within 25 days following the Net Proceeds Offer Trigger Date, with a
copy to the Trustee, and shall comply with the procedures set forth in this
Indenture. Upon receiving notice of the Net Proceeds Offer, Holders may elect to
tender their Notes in whole or in part in integral multiples of $1,000 in
exchange for cash. A Net Proceeds Offer shall remain open for a period of 20
Business Days or such longer period as may be required by law. The notice, which
shall govern the terms of the Net Proceeds Offer, shall state:

        (a)   that the Net Proceeds Offer is being made pursuant to this
Section 3.10 and Section 4.10 hereof;

        (b)   the Net Proceeds Offer Amount, the Purchase Price and the Purchase
Date;

        (c)   that any Note not properly tendered or otherwise not accepted for
repurchase shall continue to accrue interest and Additional Interest, if any;

        (d)   that, unless the Issuers default in the payment of the amount due
on the Purchase Date, all Notes or portions thereof accepted for repurchase
pursuant to the Net Proceeds Offer shall cease to accrue interest and Additional
Interest, if any, after the Purchase Date;

        (e)   that Holders electing to have any Notes repurchased pursuant to
any Net Proceeds Offer shall be required to tender the Notes, with the form
entitled Option of Holder To Elect Purchase on the reverse of the Notes
completed, or transfer by book-entry transfer, to the Issuers, a Depositary, if
appointed by the Issuers, or a Paying Agent at the address specified in the
notice prior to the close of business on the third Business Day preceding the
Purchase Date;

        (f)    that Holders will be entitled to withdraw their election if the
Issuers, the Depositary or the Paying Agent, as the case may be, receives, not
later than the Purchase Date, a facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Notes delivered for
repurchase and a statement that such Holder is withdrawing his election to have
such Notes repurchased in whole or in part;

        (g)   that, to the extent Holders properly tender Notes and holders of
Pari Passu Indebtedness properly tender such Indebtedness in an amount exceeding
the Net Proceeds Offer Amount, the tendered Notes and Pari Passu Indebtedness
will be purchased on a pro rata basis based on the aggregate amounts of Notes
and Pari Passu Indebtedness tendered (and the Trustee shall select the tendered
Notes of tendering Holders on a pro rata basis based on the amount of Notes
tendered); and

        (h)   that Holders whose Notes are being repurchased only in part will
be issued new Notes equal in principal amount to the portion of the Notes
tendered (or transferred by book-entry transfer) that is not to be repurchased,
which portion must be equal to $1,000 in principal amount or an integral
multiple thereof.

        On or before the Purchase Date, the Issuers shall to the extent lawful,
(i) accept for payment, on a pro rata basis in accordance with this Indenture to
the extent necessary, the Net Proceeds Offer Amount of (A) Notes or portions
thereof properly tendered pursuant to the Net Proceeds Offer and (B) properly
tendered Pari Passu Indebtedness, or if less than the Net Proceeds Offer Amount
has been tendered, all Notes and Pari Passu Indebtedness properly tendered,
(ii) deposit with the Paying Agent an amount equal to the Purchase Price, plus
accrued and unpaid interest and Additional Interest, if any, thereon to the
Purchase Date in respect of all Notes or portions thereof so tendered and
accepted for repurchase and (iii) deliver or cause to be delivered to the
Trustee the Notes so accepted together with an Officers' Certificate stating the
aggregate principal amount of Notes or portions thereof being repurchased by the
Issuers. The Paying Agent shall promptly (but in any case not later than five
days after the Purchase Date) mail to each Holder of Notes so repurchased the

39

--------------------------------------------------------------------------------



amount due in connection with such Notes, and the Issuers shall promptly issue a
new Note, and the Trustee, upon written request from the Issuers in the form of
an Officers' Certificate shall authenticate and mail or deliver such new Note to
such Holder, in a principal amount equal to any unpurchased portion to the
Holder thereof; provided that each such new Note shall be in a principal amount
of $1,000 or an integral multiple thereof. The Issuers shall publicly announce
the results of the Net Proceeds Offer on or as soon as practicable after the
Purchase Date.

        If the Purchase Date is on or after an interest record date and on or
before the related interest payment date, any accrued and unpaid interest and
Additional Interest, if any, in each case to the Purchase Date, shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date, and no additional interest shall be payable to Holders to the Net
Proceeds Offer.

ARTICLE IV

COVENANTS

        Section 4.1 Payment of Principal and Interest.

        The Issuers shall pay or cause to be paid the principal, Redemption
Price and Purchase Price of, and interest on the Notes on the dates, in the
amounts and in the manner provided herein and in the Notes. Principal,
Redemption Price, Purchase Price and interest shall be considered paid on the
date due if the Paying Agent, if other than an Issuer, holds as of 10:00 a.m.
Eastern Time on the due date money deposited by the Issuers in immediately
available funds and designated for and sufficient to pay the aggregate amount
then due. The Issuers shall pay all Additional Interest, if any, on the dates,
in the amounts and in the manner set forth in the Registration Rights Agreement.

        The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal, Redemption Price and
Purchase Price at the rate equal to 1% per annum in excess of the then
applicable interest rate on the Notes to the extent lawful; the Issuers shall
also pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Additional Interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.

        Section 4.2 Maintenance of Office or Agency.

        The Issuers shall maintain in the Borough of Manhattan, the City of New
York, an office or agency (which may be an office of the Trustee or an affiliate
of the Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served. The
Issuers shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuers
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the office of the Trustee in the
City of New York.

        The Issuers may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Issuers of their obligations to maintain an office or agency in the Borough of
Manhattan, the City of New York, for such purposes. The Issuers shall give
prompt written notice to the Trustee of any such designation or rescission and
of any change in the location of any such other office or agency.

        The Issuers hereby designate the office of the Trustee as one such
office or agency of the Issuers in accordance with Section 2.3 hereof. The
Trustee may resign such agency at any time by giving written notice to the
Issuers no later than 30 days prior to the effective date of such resignation.

40

--------------------------------------------------------------------------------




        Section 4.3 Reports.

        Whether or not required by the rules and regulations of the Commission,
so long as any Notes are outstanding and prior to the Issuers (or Holdings)
being subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, the Issuers (or Holdings) will deliver to the Trustee, within the
time periods specified in the Commission's rules and regulations:

          (i)  all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if the Issuers (or Holdings) were required to file such Forms, including a
"Management's Discussion and Analysis of Financial Condition and Results of
Operations" that describes the financial condition and results of operations of
the Issuers (or Holdings) and their (or its) consolidated Subsidiaries (showing
in reasonable detail, either on the face of the financial statements or in the
footnotes thereto and in Management's Discussion and Analysis of Financial
Condition and Results of Operations, the financial condition and results of
operations of the Issuers (or Holdings) and their (or its) Restricted
Subsidiaries separate from the financial condition of the Unrestricted
Subsidiaries of the Issuers, if any) and, with respect to the annual financial
statements only, a report thereon by the Issuers' (or Holdings') certified
independent accountants; and

         (ii)  all current reports that would be required to be filed with the
Commission on Form 8-K if the Issuers (or Holdings) were required to file such
reports, in each case within the time periods specified in the Commission's
rules and regulations.

        In addition, following the consummation of the Exchange Offer, whether
or not required by the rules and regulations of the Commission, Holdings will
file a copy of all such information and reports with the Commission for public
availability within the time periods specified in the Commission's rules and
regulations (unless the Commission will not accept such a filing). In addition,
the Issuers (or Holdings) have agreed that, for so long as any Notes remain
outstanding, they (or it) will furnish to the Holders and to securities analysts
and prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act. Delivery of such
reports, information and documents to the Trustee is for informational purposes
only and the Trustee's receipt of such shall not constitute constructive notice
of any information contained therein or determinable from information contained
therein, including Holdings' compliance with any of its covenants hereunder (as
to which the Trustee is entitled to rely exclusively on Officers' Certificates).

41

--------------------------------------------------------------------------------



        Section 4.4 Compliance Certificate.

        The Issuers shall deliver to the Trustee, within 120 days after the end
of each fiscal year, a certificate from its principal executive officer,
principal financial officer or principal accounting officer further stating that
a review of the activities of the Issuers and the Guarantors during the
preceding fiscal year has been made under the supervision of the signing Officer
with a view to determining whether the Issuers and the Guarantors have kept,
observed, performed and fulfilled their respective obligations under this
Indenture in all material respects, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Issuers
and the Guarantors have kept, observed, performed and fulfilled each and every
covenant contained in this Indenture in all material respects and are not in
Default in the performance or observance of any of the terms, provisions and
conditions of this Indenture (and, if a Default or Event of Default shall have
occurred, describing all such Defaults or Events of Default) of which he or she
may have knowledge, and that, to the best of his or her knowledge, no event has
occurred and remains in existence by reason of which, payments on account of the
principal of or interest, if any, on the Notes is prohibited or if such event
has occurred, a description of the event.

        So long as not contrary to the then current recommendations of the
American Institute of Certified Public Accountants, the year-end financial
statements delivered pursuant to Section 4.3 above shall be accompanied by a
written statement of Holdings' independent public accountants (who shall be a
firm of established national reputation) that in making the examination
necessary for certification of such financial statements, nothing has come to
their attention that would lead them to believe that any of the Issuers or
Guarantors has violated any provisions of Article IV or Article V hereof or, if
any such violation has occurred, specifying the nature and period of existence
thereof, it being understood that such accountants shall not be liable directly
or indirectly to any Person for any failure to obtain knowledge of any such
violation.

        The Issuers shall, so long as any of the Notes are outstanding, deliver
to the Trustee, forthwith upon any Officer of an Issuer becoming aware of any
Default or Event of Default an Officers' Certificate specifying such Default or
Event of Default; provided that the Issuers shall provide such Officers'
Certificate at least annually whether or not any officer knows of any Default or
Event of Default.

        Section 4.5 Taxes.

        Holdings shall pay or discharge, and shall cause each of its
Subsidiaries to pay or discharge, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate proceedings or where the failure to effect such payment is
not adverse in any material respect to the Holders of the Notes.

        Section 4.6 Stay, Extension and Usury Laws.

        Each of the Issuers covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law
wherever enacted, now or at any time hereafter in force, that may affect the
covenants or the performance of this Indenture; and each of the Issuers (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants it shall not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee, but shall suffer and permit the execution of every such power as though
such law has not been enacted.

42

--------------------------------------------------------------------------------




        Section 4.7 Limitation on Restricted Payments.

        (a)   Holdings will not, and will not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly:

        (1)   declare or pay any dividend or make any distribution (other than
dividends or distributions payable in Qualified Capital Stock of Holdings and
dividends or distributions payable to Holdings or a Wholly Owned Restricted
Subsidiary of Holdings (and if such Restricted Subsidiary is not a Wholly Owned
Subsidiary, to its other holders of common Capital Stock on a pro rata basis))
on or in respect of shares of Holdings' Capital Stock to holders of such Capital
Stock;

        (2)   purchase, redeem or otherwise acquire or retire for value any
Capital Stock (other than treasury stock) of Holdings; or

        (3)   make any Investment (other than Permitted Investments)

(each of the foregoing actions set forth in clauses (1), (2) and (3) being
referred to as a "Restricted Payment"), if at the time of such Restricted
Payment or immediately after giving effect thereto,

          (i)  a Default or an Event of Default shall have occurred and be
continuing;

         (ii)  Holdings is not able to incur at least $1.00 of additional
Indebtedness (other than Permitted Indebtedness) in compliance with the first
paragraph of Section 4.9 hereof; or

        (iii)  the aggregate amount of Restricted Payments (including such
proposed Restricted Payment) made subsequent to the Issue Date (the amount
expended for such purposes, if other than in cash, being the fair market value
of such property as determined in good faith by the Board of Directors of
Holdings) shall exceed the sum of

        (w)  50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of Holdings
earned subsequent to the Issue Date and on or prior to the date the Restricted
Payment occurs (the "Reference Date") (treating such period as a single
accounting period); plus

         (x)  100% of the aggregate net cash proceeds received by Holdings from
any Person (other than a Subsidiary of Holdings) from the issuance and sale
subsequent to the Issue Date of Qualified Capital Stock of Holdings (but
excluding any debt security that is convertible into, or exchangeable for,
Qualified Capital Stock); plus

         (y)  without duplication of any amounts included in
clause (iii)(x) above, 100% of the aggregate net cash proceeds of any equity
contribution received by Holdings from a holder of Holdings' Capital Stock
subsequent to the Issue Date and on or prior to the Reference Date (excluding,
in the case of clauses (iii)(x) and (y), any net cash proceeds from a Equity
Offering to the extent used to redeem the Notes in compliance with the
provisions set forth under Section 3.7 hereof; plus

         (z)  without duplication, the sum of

        (1)   the aggregate amount returned in cash on or with respect to
Investments (other than Permitted Investments) made subsequent to the Issue Date
whether through interest payments, principal payments, dividends or other
distributions or payments;

43

--------------------------------------------------------------------------------



        (2)   the net cash proceeds received by Holdings or any of its
Restricted Subsidiaries from the disposition of all or any portion of such
Investments (other than to a Subsidiary of Holdings); and

        (3)   upon redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, the fair market value of such Subsidiary;

provided, however, that the sum of clauses (1), (2) and (3) above shall not
exceed the aggregate amount of all such Investments made subsequent to the Issue
Date.

        (b)   Notwithstanding the foregoing, the provisions set forth above
shall not prohibit:

        (1)   the payment of any dividend or distribution on, or redemption of,
Capital Stock of Holdings within 60 days after the date of declaration of such
dividend or distribution or the giving of notice of such redemption if the
dividend, distribution or redemption would have been permitted on the date of
declaration or giving of notice of payment or redemption;

        (2)   if no Default or Event of Default shall have occurred and be
continuing, the acquisition of any shares of Capital Stock of Holdings, either
(i) solely in exchange for shares of Qualified Capital Stock of Holdings or
(ii) through the application of net proceeds of a substantially concurrent sale
for cash (other than to a Subsidiary of Holdings) of shares of Qualified Capital
Stock of Holdings;

        (3)   if no Default or Event of Default shall have occurred and be
continuing, the acquisition of any Subordinated Indebtedness either (i) solely
in exchange for shares of Qualified Capital Stock of Holdings, or (ii) through
the application of net proceeds of a substantially concurrent sale for cash
(other than to a Subsidiary of Holdings) of (a) shares of Qualified Capital
Stock of Holdings or (b) Refinancing Indebtedness;

        (4)   so long as no Default or Event of Default shall have occurred and
be continuing, repurchases by Holdings of Common Stock of Holdings from
officers, directors and employees of Holdings or any of its Subsidiaries or
their authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the Board of
Directors of Holdings or otherwise as required pursuant to the terms of any
employment agreement in an aggregate amount not to exceed $2.0 million in any
twelve month period;

        (5)   so long as no Default or Event of Default shall have occurred and
be continuing, the payment of dividends with respect to the Existing Preferred
Stock in an amount not to exceed $475,000 in the aggregate in any twelve month
period; provided, however, to the extent such dividends up to such amounts that
have not been paid in any twelve month period and have accumulated, the amount
payable in respect of the Existing Preferred Stock shall not exceed in any
twelve month period the aggregate amount of such accumulation plus $475,000; and

        (6)   Investments made pursuant to the Escrow Agreement.

In determining the aggregate amount of Restricted Payments made subsequent to
the Issue Date in accordance with Section 4.7(a)(3)(iii), amounts expended
pursuant to Sections 4.7(a)(1), 4.7(a)(2)(ii), 4.7(a)(4) and 4.7(a)(5) shall be
included in such calculation. The amount of any non-cash Restricted Payment
shall be deemed to be equal to the fair market value thereof at the date of
making such Restricted Payment.

44

--------------------------------------------------------------------------------



        Section 4.8 Limitation on Dividend and Other Payment Restrictions
Affecting Restricted Subsidiaries.

        The Issuers will not, and will not cause or permit any of their
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any encumbrance or restriction on the
ability of any Restricted Subsidiary of the Issuers to:

        (1)   pay dividends or make any other distributions on or in respect of
its Capital Stock (it being understood that the priority of any Preferred Stock
in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock);

        (2)   make loans or advances to the Issuers or any other Restricted
Subsidiary or pay any Indebtedness or other obligation owed to the Issuers or
any other Restricted Subsidiary of the Issuers (it being understood that the
subordination of loans or advances made to the Issuers or any Restricted
Subsidiary to other Indebtedness incurred by the Issuers or any Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advances); or

        (3)   transfer any of its property or assets to the Issuers or any other
Restricted Subsidiary of the Issuers;

except in each case for such encumbrances or restrictions existing under or by
reason of

        (a)   applicable law, rule, regulation or order;

        (b)   this Indenture;

        (c)   customary non-assignment provisions of any contract or any lease
governing a leasehold interest of any Restricted Subsidiary of the Issuers;

        (d)   any instrument governing Acquired Indebtedness, which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person or the properties or assets of the Person so
acquired;

        (e)   agreements existing on the Issue Date to the extent and in the
manner such agreements are in effect on the Issue Date;

        (f)    the Credit Agreement;

        (g)   restrictions on the transfer of assets subject to any Lien
permitted under this Indenture imposed by the holder of such Lien;

        (h)   restrictions imposed by any agreement to sell assets or Capital
Stock permitted under this Indenture to any Person;

        (i)    customary provisions in shareholders', partnership, limited
liability company and joint venture agreements and other similar agreements (in
each case relating solely to the respective corporation, partnership, limited
liability company, joint venture or similar entity or the equity interests
therein) entered into in the ordinary course of business;

        (j)    an agreement governing Indebtedness incurred to Refinance the
Indebtedness issued, assumed or incurred pursuant to an agreement referred to in
clauses (b), (d), (e), (f) and (g) above; provided, however, that the provisions
relating to such encumbrance or restriction contained in any such Indebtedness
are no less favorable to the Issuers in any material respect as determined by
the Boards of Directors of the Issuers in their reasonable and good faith
judgment than the provisions relating to such encumbrance or restriction
contained in agreements referred to in such clauses (b), (d), (e), (f) and (g);
and

        (k)   restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

45

--------------------------------------------------------------------------------






        Section 4.9 Limitation on Incurrence of Additional Indebtedness.

        Holdings, Intermediate Holdings and the Issuers will not, and will not
permit any of their Restricted Subsidiaries to, directly or indirectly, create,
incur, assume, guarantee, acquire, become liable, contingently or otherwise,
with respect to, or otherwise become responsible for payment of (collectively,
"incur") any Indebtedness (other than Permitted Indebtedness); provided,
however, that if no Default or Event of Default shall have occurred and be
continuing at the time of or as a consequence of the incurrence of any such
Indebtedness, Holdings, Intermediate Holdings or the Issuers or any Restricted
Subsidiary of Holdings that is or, upon such incurrence, becomes a Guarantor may
incur Indebtedness (including, without limitation, Acquired Indebtedness) and
any Restricted Subsidiary of Holdings, Intermediate Holdings or the Issuers that
is not or will not, upon such incurrence, become a Guarantor may incur Acquired
Indebtedness, in each case, if on the date of the incurrence of such
Indebtedness, after giving effect to the incurrence thereof, the Consolidated
Fixed Charge Coverage Ratio of Holdings would have been at least 2.0 to 1.0.

        For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness incurred pursuant to and in
compliance with, this covenant:

        (a)   For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is incurred to Refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced.
Notwithstanding any other provision of this Section, the maximum amount of
Indebtedness that the Issuers may incur pursuant to this covenant shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies. The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing.

        (b)   Holdings, Intermediate Holdings and the Issuers will not, and will
not permit any Guarantor to, directly or indirectly, incur any Indebtedness
which by its terms (or by the terms of any agreement governing such
Indebtedness) is expressly subordinated in right of payment to any other
Indebtedness of Holdings, Intermediate Holdings or the Issuers or such
Guarantor, as the case may be, unless such Indebtedness is also by its terms (or
by the terms of any agreement governing such Indebtedness) made expressly
subordinate to the Notes or the applicable Guarantee, as the case may be, to the
same extent and in the same manner as such Indebtedness is subordinated to other
Indebtedness of Holdings, Intermediate Holdings or the Issuers or such
Guarantor, as the case may be.

        For purposes of the foregoing, no Indebtedness will be deemed to be
subordinated in right of payment to any other Indebtedness of Holdings,
Intermediate Holdings or the Issuers or any Guarantor solely by virtue of such
Indebtedness being unsecured or by virtue of the fact that the holders of such
Indebtedness have entered into one or more intercreditor agreements giving one
or more of such holders priority over the other holders in the collateral held
by them.

46

--------------------------------------------------------------------------------



        Section 4.10 Limitation on Asset Sales.

        Holdings will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

        (1)   Holdings or the applicable Restricted Subsidiary, as the case may
be, receives consideration at the time of such Asset Sale at least equal to the
fair market value of the assets sold or otherwise disposed of (as determined in
good faith by Holdings' Board of Directors);

        (2)   at least 75% of the consideration received by Holdings or the
Restricted Subsidiary, as the case may be, from such Asset Sale shall be in the
form of cash or Cash Equivalents and/or Replacement Assets (as defined below);
provided that the amount of any liabilities (as shown on Holdings' or such
Restricted Subsidiary's most recent balance sheet) of Holdings or any such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Notes or any Guarantee of the Guarantor) that are assumed by
the transferee of any such assets shall be deemed to be cash for purposes of
this provision; and

        (3)   upon the consummation of an Asset Sale, Holdings may apply, or
cause such Restricted Subsidiary to apply, the Net Cash Proceeds relating to
such Asset Sale within 360 days of receipt thereof either

        (a)   to permanently reduce Indebtedness under the Credit Agreement or
any other Indebtedness of any Restricted Subsidiary; and, in the case of any
such Indebtedness under any revolving credit facility, effect a permanent
reduction in the availability under such revolving credit facility;

        (b)   to make an investment in or incur expenditures for properties and
assets that replace the properties and assets that were the subject of such
Asset Sale or in properties and assets (including Capital Stock) that will be
used in the business of the Issuers and their Restricted Subsidiaries as
existing on the Issue Date or in businesses reasonably related thereto
("Replacement Assets"); and/or

        (c)   to a combination of prepayment and investment permitted by the
foregoing clauses (3)(a) and (3)(b).

        Pending the final application of such Net Cash Proceeds, Holdings or the
Issuers may temporarily reduce borrowings under the Credit Agreement or any
other revolving credit facility. On the 361st day after an Asset Sale or such
earlier date, if any, as the Board of Directors and/or Managers of Holdings or
the Issuers or of such Restricted Subsidiary determines not to apply the Net
Cash Proceeds relating to such Asset Sale as set forth in clauses (3)(a), (3)(b)
and (3)(c) of the preceding paragraph (each, a "Net Proceeds Offer Trigger
Date"), such aggregate amount of Net Cash Proceeds which have not been applied
on or before such Net Proceeds Offer Trigger Date as permitted in clauses
(3)(a), (3)(b) and (3)(c) of the preceding paragraph (each, a "Net Proceeds
Offer Amount") shall be applied by Holdings or the Issuers or such Restricted
Subsidiary to make an offer to purchase (the "Net Proceeds Offer") to all
Holders and, to the extent required by the terms of any Pari Passu Indebtedness,
to all holders of such Pari Passu Indebtedness, on a date (the "Net Proceeds
Offer Payment Date") not less than 30 nor more than 45 days following the
applicable Net Proceeds Offer Trigger Date, from all Holders (and holders of any
such Pari Passu Indebtedness) on a pro rata basis, that amount of Notes (and
Pari Passu Indebtedness) equal to the Net Proceeds Offer Amount at a price equal
to 100% of the principal amount of the Notes (and Pari Passu Indebtedness) to be
purchased, plus accrued and unpaid interest thereon, if any, to the date of
purchase; provided, however, that if at any time any non-cash consideration
received by the Issuers or any Restricted Subsidiary of the Issuers, as the case
may be, in connection with any Asset Sale is converted into or sold or otherwise
disposed of for cash (other than interest received with respect to any such
non-cash consideration), then such conversion or

47

--------------------------------------------------------------------------------



disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this covenant.

        Notwithstanding the foregoing, Holdings may defer the Net Proceeds Offer
until there is an aggregate unutilized Net Proceeds Offer Amount equal to or in
excess of $7.5 million during any fiscal year and $20.0 million resulting from
one or more Asset Sales during the term of the Notes (at which time the entire
unutilized Net Proceeds Offer Amount, and not just the amount in excess of
$20.0 million, shall be applied as required pursuant to this Section 4.10).

        In the event of the transfer of substantially all (but not all) of the
property and assets of Holdings or the Issuers or their Restricted Subsidiaries
as an entirety to a Person in a transaction permitted under Article V hereof,
which transaction does not constitute a Change of Control, the successor
corporation shall be deemed to have sold the properties and assets of Holdings,
the Issuers, as the case may be, and their Restricted Subsidiaries not so
transferred for purposes of this covenant, and shall comply with the provisions
of this covenant with respect to such deemed sale as if it were an Asset Sale.
In addition, the fair market value of such properties and assets of Holdings or
the Issuers or their Restricted Subsidiaries deemed to be sold shall be deemed
to be Net Cash Proceeds for purposes of this covenant.

        Each Net Proceeds Offer will be mailed to the record Holders as shown on
the register of Holders within 25 days following the Net Proceeds Offer Trigger
Date, with a copy to the Trustee, and shall comply with the procedures set forth
in this Indenture. Upon receiving notice of the Net Proceeds Offer, Holders may
elect to tender their Notes in whole or in part in integral multiples of $1,000
in exchange for cash. To the extent Holders properly tender Notes and holders of
Pari Passu Indebtedness properly tender such Pari Passu Indebtedness in an
amount exceeding the Net Proceeds Offer Amount, the tendered Notes and Pari
Passu Indebtedness will be purchased on a pro rata basis based on the aggregate
amounts of Notes and Pari Passu Indebtedness tendered (and the Trustee shall
select the tendered Notes of tendering Holders on a pro rata basis based on the
amount of Notes tendered). A Net Proceeds Offer shall remain open for a period
of 20 Business Days or such longer period as may be required by law. If any Net
Cash Proceeds remain after the consummation of any Net Proceeds Offer, Holdings
may use those Net Cash Proceeds for any purpose not otherwise prohibited by this
Indenture. Upon completion of each Net Proceeds Offer, the amount of Net Cash
Proceeds will be reset at zero.

        Holdings will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of Notes pursuant to a Net Proceeds Offer. To the extent that the
provisions of any securities laws or regulations conflict with the "Asset Sale"
provisions of this Indenture, Holdings shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached their
obligations under this Section 4.10 by virtue thereof. The Net Proceeds Offer
shall be made in compliance with the applicable procedures set forth in
Article III hereof and shall include all instructions and materials necessary to
enable Holders to tender their Notes.

        Section 4.11 Limitations on Transactions with Affiliates.

        (a)   Holdings will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with, or for the benefit of, any of its Affiliates (each an "Affiliate
Transaction"), other than (x) Affiliate Transactions permitted under
paragraph (b) below and (y) Affiliate Transactions on terms that are no less
favorable than those that might reasonably have been obtained in a comparable
transaction at such time on an arm's-length basis from a Person that is not an
Affiliate of Holdings or such Restricted Subsidiary.

48

--------------------------------------------------------------------------------



        All Affiliate Transactions (and each series of related Affiliate
Transactions which are similar or part of a common plan) involving aggregate
payments or other property with a fair market value in excess of $2.0 million
shall be approved by a majority of disinterested members of the Board of
Directors of Holdings, the Issuers or such Restricted Subsidiary, as the case
may be, such approval to be evidenced by a Board Resolution stating that such
Board of Directors has determined that such transaction complies with the
foregoing provisions; or, in the event that there are no disinterested
directors, the Trustee has received a written opinion from an Independent
Financial Advisor stating that the terms of such Affiliate Transaction are fair,
from a financial point of view, to Holdings, the Issuer or the Restricted
Subsidiary involved in such Affiliate Transaction, as the case may be. If
Holdings or any Restricted Subsidiary of Holdings enters into an Affiliate
Transaction (or a series of related Affiliate Transactions related to a common
plan) that involves an aggregate fair market value of more than $5.0 million,
Holdings or such Restricted Subsidiary, as the case may be, shall, prior to the
consummation thereof, obtain an opinion that such Affiliate Transaction is not
materially less favorable than those that might reasonably have been obtained in
a comparable transaction at such time on an arm's-length basis from a Person
that is not an Affiliate.

        (b)   The restrictions set forth in this covenant shall not apply to:

         (1)  reasonable fees and compensation (including employment benefits)
paid to, and indemnity provided on behalf of, officers, directors, employees or
consultants of Holdings, Intermediate Holdings, the Issuers or any Restricted
Subsidiary of Holdings, including without limitation any issuance of securities,
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements and other compensation or employee
benefit arrangements such as options to purchase Capital Stock of Holdings,
restricted stock plans, long-term incentive plans, stock appreciation rights
plans, participation plans or similar employee benefits plans and/or indemnity
provided on behalf of officers and employees approved by the Board of Directors
and/or Managers;

         (2)  transactions exclusively between or among Holdings and/or any of
their Wholly Owned Restricted Subsidiaries or exclusively between or among such
Wholly Owned Restricted Subsidiaries, provided that such transactions are not
otherwise prohibited by this Indenture;

         (3)  any agreement as in effect as of the Issue Date or any amendment
thereto or any transaction contemplated thereby (including pursuant to any
amendment thereto) in any replacement agreement thereto so long as any such
amendment or replacement agreement is not more disadvantageous to the Holders in
any material respect than the original agreement as in effect on the Issue Date;

         (4)  any Restricted Payment (other than a Restricted Investment)
permitted to be made pursuant to Section 4.7 hereof;

         (5)  to the extent permitted by law, loans or advances to employees,
officers or directors in the ordinary course of business of Holdings, the
Issuers or any of their Restricted Subsidiaries but in any event not to exceed
$1.0 million in the aggregate outstanding at any one time with respect to all
loans or advances made since the Issue Date;

         (6)  Guarantees issued by Holdings, the Issuers or a Restricted
Subsidiary for the benefit of the Issuers or a Restricted Subsidiary, as the
case may be, in accordance with Section 4.9 hereof;

         (7)  the issue and sale by Holdings of its Qualified Capital Stock;

49

--------------------------------------------------------------------------------






         (8)  any transaction with an Affiliate where the only consideration
paid is Qualified Capital Stock of Holdings;

         (9)  customary shareholders' and registration rights agreements among
Holdings or a Restricted Subsidiary and the shareholders thereof;

       (10)  the pledge of Capital Stock of Unrestricted Subsidiaries to support
the Indebtedness thereof; and

       (11)  commercial transactions entered into in the ordinary course of
business with any joint venture to which Holdings or any Restricted Subsidiary
is a party (so long as no Person (other than a Restricted Subsidiary) that is an
Affiliate of Holdings has any direct or indirect interest in such joint
venture).

        Section 4.12 Limitation on Liens.

        Holdings and the Issuers will not, and will not cause or permit any of
their Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or permit or suffer to exist any Liens of any kind against or upon any property
or assets of Holdings, the Issuers or any of their Restricted Subsidiaries,
whether owned on the Issue Date or acquired after the Issue Date, or any
proceeds therefrom, or assign or otherwise convey any right to receive income or
profits therefrom unless:

        (1)   in the case of Liens securing Subordinated Indebtedness, the Notes
or the Guarantee of such Guarantor, as the case may be, are secured by a Lien on
such property, assets or proceeds that is senior in priority to such Liens; and

        (2)   in all other cases, the Notes or the Guarantee of such Guarantor,
as the case may be, are equally and ratably secured, except for:

        (a)   Liens existing as of the Issue Date to the extent and in the
manner such Liens are in effect on the Issue Date;

        (b)   Liens securing borrowings under the Credit Agreement incurred
pursuant to clause (2) of the definition of "Permitted Indebtedness";

        (c)   Liens securing the Notes and the Guarantees;

        (d)   Liens of Holdings, the Issuers or a Wholly Owned Restricted
Subsidiary of Holdings or the Issuers on assets of any Restricted Subsidiary of
Holdings or the Issuers;

        (e)   Liens securing Refinancing Indebtedness which is incurred to
Refinance any Indebtedness which has been secured by a Lien permitted under this
Indenture and which has been incurred in accordance with the provisions of this
Indenture; provided, however, that such Liens: (i) are no less favorable to the
Holders in any material respect and are not more favorable to the lienholders in
any material respect with respect to such Liens than the Liens in respect of the
Indebtedness being Refinanced; and (ii) do not extend to or cover any property
or assets of Holdings, the Issuers or any of their Restricted Subsidiaries not
securing the Indebtedness so Refinanced; and

        (f)    Permitted Liens.

        Section 4.13 Continued Existence.

        Subject to Article V hereof, each of the Issuers and the Guarantors
shall do or cause to be done all things necessary to preserve and keep in full
force and effect (i) its corporate or other existence in accordance with the
organizational documents (as the same may be amended from time to time) of such
Issuer or such Guarantor and (ii) the material rights (charter and statutory),
licenses and franchises of such Issuer or such Guarantor, except to the extent
that the applicable Board of Directors

50

--------------------------------------------------------------------------------




determines in good faith that the preservation of such right, license or
franchise is no longer necessary or desirable in the conduct of the business of
such Issuer or such Guarantor.

        Section 4.14 Insurance Matters.

        Holdings shall provide or cause to be provided, for itself and each of
its Restricted Subsidiaries, insurance (including appropriate self-insurance)
against loss or damage of the kinds that, in the reasonable, good faith opinion
of Holdings, are adequate and appropriate for the conduct of the business of
Holdings and its Restricted Subsidiaries in a prudent manner, in such amounts,
with such deductibles, and by such methods as shall be either (i) reasonably
consistent with past practices of Holdings or the applicable Restricted
Subsidiary or (ii) customary, in the reasonable, good faith opinion of Holdings,
for corporations similarly situated in the industry, unless the failure to
provide such insurance (together with all other such failures) would not have a
material adverse effect on the financial condition or results of operations of
Holdings and its Restricted Subsidiaries, taken as a whole.

        Section 4.15 Offer to Repurchase upon Change of Control.

        Upon the occurrence of a Change of Control, each Holder of Notes shall
have the right to require the Issuers to repurchase all or any part (equal to
$1,000 or an integral multiple thereof) of such Holder's Notes (a "Change of
Control Offer") at a Purchase Price in cash equal to 101% of the aggregate
principal amount thereof, together with accrued and unpaid interest and
Additional Interest, if any, thereon to the Purchase Date (subject to the right
of holders of record on the relevant record date to receive interest due on the
relevant interest payment date). The Change of Control Offer shall be made in
compliance with the applicable procedures set forth in Article III hereof and
shall include all instructions and materials necessary to enable Holders to
tender their Notes.

        The Issuers will not be required to make a Change of Control Offer if,
in connection with or in contemplation of any Change of Control, the Issuers
have made an offer to purchase (an "Alternative Offer") any and all Notes
validly tendered at a cash price equal to or higher than the purchase price
required by any Change of Control Offer and has purchased all Notes properly
tendered in accordance with the terms of such Alternate Offer so long as the
terms and conditions of such contemplated Change of Control are described in
reasonable detail to the Holders in the notice delivered in connection with such
Alternate Offer.

        In addition, the Issuers will not be required to make a Change of
Control Offer upon a Change of Control if a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Indenture applicable to a Change of Control Offer
made by the Issuers and purchases all Notes validly tendered and not withdrawn
under such Change of Control Offer.

        The Issuers will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations to the extent such
laws and regulations are applicable in connection with the repurchase of Notes
pursuant to a Change of Control Offer. To the extent that the provisions of any
securities laws or regulations conflict with this Section 4.15, the Issuers
shall comply with the applicable securities laws and regulations and shall not
be deemed to have breached their obligations under this Section 4.15 by virtue
hereof.

51

--------------------------------------------------------------------------------



        Section 4.16 Additional Subsidiary Guarantees.

        If Holdings, the Issuers or any of their Restricted Subsidiaries
transfers or causes to be transferred, in one transaction or a series of related
transactions, any property to any Domestic Restricted Subsidiary that is not a
Guarantor, or if Holdings, the Issuers or any of their Restricted Subsidiaries
shall organize, acquire or otherwise invest in another Domestic Restricted
Subsidiary having total assets with a net book value in excess of $500,000, then
such transferee or acquired or other Restricted Subsidiary shall execute and
deliver to the Trustee a supplemental indenture in form reasonably satisfactory
to the Trustee pursuant to which such Restricted Subsidiary shall
unconditionally guarantee all of the Issuers' obligations under the Notes and
this Indenture on the terms set forth in this Indenture. Thereafter, such
Restricted Subsidiary shall be a Guarantor for all purposes of this Indenture;
provided that such Subsidiary shall not be required to execute such a
supplemental indenture or guarantee if such Subsidiary is an Unrestricted
Subsidiary, is prohibited by law from making such a guarantee or such Subsidiary
is prohibited by the terms of a preexisting agreement (not entered into in
contemplation of such Subsidiary being acquired) which prohibits such guarantee.

        Notwithstanding the foregoing, any Guaranty by a Restricted Subsidiary
may provide by its terms that it shall be automatically and unconditionally
released and discharged:

          (i)  upon any sale or other disposition of all or substantially all of
the assets of such Restricted Subsidiary (including by way of merger or
consolidation or any sale of all of the Capital Stock of that Restricted
Subsidiary) to a Person that is not the Issuers or a Subsidiary; provided that
the Issuers shall, if applicable, apply the Net Cash Proceeds of that sale or
other disposition in accordance with the applicable provisions of this
Indenture; or

         (ii)  if the Issuers designate such Restricted Subsidiary as an
Unrestricted Subsidiary in accordance with this Indenture.

        Section 4.17 Conduct of Business.

        The Issuers and their Restricted Subsidiaries will not engage in any
businesses which are not the same, similar, ancillary or reasonably related to
the businesses in which the Issuers and their Restricted Subsidiaries are
engaged on the Issue Date.

        Section 4.18 Payments for Consent.

        The Issuers will not, and will not permit any of their Restricted
Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
and is paid to all Holders of the Notes that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.

        Section 4.19 Limitation on Preferred Stock of Restricted Subsidiaries.

        The Issuers will not permit any of their Restricted Subsidiaries to
issue any Preferred Stock (other than to the Issuers or to a Wholly Owned
Restricted Subsidiary of the Issuers) or permit any Person (other than the
Issuers or a Wholly Owned Restricted Subsidiary of the Issuers) to own any
Preferred Stock of any Restricted Subsidiary of the Issuers.

52

--------------------------------------------------------------------------------




ARTICLE V

SUCCESSORS

        Section 5.1 Merger, Consolidation and or Sale of Assets.

        (a)   Except in connection with the transactions contemplated by
Section 3.8 hereof or the Escrow Agreement, none of Holdings, Intermediate
Holdings nor the Issuers will, in a single transaction or series of related
transactions, consolidate or merge with or into any Person, or sell, assign,
transfer, lease, convey or otherwise dispose of (or cause or permit any
Restricted Subsidiary of Holdings to sell, assign, transfer, lease, convey or
otherwise dispose of) all or substantially all of Holdings' assets (determined
on a consolidated basis for Holdings and Holdings' Restricted Subsidiaries)
whether as an entirety or substantially as an entirety to any Person unless:

        (1)   either:

        (a)   Holdings shall be the surviving or continuing corporation; or

        (b)   the Person (if other than Holdings) formed by such consolidation
or into which Holdings is merged or the Person which acquires by sale,
assignment, transfer, lease, conveyance or other disposition the properties and
assets of Holdings and of Holdings' Restricted Subsidiaries substantially as an
entirety (the "Surviving Entity");

        (x)   shall be a corporation, partnership or limited liability company
organized and validly existing under the laws of the United States or any State
thereof or the District of Columbia; and

        (y)   shall expressly assume, by supplemental indenture (in form and
substance reasonably satisfactory to the Trustee), executed and delivered to the
Trustee, the due and punctual payment of the principal of and premium, if any,
and interest on all of the Notes and the performance of every covenant of the
Notes, this Indenture and the Registration Rights Agreement on the part of
Holdings to be performed or observed;

        (2)   immediately after giving effect to such transaction and, to the
extent applicable, the assumption contemplated by Section 5.1(a)(1)(b)(y) above
(including giving effect to any Indebtedness and Acquired Indebtedness incurred
or anticipated to be incurred in connection with or in respect of such
transaction), Holdings or such Surviving Entity, as the case may be, shall be
able to incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) pursuant to the first paragraph of Section 4.9 hereof;

        (3)   immediately after giving effect to such transaction and, to the
extent applicable, the assumption contemplated by Section 5.1(a)(1)(b)(y) above
(including, without limitation, giving effect to any Indebtedness and Acquired
Indebtedness incurred or anticipated to be incurred and any Lien granted in
connection with or in respect of the transaction), no Default or Event of
Default shall have occurred or be continuing; and

        (4)   Holdings or the Surviving Entity shall have delivered to the
Trustee an Officers' Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture comply with the applicable
provisions of this Indenture.

        (b)   For purposes of the foregoing, the transfer (by lease, assignment,
sale or otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties and assets of one or more Restricted
Subsidiaries of Holdings, which properties and assets, if held by Holdings

53

--------------------------------------------------------------------------------



instead of such Restricted Subsidiaries, would constitute all or substantially
all of the properties and assets of Holdings, shall be deemed to be the transfer
of all or substantially all of the properties and assets of Holdings.

        (c)   Notwithstanding Sections 5.1(a)(1), 5.1(a)(2) and 5.1(a)(3),
(i) Holdings may merge with an Affiliate that is a Person which was organized
solely for the purpose of reorganizing Holdings in another jurisdiction or
(ii) Superior Essex Communications may convert into a Delaware limited
partnership pursuant to applicable law.

        (d)   Upon any consolidation, combination or merger or any transfer of
all or substantially all of the assets of Holdings in accordance with the
foregoing in which Holdings is not the continuing corporation, the successor
Person formed by such consolidation or into which Holdings is merged or to which
such conveyance, lease or transfer is made shall succeed to, and be substituted
for, and may exercise every right and power of, Holdings under this Indenture
and the Notes with the same effect as if such surviving entity had been named as
such. Thereafter, Holdings shall be discharged from all obligations and
covenants under this Indenture and the Notes.

        (e)   Each Guarantor (other than any Guarantor whose Guarantee is to be
released in accordance with the terms of the Guarantee and this Indenture in
connection with any transaction complying with the provisions of Section 4.10
hereof) will not, and Holdings will not cause or permit any Guarantor to,
consolidate with or merge with or into any Person other than Holdings or any
other Guarantor unless:

        (1)   the entity formed by or surviving any such consolidation or merger
(if other than the Guarantor) or to which such sale, lease, conveyance or other
disposition shall have been made is a corporation, partnership or limited
liability company organized and existing under the laws of the United States or
any State thereof or the District of Columbia;

        (2)   such entity assumes by supplemental indenture all of the
obligations of the Guarantor on the Guarantee;

        (3)   immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and

        (4)   immediately after giving effect to such transaction and the use of
any net proceeds therefrom on a pro forma basis, Holdings could satisfy the
provisions of Section 5.1(a)(2).

        (f)    Notwithstanding anything to the contrary contained herein, any
merger or consolidation of a Guarantor that is a Wholly Owned Restricted
Subsidiary of the Issuers with and into the Issuers (with the Issuers being the
surviving entity) or another Guarantor that is a Wholly Owned Restricted
Subsidiary of the Issuers need only comply with Section 5.1(a)(4).

        Section 5.2 Successor Corporation Substituted.

        Upon any consolidation or merger, or any sale, lease, conveyance or
other disposition of all or substantially all of the assets of Holdings in
accordance with Section 5.1 hereof, the Surviving Entity shall succeed to and be
substituted for, and may exercise every right and power of, Holdings under this
Indenture with the same effect as if such Surviving Entity had been named as
Holdings herein; provided, however, that the predecessor company shall not be
relieved from the obligation to pay the principal, Purchase Price or Redemption
Price of or interest or Additional Interest, if any, on the Notes except in the
case of a sale of all of Holdings' assets that meets the requirements of
Section 5.1 hereof.

54

--------------------------------------------------------------------------------




ARTICLE VI

DEFAULTS AND REMEDIES

        Section 6.1 Events of Default.

        (a)   Each of the following constitutes an "Event of Default":

        (1)   the failure to pay interest on any Notes when the same becomes due
and payable and the default continues for a period of 30 days;

        (2)   the failure to pay the principal on any Notes when such principal
becomes due and payable, at maturity, upon redemption or otherwise (including
the failure to make a payment to purchase Notes tendered pursuant to a Change of
Control Offer or a Net Proceeds Offer and including the failure to make a
special mandatory redemption when required pursuant to Section 3.8 hereof;

        (3)   a default in the observance or performance of any other covenant
or agreement contained in this Indenture which default continues for a period of
30 days after the Issuers receive written notice specifying the default (and
demanding that such default be remedied) from the Trustee or the Holders of at
least 25% of the outstanding principal amount of the Notes (except in the case
of a default with respect to Section 5.1 hereof, which will constitute an Event
of Default with such notice requirement but without such passage of time
requirement);

        (4)   the failure to pay at final maturity (giving effect to any
applicable grace periods and any extensions thereof) the stated principal amount
of any Indebtedness of the Issuers or any Restricted Subsidiary of Holdings,
Intermediate Holdings or the Issuers, or the acceleration of the final stated
maturity of any such Indebtedness (which acceleration is not rescinded, annulled
or otherwise cured within 30 days of receipt by Holdings, Intermediate Holdings
or the Issuers or such Restricted Subsidiary of notice of any such acceleration)
if the aggregate principal amount of such Indebtedness, together with the
principal amount of any other such Indebtedness in default for failure to pay
principal at final stated maturity or which has been accelerated (in each case
with respect to which the 30-day period described above has elapsed), aggregates
$10.0 million or more at any time;

        (5)   one or more judgments in an aggregate amount in excess of
$10.0 million (which are not paid or covered by third party insurance (without
contesting coverage) or bond by financially sound insurers) shall have been
rendered by a court of competent jurisdiction against Holdings, Intermediate
Holdings, the Issuers or any of their Restricted Subsidiaries and such judgments
remain undischarged, unpaid or unstayed for a period of 60 consecutive days
after such judgment or judgments become final and non-appealable;

        (6)   Holdings, Intermediate Holdings, the Issuers or any of their
Significant Subsidiaries pursuant to or within the meaning of any Bankruptcy
Law;

          (i)  commences a voluntary case or proceeding,

         (ii)  consents to the entry of an order for relief against it in an
involuntary case or proceeding,

        (iii)  consents to the appointment of a Custodian of it or for all or
substantially all of its property,

        (iv)  makes a general assignment for the benefit of its creditors or
shall admit in writing its inability to pay its debt, or

55

--------------------------------------------------------------------------------






         (v)  generally is not paying its debts as they become due;

        (7)   a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

          (i)  is for relief against Holdings, Intermediate Holdings, the
Issuers or any of their Significant Subsidiaries in an involuntary case or
proceeding,

         (ii)  appoints a Custodian of the Issuers or any of their Significant
Subsidiaries or for all or substantially all of the property of Holdings,
Intermediate Holdings or any of their Significant Subsidiaries, or

        (iii)  orders the liquidation of Holdings, Intermediate Holdings, the
Issuers or any of their Significant Subsidiaries,

        (iv)  and, in each case, the order or decree remains unstayed and in
effect for 60 consecutive days.

        (8)   any Guarantee of Holdings, Intermediate Holdings or a Significant
Subsidiary ceases to be in full force and effect or any Guarantee of Holdings,
Intermediate Holdings or a Significant Subsidiary is declared to be null and
void and unenforceable or any Guarantee of Holdings, Intermediate Holdings or a
Significant Subsidiary is found to be invalid or any Guarantor that is Holdings,
Intermediate Holdings or a Significant Subsidiary denies its liability under its
Guarantee (in each case, other than by reason of release of a Guarantor in
accordance with the terms of this Indenture).

        (b)   If an Event of Default (other than an Event of Default specified
in Sections 6.1(a)(6) and 6.1(a)(7) above with respect to Holdings, Intermediate
Holdings or the Issuers) shall occur and be continuing, the Trustee or the
Holders of at least 25% in principal amount of outstanding Notes may declare the
unpaid principal of and accrued interest on all the Notes to be due and payable
by notice in writing to the Issuers and the Trustee specifying the respective
Event of Default and that it is a "notice of acceleration," and the same shall
become immediately due and payable.

        (c)   If an Event of Default specified in Section 6.1(a)(6) or 6.1(a)(7)
above with respect to Holdings, Intermediate Holdings or the Issuers occurs and
is continuing, then all unpaid principal of and premium, if any, and accrued and
unpaid interest on all of the outstanding Notes shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder.

        (d)   At any time after a declaration of acceleration with respect to
the Notes as described in Section 6.1(c), the Holders of a majority in principal
amount of the Notes, on behalf of all Holders of Notes, may rescind and cancel
such declaration and its consequences

        (1)   if the rescission would not conflict with any binding judgment or
decree;

        (2)   if all existing Events of Default with respect to the Notes have
been cured or waived except nonpayment of principal or interest that has become
due solely because of the acceleration;

        (3)   to the extent the payment of such interest is lawful, interest on
overdue installments of interest and overdue principal, which has become due
otherwise than by such declaration of acceleration, has been paid;

        (4)   if the Issuers have paid the Trustee its reasonable compensation
and reimbursed the Trustee for its expenses, disbursements and advances; and

        (5)   in the event of the cure or waiver of an Event of Default of the
type described in Section 6.1(a)(6) or 6.1(a)(7), the Trustee shall have
received an Officers' Certificate and an

56

--------------------------------------------------------------------------------






Opinion of Counsel that such Event of Default has been cured or waived. No such
rescission shall affect any subsequent Default or impair any right consequent
thereto.

        (e)   The Holders of a majority in principal amount of the Notes may
waive any existing Default or Event of Default or failure to comply under this
Indenture, and its consequences, except a default in the payment of the
principal of or interest on any Notes.

        (f)    Holders of the Notes may not enforce this Indenture or the Notes
except as provided in this Indenture and under the TIA. Subject to the
provisions of this Indenture relating to the duties of the Trustee, the Trustee
is under no obligation to exercise any of its rights or powers under this
Indenture at the request, order or direction of any of the Holders, unless such
Holders have offered to the Trustee reasonable indemnity. Subject to all
provisions of this Indenture and applicable law, the Holders of a majority in
aggregate principal amount of the then outstanding Notes have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on the
Trustee.

        Section 6.2 Acceleration.

        If any Event of Default (other than an Event of Default specified in
Section 6.1(a)(6) or Section 6.1(a)(7) hereof with respect to Holdings) shall
occur and be continuing, the Trustee or the Holders of at least 25% in principal
amount of the then outstanding Notes by written notice to the Issuers (and the
Trustee, if such notice is given by such Holders) may declare the principal of
and accrued and unpaid interest on the Notes to be due and payable immediately,
which notice shall specify the respective Events of Default and that it is a
"Notice of Acceleration." Upon any such declaration, the entire principal amount
of, and accrued and unpaid interest and Additional Interest, if any, on the
Notes shall become immediately due and payable.

        Notwithstanding the foregoing, if an Event of Default in
Section 6.1(a)(6) or Section 6.1(a)(7) hereof occurs with respect to Holdings or
the Issuers, all outstanding Notes shall be due and payable immediately without
further action or notice.

        The Holders of not less than a majority in aggregate principal amount of
the then outstanding Notes by written notice to the Issuers and the Trustee may,
on behalf of the Holders of all of the Notes, rescind an acceleration and its
consequences:

        (1)   if the rescission would not conflict with any judgment or decree;
and

        (2)   if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of the
acceleration.

        No such rescission shall affect any subsequent Default or impair any
right consequent thereto.

        Section 6.3 Other Remedies.

        If an Event of Default occurs and is continuing, the Trustee may pursue
any available remedy to collect the payment of principal, premium, if any,
interest or Additional Interest, if any, on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

        The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding, and any recovery or
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Holders of the Notes. A delay or omission by the
Trustee or any Holder in exercising any right or remedy accruing upon an Event
of Default shall not impair the right or remedy or constitute a waiver of or
acquiescence in the Event of Default. All remedies are cumulative to the extent
permitted by law.

57

--------------------------------------------------------------------------------




        Section 6.4 Waiver of Past Defaults.

        The Holders of a majority in principal amount of the Notes may waive any
existing or past Default or Event of Default under this Indenture, and its
consequences, except a default in the payment of the principal of or interest on
any Notes. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

        Section 6.5 Control by Majority.

        Holders of a majority in principal amount of the then outstanding Notes
may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with applicable law or this Indenture that the Trustee reasonably
determines may be unduly prejudicial to the rights of other Holders of Notes or
that may subject the Trustee to personal liability and shall be entitled to the
benefit of Sections 7.1(c)(iii) and (e) hereof.

        Section 6.6 Limitation on Suits.

        A Holder of a Note may pursue a remedy with respect to this Indenture or
the Notes only if:

        (a)   the Holder of a Note gives to the Trustee written notice of a
continuing Event of Default;

        (b)   the Holders of at least 25% in principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

        (c)   such Holder or Holders of Notes offer and, if requested, provide
to the Trustee indemnity satisfactory to the Trustee against any loss, liability
or expense;

        (d)   the Trustee does not comply with the request within 60 days after
receipt of the request and the offer and, if requested, the provision of
indemnity; and

        (e)   during such 60-day period the Holders of a majority in principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with the request.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

        Section 6.7 Rights of Holders of Notes to Receive Payment.

        Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal of, or premium, if any,
interest or Additional Interest, if any, on the Note, on or after the respective
due dates thereon (including in connection with an offer to repurchase), or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the written consent of such
Holder.

        Section 6.8 Collection Suit by Trustee.

        If an Event of Default specified in Section 6.l (a)(1) or
Section 6.1(a)(2) occurs and is continuing, the Trustee is authorized to recover
judgment in its own name and as trustee of an express trust against the Issuers
for the whole amount of principal of, premium and Additional Interest, if any,
and interest remaining unpaid on the Notes and interest on overdue principal
and, to the extent lawful, interest and Additional Interest, if any, and such
further amounts as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expense, disbursements and
advances of the Trustee, its agents and counsel.

58

--------------------------------------------------------------------------------




        Section 6.9 [Intentionally Omitted].

        Section 6.10 Trustee May File Proofs of Claim.

        The Trustee is authorized to file such proofs of claim and other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents (including accountants,
experts or such other professionals as the Trustee deems necessary, advisable or
appropriate) and counsel and the Holders of the Notes allowed in any judicial
proceedings relative to the Issuers (or any other obligor upon the Notes), their
creditors or their property and shall be entitled and empowered to collect,
receive and distribute any money or other property payable or deliverable on any
such claims, and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.7 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.7 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

        Section 6.11 Priorities.

        If the Trustee collects any money pursuant to this Article, it shall pay
out the money in the following order:

        First:    to the Trustee, its agents and attorneys for amounts due under
Section 7.7 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

        Second:    to Holders of Notes for amounts due and unpaid on the Notes
for principal, Purchase Price, Redemption Price and Additional Interest, if any,
and interest, ratably, without preference or priority of any kind, according to
the amounts due and payable on the Notes for principal, Purchase Price,
Redemption Price and Additional Interest, if any, and interest, respectively;
and

        Third:    to the Issuers, the Guarantors or to such party as a court of
competent jurisdiction shall direct.

The Trustee may fix a special record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.11.

        Section 6.12 Undertaking for Costs.

        In any suit for the enforcement of any right or remedy under this
Indenture or in any suit against the Trustee for any action taken or omitted by
it as a Trustee, a court in its discretion may require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and the
court in its discretion may assess reasonable costs, including reasonable
attorneys' fees and expenses, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section does not apply to a suit by the Trustee, a suit by a
Holder pursuant

59

--------------------------------------------------------------------------------




to Section 6.7 hereof, or a suit by Holders of more than 10% in principal amount
of the then outstanding Notes.

ARTICLE VII

TRUSTEE

        Section 7.1 Duties of Trustee.

        (a)   If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise thereof, as a prudent
person would exercise or use under the circumstances in the conduct of such
person's own affairs.

        (b)   Except during the continuance of an Event of Default:

          (i)  the duties of the Trustee shall be determined solely by the
express provisions of this Indenture and the TIA and the Trustee need perform
only those duties that are specifically set forth in this Indenture and no
others, and no implied covenants or obligations shall be read into this
Indenture or the TIA against the Trustee; and

         (ii)  in the absence of bad faith on its part, the Trustee may
conclusively rely, without investigation, as to the truth or the statements and
the correctness of the opinions expressed therein, upon and statements,
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture.

However, in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall examine the certificates and opinions to determine whether or not they
conform on their face to the requirements of this Indenture.

        (c)   The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

          (i)  this paragraph does not limit the effect of paragraph (b) of this
Section;

         (ii)  the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

        (iii)  the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.5 hereof.

        (d)   Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to this
Section 7.1.

        (e)   No provision of this Indenture shall require the Trustee to expend
or risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, pursuant to the provisions of this Indenture, including,
without limitation, Section 6.5 hereof, unless such Holder shall have offered to
the Trustee security and indemnity satisfactory to it against any loss,
liability or expense which might be incurred by it in compliance with such
request or direction.

        (f)    The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Issuers.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

60

--------------------------------------------------------------------------------






        Section 7.2 Rights of Trustee.

        (a)   The Trustee may conclusively rely and shall be protected in acting
or refraining from acting upon any document believed by it to be genuine and to
have been signed or presented by the proper Person. The Trustee need not
investigate any fact or matter stated in the document.

        (b)   Before the Trustee acts or refrain from acting, it may require an
Officers' Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers' Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection and the advice of such counsel and Opinions of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

        (c)   The Trustee may act through its attorneys, accountants, experts
and such other agents or professionals as the Trustee deems necessary, advisable
or appropriate and shall not be responsible for the misconduct or negligence of
any attorney, accountant, expert or other such agent or professional appointed
with due care.

        (d)   The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.

        (e)   Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Issuers shall be sufficiently
evidenced by a written order signed by two Officers of an Issuer.

        (f)    The Trustee shall not be charged with knowledge of any Default or
Event of Default under Section 6.1 hereof (other than under Section 6.1(1)
(subject to the following sentence) or Section 6.1(2) hereof) unless either
(i) a Responsible Officer shall have actual knowledge thereof, or (ii) the
Trustee shall have received notice thereof in accordance with Section 13.2
hereof from the Issuers or any Holder of the Notes. The Trustee shall not be
charged with knowledge of the Issuers' obligation to pay Additional Interest, or
the cessation of such obligation, unless the Trustee receives written notice
thereof from the Issuers or any Holder.

        (g)   The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

        (h)   The Trustee may request that the Issuers deliver an Officers'
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers' Certificate may be signed by any person specified as so
authorized in any such certificate previously delivered and not superseded.

61

--------------------------------------------------------------------------------





        (i)    The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee security or indemnity reasonably satisfactory to the
Trustee against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction.

        (j)    The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit.

        Section 7.3 Individual Rights of Trustee.

        The Trustee in its individual or any other capacity may become the owner
or pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of
the Issuers with the same rights it would have if it were not Trustee. However,
in the event that the Trustee acquires any conflicting interest within the
meaning of the TIA it must eliminate such conflict within 90 days, apply
(subject to the consent of the Issuers) to the Commission for permission to
continue as trustee or resign. Any Agent may do the same with like rights and
duties. The Trustee is also subject to Sections 7.10 and 7.11 hereof.

        Section 7.4 Trustee's Disclaimer.

        The Trustee shall not be responsible for and makes no representation as
to the validity or adequacy of this Indenture, or the Notes, it shall not be
accountable for the Issuers' use of the proceeds from the Notes or any money
paid to the Issuers or upon the Issuers' direction under any provision of this
Indenture, it shall not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.

        Section 7.5 Notice of Defaults.

        If a Default or Event of Default occurs and is continuing, the Trustee
shall mail to Holders of Notes a notice of the Default or Event of Default known
to it within 90 days after it occurs. Except in the case of a Default in payment
on any Note (including the failure to make a mandatory repurchase pursuant
hereto), the Trustee may withhold the notice if and so long as a committee of
its Responsible Officers in good faith determines that withholding the notice is
in the interests of the Holders of the Notes.

        Section 7.6 Reports by Trustee to Holder of the Notes.

        Within 60 days after each May 15 beginning with the May 15 following the
date of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA § 313(a) (but if no event described in TIA § 313(a)
has occurred within the twelve months preceding the reporting date, no report
need be transmitted). The Trustee also shall comply with TIA § 313(b). The
Trustee shall also transmit by mail all reports as required by TIA § 313(c).

        A copy of each report at the time of its mailing to the Holders of Notes
shall be mailed to the Issuers and filed with the Commission and each stock
exchange on which the Notes are listed in accordance with TIA § 313(d). The
Issuers shall promptly notify the Trustee when the Notes are listed on any stock
exchange or delisted therefrom.

62

--------------------------------------------------------------------------------




        Section 7.7 Compensation, Reimbursement and Indemnity.

        The Issuers shall pay to the Trustee from time to time such compensation
for its acceptance of this Indenture and the rendering by it of the services
required hereunder as shall be agreed upon in a separate writing by the Issuers
and the Trustee. The Trustee's compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuers shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by or on behalf of it in addition to the compensation
for its services. Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee's attorneys, accountants, experts and
such other professionals as the Trustee deems necessary, advisable or
appropriate.

        The Issuers, jointly and severally, shall indemnify the Trustee and any
predecessor Trustee against any and all losses, liabilities, claims, damages or
expenses, including taxes (other than taxes based upon, measured by or
determined by the income or gross receipts of the Trustee or its corporate
franchise), incurred by it arising out of or in connection with the acceptance
or administration of its duties under this Indenture (including its duties under
Section 9.6 hereof), including the costs and expenses of enforcing this
Indenture or any Guarantee against the Issuers or a Guarantor (including this
Section 7.7) and defending itself against or investigating any claim (whether
asserted by the Issuers, any Guarantor, any Holder or any other Person) or
liability in connection with the exercise or performance of any of its powers or
duties hereunder, except to the extent any such loss, liability or expense is
incurred by the Trustee as a result of its own negligence or willful misconduct.
The Trustee shall notify the Issuers promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Issuers shall not relieve the
Issuers of their obligations hereunder. The Issuers shall defend any claim or
threatened claim asserted against the Trustee, and the Trustee shall cooperate
in the defense. The Trustee may have separate counsel and the Issuers shall pay
the reasonable fees and expenses of such counsel. The Issuers need not pay for
any settlement made without their consent, which consent shall not be
unreasonably withheld.

        The obligations of the Issuers under this Section 7.7 shall survive the
resignation or removal of the Trustee, the satisfaction and discharge of this
Indenture and the termination of this Indenture.

        To secure the Issuers' payment obligations in this Section 7.7, the
Trustee shall have a Lien prior to the Notes on all money or property held or
collected by the Trustee, except that held in trust to pay principal, Redemption
Price or Purchase Price of or Additional Interest, if any, or interest on,
particular Notes. Such Lien shall survive the resignation or removal of the
Trustee, the satisfaction and discharge of this Indenture and the termination of
this Indenture.

        When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.1(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the reasonable fees and expenses of its
agents and counsel) are intended to constitute expenses of administration under
any Bankruptcy Law.

        Section 7.8 Replacement of Trustee.

        A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee's acceptance of
appointment as provided in this Section.

        The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Issuers. The Holders of Notes of a
majority in principal amount of the then outstanding Notes may remove the
Trustee by so notifying the Trustee and the Issuers in writing. The Issuers may
remove the Trustee if:

        (a)   the Trustee fails to comply with Section 7.10 hereof;

        (b)   the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;

63

--------------------------------------------------------------------------------






        (c)   a custodian, receiver or public officer takes charge of the
Trustee or its property for the purpose of rehabilitation, conservation or
liquidation; or

        (d)   the Trustee becomes incapable of acting.

        If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Issuers shall promptly appoint a successor
Trustee. Within one year after the date on which the successor Trustee takes
office, the Holders of a majority in principal amount of the then outstanding
Notes may appoint a successor Trustee to replace the successor Trustee appointed
by the Issuers.

        If a successor Trustee does not take office within 30 days after the
retiring trustee resigns or is removed, the retiring Trustee, the Issuers, or
the Holders of Notes of at least 10% in principal amount of the then outstanding
Notes may petition any court of competent jurisdiction, in the case of the
Trustee, at the expense of the Issuers, for the appointment of a successor
Trustee.

        If the Trustee, after written request by any Holder of a Note who has
been a bona fide holder of a Note or Notes for at least six months, fails to
comply with Section 7.10 hereof, such Holder of a Note may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

        A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Issuers. Thereupon, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. The Issuers shall mail a notice of its succession to
Holder of the Notes. The retiring Trustee shall promptly transfer all property
held by it as Trustee to the successor Trustee, provided all sums owing to the
Trustee hereunder have been paid and subject to the Lien provided for in
Section 7.7 hereof. Notwithstanding replacement of the Trustee pursuant to this
Section 7.8, the Issuers' obligations under Section 7.7 hereof shall continue
for the benefit of the retiring Trustee.

        Section 7.9 Successor Trustee by Merger, Etc.

        If the Trustee consolidates, merges or converts into, or transfers all
or substantially all of its corporate trust business to, another corporation
that is eligible under Section 7.10 hereof, the successor corporation without
any further act shall be the successor Trustee.

        Section 7.10 Eligibility; Disqualification.

        There shall at all times be a Trustee hereunder that is a corporation
organized and doing business under the laws of the United States of America or
of any state thereof (including the District of Columbia) that is authorized
under such laws to exercise corporate trust power, that is subject to
supervision or examination by federal or state authorities and that has,
together with its affiliates, a combined capital and surplus of at least
$50 million as set forth in its most recent published annual report of
condition.

        This Indenture shall always have a Trustee who satisfies the
requirements of TIA § 310(a)(1), (2) and (5). The Trustee is subject to TIA
§310(b).

        Section 7.11 Preferential Collection of Claims Against Issuers.

        The Trustee is subject to TIA § 311(a), excluding any creditor
relationship listed in TIA § 311(b). A Trustee who has resigned or been removed
shall be subject to TIA § 311(a) to the extent indicated therein.

64

--------------------------------------------------------------------------------




ARTICLE VIII

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

        Section 8.1 Option to Effect Legal Defeasance or Covenant Defeasance.

        The Issuers may, at the option of their Board of Directors evidenced by
a resolution set forth in an Officers' Certificate, at any time, elect to have
either Section 8.2 or 8.3 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article VIII.

        Section 8.2 Legal Defeasance and Discharge.

        Upon the Issuers' exercise under Section 8.1 hereof of the option
applicable to this Section 8.2, the Issuers shall, subject to the satisfaction
of the conditions set forth in Section 8.4 hereof, be deemed to have been
discharged from their obligations with respect to all outstanding Notes on the
date the conditions set forth below are satisfied (hereinafter, "Legal
Defeasance"). For this purpose, Legal Defeasance means that the Issuers shall be
deemed to have paid and discharged the entire Indebtedness represented by the
outstanding Notes, which shall thereafter be deemed to the "outstanding" only
for the purposes of Section 8.5 hereof and the other Sections of this Indenture
referred to in clauses (a) through (d) below, and to have satisfied all their
other obligations under such Notes and this Indenture (and the Trustee, on
demand of and at the expense of the Issuers, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder:

        (a)   the rights of Holders to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due;

        (b)   the Issuers' obligations with respect to the Notes concerning
issuing temporary Notes, registration of Notes, mutilated, destroyed, lost or
stolen Notes and the maintenance of an office or agency for payments;

        (c)   the rights, powers, trust, duties and immunities of the Trustee
and the Issuers' obligations in connection therewith; and

        (d)   the Legal Defeasance provisions of this Article VIII;

        Subject to compliance with this Article VIII, the Issuers may exercise
their option under this Section 8.2, notwithstanding the prior exercise of their
option under Section 8.3 hereof.

        Section 8.3 Covenant Defeasance.

        Upon the Issuers' exercise under Section 8.1 hereof of the option
applicable to this Section 8.3, the Issuers shall, subject to the satisfaction
of the conditions set forth in Section 8.4 hereof, be released from their
obligations under the covenants contained in Sections 3.9, 3.10, 4.3, 4.5, 4.7
through 4.12, 4.13 (except with respect to the existence of each Issuer) and
4.14 through 4.19 hereof, both inclusive, and Section 5.1(2) with respect to the
outstanding Notes on and after the date the conditions set forth below are
satisfied (hereinafter, "Covenant Defeasance"), and the Notes shall thereafter
be deemed not "outstanding" for the purposes of any direction, waiver, consent
or declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed "outstanding"
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Issuers may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document, and such omission to comply shall not constitute a
Default or an Event of Default under Section 6.1 hereof, but,

65

--------------------------------------------------------------------------------




except as specified above the remainder of this Indenture and such Notes shall
be unaffected thereby. In addition, upon the Issuers' exercise under Section 8.1
hereof of the option applicable to this Section 8.3, subject to the satisfaction
of the conditions set forth in Section 8.4 hereof, Sections 6.1(a)(3) through
6.1(8) hereof shall not constitute Events of Default.

        Section 8.4 Conditions to Legal or Covenant Defeasance.

        (a)   In order to exercise either Legal Defeasance or Covenant
Defeasance:

        (1)   the Issuers must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders cash in U.S. dollars, U.S. Government Securities,
or a combination thereof, in such amounts as will be sufficient to pay the
principal of, premium, if any, and interest on the Notes on the stated date for
payment thereof or on the applicable redemption date, as the case may be;

        (2)   in the case of Legal Defeasance, the Issuers shall have delivered
to the Trustee an Opinion of Counsel confirming that:

        (a)   the Issuers have received from, or there has been published by,
the Internal Revenue Service a ruling; or

        (b)   since the date of this Indenture, there has been a change in the
applicable federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders will not recognize income, gain or loss for
federal income tax purposes as a result of such Legal Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Legal Defeasance had not
occurred;

        (3)   in the case of Covenant Defeasance, the Issuers shall have
delivered to the Trustee an Opinion of Counsel confirming that the Holders will
not recognize income, gain or loss for federal income tax purposes as a result
of such Covenant Defeasance and will be subject to federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such Covenant Defeasance had not occurred;

        (4)   no Default or Event of Default shall have occurred and be
continuing on the date of such deposit (other than a Default or Event of Default
arising in connection with the borrowings of funds to fund such deposit and the
grant of any Lien securing such borrowings);

        (5)   such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under this Indenture (other than
a Default or Event of Default arising in connection with the borrowings of funds
to fund such deposit and the grant of any Lien securing such borrowings) or any
other material agreement or instrument to which Holdings or any of its
Subsidiaries is a party or by which Holdings or any of its Subsidiaries is
bound;

        (6)   the Issuers shall have delivered to the Trustee an Officers'
Certificate stating that the deposit was not made by the Issuers with the intent
of preferring the Holders over any other creditors of the Issuers or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Issuers or others;

        (7)   the Issuers shall have delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for or relating to the Legal Defeasance or the Covenant
Defeasance have been complied with; and

66

--------------------------------------------------------------------------------






        (8)   the Issuers shall have delivered to the Trustee an Opinion of
Counsel to the effect that, assuming no intervening bankruptcy of the Issuers
between the date of deposit and the 91st day following the date of deposit and
that no Holder is an insider of either of the Issuers, after the 91st day
following the date of deposit, the trust funds will not be subject to the effect
of any applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors' rights generally.

        (b)   Notwithstanding the foregoing, the Opinion of Counsel required by
Section 8.4(a)(2) above with respect to a Legal Defeasance need not be delivered
if all Notes not theretofore delivered to the Trustee for cancellation (1) have
become due and payable or (2) will become due and payable on the maturity date
within one year under arrangements satisfactory to the Trustee for the giving of
notice of redemption by the Trustee in the name, and at the expense, of the
Issuers.

        Section 8.5 Deposited Money and U.S. Government Securities to Be Held in
Trust; Other Miscellaneous Provisions.

        Subject to Section 8.6 hereof, all money and U.S. Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.5 only, the "Trustee")
pursuant to Section 8.4 hereof in respect of the outstanding Notes shall be held
in trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (other than an Issuer) as the Trustee may determine, to the Holders of
such Notes of all sums due and to become due thereon in respect of principal or
Redemption Price of, and Additional Interest, if any, or interest on, the Notes,
that such money need not be segregated from other funds except to the extent
required by law.

        The Issuers shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or U.S. Government
Securities deposited pursuant to Section 8.4 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

        Anything in this Article VIII to the contrary notwithstanding, the
Trustee shall deliver or pay to the Issuers from time to time upon the request
of the Issuers any money or U.S. Government Securities held by it as provided in
Section 8.4 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.4(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

        Section 8.6 Repayment to the Issuers.

        Any money deposited with the Trustee or any Paying Agent, or then held
by the Issuers, in trust for the payment of the principal, Redemption Price or
Purchase Price of, or Additional Interest, if any, or interest on any Note and
remaining unclaimed for two years after such amount has become due and payable
shall be paid to the Issuers on their written request or (if then held by an
Issuer) shall be discharged from such trust; and the Holder of such Note shall
thereafter look only to the Issuers for payment thereof as a general creditor,
and all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Issuers as trustee thereof, shall thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, at the expense of the Issuers, may cause to
be published once, in The New York Times and The Wall Street Journal (national
editions), notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days after the date of such
notification or publication, any unclaimed balance of such money then remaining
will be repaid to the Issuers.

67

--------------------------------------------------------------------------------




        Section 8.7 Reinstatement.

        If the Trustee or Paying Agent is unable to apply any United States
dollars or U.S. Government Securities in accordance with Section 8.2 or 8.3
hereof, as the case may be, by reason of any order of judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the obligations of the Issuers and the Guarantors under this
Indenture, and the Notes and the Guarantees shall be revived and reinstated as
though no deposit had occurred pursuant to Section 8.2 or 8.3 hereof until such
time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.2 or 8.3 hereof, as the case may be; provided,
however, that, if the Issuers make any payment with respect to any Note
following the reinstatement of its obligations, the Issuers shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money held by the Trustee or Paying Agent.

ARTICLE IX

AMENDMENT, SUPPLEMENT AND WAIVER

        Section 9.1 Without Consent of Holders of Notes.

        Notwithstanding Section 9.2 of this Indenture, the Issuers, the
Guarantors and the Trustee may amend or supplement this Indenture, the Notes or
the Guarantees from time to time without the consent of any Holder of a Note:

        (a)   to provide for the issuance of Additional Notes in accordance with
the terms of this Indenture;

        (b)   to cure any ambiguity, defect or inconsistency so long as such
changes do not, in the opinion of the Trustee, adversely affect the rights of
any of the Holders in any material respect.

        (c)   to provide for uncertificated Notes in addition to or in place of
certificated Notes;

        (d)   to provide for the assumption of the Issuers' obligations to the
Holders of the Notes in the case of a merger or consolidation or sale of all or
substantially all of such entity's assets pursuant to Article V hereof;

        (e)   to comply with the requirements of the Commission in order to
effect or maintain the qualification of this Indenture under the TIA;

        (f)    to evidence and provide for the acceptance of appointment by a
successor Trustee of the Notes;

        (g)   to add to the covenants of the Issuers for the benefit of the
Holders or to surrender any right or power;

        (h)   to add any additional Event of Default; or

        (i)    to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights hereunder of any Holder of the Notes.

        Upon the request of the Issuers, accompanied by a resolution of their
respective Board of Directors (evidenced by an Officers' Certificate)
authorizing the execution of any such amended or supplemental indenture, and
upon receipt by the Trustee of the documents described in Section 7.2 hereof,
the Trustee shall join with the Issuers in the execution of any amended or
supplemental Indenture authorized or permitted by the terms of this Indenture
and to make any further appropriate agreements and stipulations that may be
therein contained, but the Trustee shall not be obligated to enter into such
amended or supplemental Indenture that affects its own rights, duties or
immunities under this Indenture or otherwise.

68

--------------------------------------------------------------------------------



        Section 9.2 With Consent of Holders of Notes.

        Except as provided below in this Section 9.2, the Issuers and the
Trustee may amend or supplement this Indenture and the Notes may be amended or
supplemented, in each case, with the consent of the Holders of at least a
majority in principal amount of the Notes then outstanding (including, without
limitation, consents obtained in connection with a tender offer or exchange
offer for the Notes), and, subject to Sections 6.2, 6.4 and 6.7 hereof, any
existing Default or Event of Default or compliance with any provision of this
Indenture or the Notes may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes (including consents
obtained in connection with a tender offer or exchange offer for the Notes).

        Without the consent of each Holder affected, an amendment or waiver may
not (with respect to any Notes held by a non-consenting Holder):

        (1)   reduce the principal amount of Notes at maturity whose Holders
must consent to an amendment, modification, supplement or waiver to this
Indenture or the Notes;

        (2)   reduce the rate of or change or have the effect of changing the
time for payment of interest, including defaulted interest, on any Notes;

        (3)   reduce the principal of or change or have the effect of changing
the fixed maturity of any Notes, or change the date on which any Notes may be
subject to redemption or reduce the redemption price therefor;

        (4)   make any Notes payable in money other than that stated in the
Notes;

        (5)   make any change in provisions of this Indenture protecting the
right of each Holder to receive payment of principal of and interest on such
Holder's Note or Notes on or after the due date thereof or to bring suit to
enforce such payment, or permitting Holders of a majority in principal amount of
Notes to waive Defaults or Events of Default;

        (6)   after the Issuers' obligation to purchase Notes arises hereunder,
amend, change or modify in any material respect the obligation of the Issuers to
make and consummate a Change of Control Offer in the event of a Change of
Control or make and consummate a Net Proceeds Offer with respect to any Asset
Sale that has been consummated or, after such Change of Control has occurred or
such Asset Sale has been consummated, modify any of the provisions or
definitions with respect thereto in a manner that adversely affects the rights
of any Holder;

        (7)   modify or change any provision of this Indenture or the related
definitions affecting the ranking of the Notes or any Guarantee in a manner
which adversely affects the Holders; or

        (8)   release any Guarantor that is a Significant Subsidiary from any of
its obligations under its Guarantee or this Indenture otherwise than in
accordance with the terms of this Indenture.

        Upon the written request of the Issuers accompanied by a resolution of
their respective Board of Directors (evidenced by an Officers' Certificate)
authorizing the execution of any such amended or supplemental indenture, and
upon the filing with the Trustee of evidence reasonably satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of an Officers' Certificate and an Opinion of Counsel, the Trustee
shall join with the Issuers in the execution of such amended or supplemental
indenture unless such amended or supplemental Indenture affects the Trustee's
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but shall not be obligated to, enter
into such amended or supplemental indenture.

        It shall not be necessary for the consent of the Holders of Notes under
this Section 9.2 to approve the particular form of any proposed amendment or
waiver, but it shall be sufficient if such consent approves the substance
thereof.

69

--------------------------------------------------------------------------------




        After an amendment, supplement or waiver under this Section 9.2 becomes
effective, the Issuers shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuers to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture or waiver.

        Section 9.3 Compliance with Trust Indenture Act.

        Every amendment or supplement to this Indenture or the Notes shall be
set forth in a amended or supplemental indenture that complies with the TIA as
then in effect.

        Section 9.4 Revocation and Effect of Consents.

        Until an amendment, supplement or waiver becomes effective, a consent to
it by a Holder of a Note is a continuing consent by the Holder of a Note and
every subsequent Holder of a Note or portion of a Note that evidences the same
debt as the consenting Holder's Note, even if notation of the consent is not
made on any Note. However, any such Holder of a Note or subsequent Holder of a
Note may revoke the consent as to its Note if the Trustee receives written
notice of revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and therefore binds every Holder.

        Section 9.5 Notation on or Exchange of Notes.

        The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Issuers in
exchange for all Notes may issue and the Trustee shall authenticate new Notes
that reflect the amendment, supplement or waiver.

        Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.

        Section 9.6 Trustee to Sign Amendment, Etc.

        The Trustee shall sign any amended or supplemental indenture authorized
pursuant to this Article IX if the amendment or supplement does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. The Issuers
may not sign an amendment or supplemental Indenture until their respective Board
of Directors approves such amendment or supplemental indenture. In executing any
amended or supplemental indenture, the Trustee shall receive, in addition to the
documents required by Sections 13.4 and 13.5 hereof, and, subject to
Section 7.1, shall be fully protected in relying upon, an Officers' Certificate
and an Opinion of Counsel stating that (i) the execution of such amended or
supplemental indenture is authorized or permitted by this Indenture, (ii) no
Event of Default shall occur as a result of the execution of such Officers'
Certificate or the delivery of such Opinion of Counsel and (iii) the amended or
supplemental indenture complies with the terms of this Indenture.

70

--------------------------------------------------------------------------------



ARTICLE X

[INTENTIONALLY OMITTED]

ARTICLE XI

GUARANTEE

        Section 11.1 Unconditional Guarantee.

        Each Guarantor hereby unconditionally guarantees (such guarantee to be
referred to herein as a "Guarantee" and, the guarantee by Holdings is referred
to herein as the "Holdings Guarantee"), on a senior basis jointly and severally,
to each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, the Notes or the obligations of the
Issuers hereunder or thereunder, that: (i) the principal of and interest on the
Notes will be promptly paid in full when due, subject to any applicable grace
period, whether at maturity, by acceleration or otherwise and interest on the
overdue principal, if any, and interest on any interest, to the extent lawful,
of the Notes and all other obligations of the Issuers to the Holders or the
Trustee hereunder or thereunder will be promptly paid in full or performed, all
in accordance with the terms hereof and thereof; and (ii) in case of any
extension of time of payment or renewal of any Notes or of any such other
obligations, the same will be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, subject to any applicable
grace period, whether at stated maturity, by acceleration or otherwise, subject,
however, in the case of clauses (i) and (ii) above, to the limitations set forth
in Section 11.3. Each Guarantor hereby agrees that its obligations hereunder
shall be unconditional, irrespective of the validity, regularity or
enforceability of the Notes or this Indenture, the absence of any action to
enforce the same, any waiver or consent by any Holder of the Notes with respect
to any provisions hereof or thereof, the recovery of any judgment against the
Issuers, and action to enforce the same or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a Guarantor.
Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of insolvency or bankruptcy of the Issuers,
any right to require a proceeding first against the Issuers, protest, notice and
all demands whatsoever and covenants that this Guarantee will not be discharged
except by complete performance of the obligations contained in the Notes, this
Indenture and in this Guarantee. If any Holder or the Trustee is required by any
court or otherwise to return to the Issuers, any Guarantor, or any custodian,
trustee, liquidator or other similar official acting in relation to the Issuers
or any Guarantor, any amount paid by the Issuers or any Guarantor to the Trustee
or such Holder, this Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect. Each Guarantor further agrees that, as
between each Guarantor, on the one hand, and the Holders and the Trustee, on the
other hand, (x) the maturity of the obligations guaranteed hereby may be
accelerated as provided in Article VI for the purposes of this Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (y) in the
event of any acceleration of such obligations as provided in Article VI, such
obligations (whether or not due and payable) shall forthwith become due and
payable by each Guarantor for the purpose of this Guarantee.

        Section 11.2 Severability.

        In case any provision of this Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

        Section 11.3 Limitation of Guarantor's Liability.

        Each Subsidiary Guarantor and by its acceptance hereof each Holder
hereby confirms that it is the intention of all such parties that the guarantee
by such Subsidiary Guarantor pursuant to its Guarantee

71

--------------------------------------------------------------------------------




not constitute a fraudulent transfer or conveyance for purposes of any
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law. To effectuate the foregoing
intention, the Holders and such Subsidiary Guarantor hereby irrevocably agree
that the obligations of such Subsidiary Guarantor under its Guarantee shall be
limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Subsidiary Guarantor and after giving
effect to any collections from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under its
Guarantee or pursuant to Section 11.5, result in the obligations of such
Subsidiary Guarantor under the Guarantee not constituting such fraudulent
transfer or conveyance.

        Section 11.4 Release of Guarantor.

        (a)   The Guarantee of a Subsidiary Guarantor will be automatically and
unconditionally released without any action on the part of the Trustee or the
Holders of the Notes: (1) in connection with any sale or other disposition of
all or substantially all of the assets of that Subsidiary Guarantor (including,
without limitation, by way of merger or consolidation), if Holdings and the
Issuers apply the Net Cash Proceeds of that sale or other disposition in
accordance with the applicable provisions of this Indenture; (2) in connection
with any sale of all of the Capital Stock of that Subsidiary Guarantor, if
Holdings and the Issuers apply the Net Cash Proceeds of that sale in accordance
with the applicable provisions of this Indenture; (3) if Holdings designates
that Subsidiary Guarantor as an Unrestricted Subsidiary in accordance with the
applicable provisions of this Indenture; or (4) upon the payment in full of the
Notes.

        In addition, concurrently with any Legal Defeasance or Covenant
Defeasance, the Guarantors shall be released from all of their Obligations under
their respective applicable Guarantees.

        (b)   The Trustee shall deliver an appropriate instrument evidencing
such release upon receipt of a request by the Issuers accompanied by an
Officers' Certificate and an Opinion of Counsel certifying as to the compliance
with this Section 11.4.

        Section 11.5 Contribution.

        In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree, inter se, that in the event any payment or
distribution is made by any Guarantor (a "Funding Guarantor") under the
Guarantee, such Funding Guarantor shall be entitled to a contribution from all
other Guarantors in a pro rata amount based on the Adjusted Net Assets (as
defined below) of each Guarantor (including the Funding Guarantor) for all
payments, damages and expenses incurred by that Funding Guarantor in discharging
the Issuers' obligations with respect to the Notes or any other Guarantor's
obligations with respect to the Guarantee. "Adjusted Net Assets" of such
Guarantor at any date shall mean the lesser of the amount by which (x) the fair
value of the property of such Guarantor exceeds the total amount of liabilities,
including, without limitation, contingent liabilities (after giving effect to
all other fixed and contingent liabilities incurred or assumed on such date),
but excluding liabilities under the Guarantee, of such Guarantor at such date
and (y) the present fair salable value of the assets of such Guarantor at such
date exceeds the amount that will be required to pay the probable liability of
such Guarantor on its debts (after giving effect to all other fixed and
contingent liabilities incurred or assumed on such date), excluding debt in
respect of the Guarantee of such Guarantor, as they become absolute and matured.

        Section 11.6 Waiver of Subrogation.

        Until all Obligations are paid in full, each Guarantor hereby
irrevocably waives any claims or other rights which it may now or hereafter
acquire against the Issuers that arise from the existence, payment, performance
or enforcement of such Guarantor's obligations under the Guarantee and this
Indenture, including, without limitation, any right of subrogation,
reimbursement, exoneration, indemnification, and any right to participate in any
claim or remedy of any Holder against the Issuers, whether or not

72

--------------------------------------------------------------------------------



such claim, remedy or right arises in equity, or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Issuers, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other rights.
If any amount shall be paid to any Guarantor in violation of the preceding
sentence and the Notes shall not have been paid in full, such amount shall have
been deemed to have been paid to such Guarantor for the benefit of, and held in
trust for the benefit of, the Holders, and shall, forthwith be paid to the
Trustee for the benefit of such Holders to be credited and applied upon the
Notes, whether matured or unmatured, in accordance with the terms of this
Indenture. Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Indenture and that
the waiver set forth in this Section 11.6 is knowingly made in contemplation of
such benefits.

        Section 11.7 Execution of Guarantee.

        To evidence their guarantee to the Holders set forth in this Article XI,
the Guarantors hereby agree to execute the Guarantee in substantially the form
attached hereto as Exhibit C, which shall be endorsed on each Note ordered to be
authenticated and delivered by the Trustee. Each Guarantor hereby agrees that
its Guarantee set forth in this Article XI shall remain in full force and effect
notwithstanding any failure to endorse on each Note a notation of such
Guarantee. Each such Guarantee shall be signed on behalf of each Guarantor by
one of its authorized Officers prior to the authentication of the Note on which
it is endorsed, and the delivery of such Note by the Trustee, after the
authentication thereof hereunder, shall constitute due delivery of such
Guarantee on behalf of such Guarantor. Such signatures upon the Guarantee may be
by manual or facsimile signature of such officers and may be imprinted or
otherwise reproduced on the Guarantee, and in case any such officer who shall
have signed the Guarantee shall cease to be such officer before the Note on
which such Guarantee is endorsed shall have been authenticated and delivered by
the Trustee or disposed of by the Issuers, such Note nevertheless may be
authenticated and delivered or disposed of as though the Person who signed the
Guarantee had not ceased to be such officer of the Guarantor.

        Section 11.8 Waiver of Stay, Extension or Usury Laws.

        Each Guarantor covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law or any usury law or
other law that would prohibit or forgive each such Guarantor from performing its
Guarantee as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
Indenture; and (to the extent that it may lawfully do so) each such Guarantor
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.

ARTICLE XII

SATISFACTION AND DISCHARGE

        Section 12.1 Satisfaction and Discharge.

        This Indenture will be discharged and will cease to be of further effect
(except as set forth below) and the Trustee, at the expense of the Issuers,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture when:

        (1)   either:

        (a)   all the Notes theretofore authenticated and delivered (except
lost, stolen or destroyed Notes which have been replaced or paid as provided in
Section 2.7 and Notes for whose payment

73

--------------------------------------------------------------------------------



money has theretofore been deposited in trust or segregated and held in trust by
the Issuers and thereafter repaid to the Issuers or discharged from such trust)
have been delivered to the Trustee for cancellation; or

        (b)   all Notes not theretofore delivered to the Trustee for
cancellation (1) have become due and payable or (2) will become due and payable
within one year, or are to be called for redemption within one year, under
arrangements reasonably satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Issuers, and
the Issuers have irrevocably deposited or caused to be deposited with the
Trustee funds in an amount sufficient to pay and discharge the entire
Indebtedness on the Notes not theretofore delivered to the Trustee for
cancellation, for principal of, premium, if any, and interest on the Notes to
the date of deposit together with irrevocable instructions from the Issuers
directing the Trustee to apply such funds to the payment thereof at maturity or
redemption, as the case may be;

        (2)   the Issuers have paid all other sums payable under this Indenture
by the Issuers; and

        (3)   the Issuers have delivered to the Trustee an Officers' Certificate
and an Opinion of Counsel stating that all conditions precedent under this
Indenture relating to the satisfaction and discharge of this Indenture have been
complied with.

        Notwithstanding the satisfaction and discharge of this Indenture, the
Issuers' obligations in Sections 2.3, 2.4, 2.6, 2.7, 2.11, 7.7, 7.8, 13.2, 13.3
and 13.4, and the Trustee's and Paying Agent's obligations in Section 12.2 shall
survive until the Notes are no longer outstanding. Thereafter, only the Issuers'
obligations in Section 7.7 shall survive such satisfaction and discharge.

        Section 12.2 Application of Trust.

        All money deposited with the Trustee pursuant to Section 12.1 shall be
held in trust and, at the written direction of the Issuers, be invested prior to
maturity in U.S. Government Securities, and applied by the Trustee in accordance
with the provisions of the Notes and this Indenture, to the payment, either
directly or through any Paying Agent as the Trustee may determine, to the
Persons entitled thereto, of the principal (and premium, if any) and interest
for the payment of which money has been deposited with the Trustee; but such
money need not be segregated from other funds except to the extent required by
law.

ARTICLE XIII

MISCELLANEOUS

        Section 13.1 Trust Indenture Act Controls.

        If any provision hereof limits, qualifies or conflicts with a provision
of the TIA or another provision that would be required or deemed under such Act
to be part of and govern this Indenture if this Indenture were subject thereto,
the latter provision shall control. If any provision of this Indenture modifies
or excludes any provision of the TIA that may be so modified or excluded, the
latter provision shall be deemed to apply to this Indenture as so modified or to
be excluded, as the case may be.

        Section 13.2 Notices.

        Any notice or communication by the Issuers or the Trustee to others is
duly given if in writing and delivered in Person or mailed by first class mail
(registered or certified, return receipt requested), telecopier or overnight air
courier guaranteeing next day delivery, to the others' address:

        If to the Issuers:

Superior Essex Communications LLC
150 Interstate North Parkway, Suite 300


74

--------------------------------------------------------------------------------



Atlanta, Georgia 30339-2101
Attention: Chief Financial Officer
Fax: (770) 984-3218

        With a copy to:

Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Attention: Jack P. Jackson, Esq.
Fax: (212) 969-2900

        If to the Trustee:

The Bank of New York Trust Company, N.A.
Attention: Corporate Trust Department
100 Ashford Center North
Suite 520
Atlanta, Georgia 30338
Fax: 770-698-5195

        The Issuers or the Trustee, by notice to the others may designate
additional or different addresses for subsequent notices or communications.

        All notices and communications (other than those sent to Holders) shall
be deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if telecopied; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

        Any notice or communication to a Holder shall be mailed by first class
mail, certified or registered, return receipt requested, or by overnight air
courier guaranteeing next day delivery to its address shown on the register kept
by the Registrar. Any notice or communication shall also be so mailed to any
Person described in TIA § 313(c), to the extent required by the TIA. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders.

        If a notice or communication is mailed in the manner provided above
within the time prescribed, it is duly given, whether or not the address
receives it.

        If the Issuers mail a notice or communication to Holders, it shall mail
a copy to the Trustee and each Agent at the same time.

        Section 13.3 Communication by Holders of Notes with Other Holders of
Notes.

        Holders may communicate pursuant to TIA § 312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Issuers, the
Trustee, the Registrar and anyone else shall have the protection of TIA §
312(c).

        Section 13.4 Certificate and Opinion as to Conditions Precedent.

        Upon any request or application by the Issuers and/or any Guarantor to
the Trustee to take any action under this Indenture, except upon the initial
issuance of Notes hereunder, the Issuers and/or any Guarantor shall furnish to
the Trustee:

        (a)   an Officers' Certificate stating that, in the opinion of the
signers, all conditions precedent and covenants, if any, provided for in this
Indenture relating to the proposed action have been satisfied; and

75

--------------------------------------------------------------------------------



        (b)   an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent and covenants have been satisfied.

        Section 13.5 Statements Required in Certificate or Opinion.

        Each certificate or opinion with respect to compliance with a condition
or covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

        (a)   a statement that the Person making such certificate or opinion has
read such covenant or condition;

        (b)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

        (c)   a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
satisfied; and

        (d)   a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.

        Section 13.6 Rules by Trustee and Agents.

        The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.

        Section 13.7 No Personal Liability of Directors, Managers, Officers,
Employees, Members and Stockholders.

        No past, present or future director, manager, officer, employee,
incorporator (or Person forming any limited liability company), agent, member or
stockholder or Affiliate of the Issuers, as such, shall have any liability for
any obligations of the Issuers under the Notes, this Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation. No
past, present or future director, manager, officer, employee, incorporator (or
Person forming any limited liability company), agent, member or stockholder or
Affiliate of any of the Guarantors, as such, shall have any liability for any
obligations of the Guarantors under the Guarantees, this Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes and Guarantees by accepting a Note and a
Guarantee waives and releases all such liabilities. The waiver and release are
part of the consideration for issuance of the Notes and the Guarantees. Such
waiver may not be effective to waive liabilities under the federal securities
law and it is the view of the Commission that such a waiver is against public
policy.

        Section 13.8 Governing Law.

        THIS INDENTURE, THE GUARANTEES AND THE NOTES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
ISSUERS, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE GUARANTEES AND THE NOTES, AND IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. EACH OF THE ISSUERS, THE
GUARANTORS AND THE TRUSTEE IRREVOCABLY WAIVES, TO THE FULLEST EXTENT THAT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY

76

--------------------------------------------------------------------------------




OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE TRUSTEE OR ANY
HOLDER OF THE NOTES TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ISSUERS OR ANY
GUARANTOR IN ANY OTHER JURISDICTION.

        Section 13.9 No Adverse Interpretation of Other Agreements.

        This Indenture may not be used to interpret any other indenture, loan or
debt agreement of Holdings or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

        Section 13.10 Successors.

        All agreements of the Issuers in this Indenture and the Notes shall bind
their successors. All agreements of the Trustee in this Indenture shall bind its
successors.

        Section 13.11 Severability.

        In case any provision in this Indenture or in the Notes shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

        Section 13.12 Counterpart Originals.

        The parties may sign any number of copies of this Indenture. Each signed
copy shall be an original, but all of them together represent the same
agreement.

        Section 13.13 Table of Contents, Headings, Etc.

        The Table of Contents, Cross-Reference Table and Headings of the
Articles and Sections of this Indenture, which have been inserted for
convenience of reference only, are not to be considered a part of this Indenture
and shall in no way modify or restrict any of the terms or provisions hereof.

        Section 13.14 Qualification of Indenture.

        The Issuers shall qualify this Indenture under the TIA in accordance
with the terms and conditions of the Registration Rights Agreement and shall pay
all reasonable costs and expenses (including attorneys' fees for the Issuers,
the Trustee and the Holders of the Notes) incurred in connection therewith,
including, but not limited to, costs and expenses of qualification of this
Indenture and the Notes and printing this Indenture and the Notes. The Trustee
shall be entitled to receive from the Issuers any such Officers' Certificates,
Opinions of Counsel or other documentation as it may reasonably request in
connection with any such qualification of this Indenture under the TIA.

[Signatures on following page]

77

--------------------------------------------------------------------------------



SIGNATURES

  SUPERIOR ESSEX COMMUNICATIONS LLC
 
By:
SUPERIOR ESSEX HOLDING CORP.
 
By:
/s/  DAVID S. ALDRIDGE      

--------------------------------------------------------------------------------

    Name: David S. Aldridge     Title: Vice President and Treasurer
 
ESSEX GROUP, INC.
 
By:
/s/  DAVID S. ALDRIDGE      

--------------------------------------------------------------------------------

    Name: David S. Aldridge     Title: Vice President and Treasurer
 
THE GUARANTORS
 
SUPERIOR ESSEX INC.
SUPERIOR ESSEX HOLDING CORP.
ESSEX INTERNATIONAL INC.
ESSEX GROUP, INC. (DE)
ESSEX CANADA INC.
ESSEX GROUP MEXICO INC.
ESSEX TECHNOLOGY, INC.
ESSEX WIRE CORPORATION
ESSEX MEXICO HOLDINGS, L.L.C.
 
By:
/s/  DAVID S. ALDRIDGE      

--------------------------------------------------------------------------------

    Name: Vice President and Treasurer     Title: Authorized Officer
 
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
    as Trustee
 
By:
/s/  PHILIP L. WATSON      

--------------------------------------------------------------------------------

    Name: Philip L. Watson     Title: Vice President

S-1

--------------------------------------------------------------------------------



SCHEDULE A

Essex Canada Inc. (DE)

Essex Group Mexico Inc. (DE)

Essex International Inc. (DE)

Essex Group, Inc. (DE)

Essex Mexico Holdings, L.L.C. (DE)

Essex Technology, Inc. (DE)

Essex Wire Corporation (MI)

S-2

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF SERIES A NOTE

(Face of Note)

SUPERIOR ESSEX COMMUNICATIONS LLC
ESSEX GROUP, INC.

9% SENIOR NOTE DUE 2012

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A
DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS NOTE IS NOT EXCHANGEABLE FOR NOTES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER
OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE DEPOSITARY TO
ANYONE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE ISSUERS OR
THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

        THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS NOTE RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
SUPERIOR ESSEX COMMUNICATIONS LLC, ESSEX GROUP, INC. OR SUPERIOR ESSEX INC. OR
ANY OF THEIR SUBSIDIARIES (B) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT,
(C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR (AS DEFINED IN RULE
501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT (AN "ACCREDITED INVESTOR"))
THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A
U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS
SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS
NOTE), (D) OUTSIDE THE UNITED STATES IN AN

Exh. A-1

--------------------------------------------------------------------------------



OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF
AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL IF SUPERIOR ESSEX COMMUNICATIONS LLC OR ESSEX
GROUP, INC. SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THIS NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN
CONNECTION WITH ANY TRANSFER OF THIS NOTE WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS NOTE, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR, THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE, SUPERIOR ESSEX
COMMUNICATIONS LLC OR ESSEX GROUP, INC. SUCH CERTIFICATIONS, LEGAL OPINIONS OR
OTHER INFORMATION AS ANY OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN,
THE TERMS "OFFSHORE TRANSACTION," "UNITED STATES" AND "U.S. PERSON" HAVE THE
MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

Exh. A-2

--------------------------------------------------------------------------------



SUPERIOR ESSEX COMMUNICATIONS LLC

ESSEX GROUP, INC.

9% SENIOR NOTE DUE 2012

      CUSIP No.            

--------------------------------------------------------------------------------

No.     $      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Interest Payment Dates: April 15 and October 15
Record Dates: April 1 and October 1

        SUPERIOR ESSEX COMMUNICATIONS LLC, a Delaware limited liability company
("Superior Essex Communications"), and ESSEX GROUP, INC., a Michigan corporation
("Essex Group" and, together with Superior Essex Communications, the "Issuers,"
which term includes any successor entity under the Indenture hereinafter
referred to), as joint and several obligors, for value received, promise to pay
to _________________________________, or registered assigns, the principal sum
of ________________ Dollars on April 15, 2012.

        Reference is hereby made to the further provisions of this Note set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as set forth at this place.

        Unless the certificate of authentication hereon has been executed by the
Trustee referred to on the reverse hereof by manual signature, this Note shall
not be entitled to any benefits under the Indenture referred to on the reverse
hereof or be valid or obligatory for any purpose.

[Signatures on following page]

Exh. A-3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Issuers have caused this Note to be duly
executed.

  SUPERIOR ESSEX COMMUNICATIONS LLC
 
By:
SUPERIOR ESSEX HOLDING CORP.
 
By:
 
     

--------------------------------------------------------------------------------

    Name:       Title:  
 
By:
 
     

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
 
 
 
ESSEX GROUP, INC.
 
By:
 
     

--------------------------------------------------------------------------------

    Name:       Title:  
 
By:
 
     

--------------------------------------------------------------------------------

    Name:       Title:  

This is one of the Notes referred to
    in the within-mentioned Indenture:  
Dated:
 
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
    as Trustee
 
By:
 
   

--------------------------------------------------------------------------------

    Authorized Signatory
 

Exh. A-4

--------------------------------------------------------------------------------



(Back of Note)

9% Senior Notes due 2012

        Capitalized terms used herein shall have the meanings assigned to them
in the Indenture referred to below unless otherwise indicated.

        1.    Interest.    The Issuers promise to pay interest on the principal
amount of this Note at the rate of 9% per annum from the date of original
issuance until maturity and shall pay the Additional Interest pursuant to
Section 2 of the Registration Rights Agreement referred to below. The Issuers
will pay interest and Additional Interest semi-annually on April 15 and
October 15 of each year, or if any such day is not a Business Day, on the next
succeeding Business Day (each an "Interest Payment Date"). Interest on the Note
will accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the Issue Date; provided that if there is no
existing Default in the payment of interest, and if this Note is authenticated
between a record date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided, further, that the first Interest Payment Date shall be
October 15, 2004. The Issuers shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue payments of the
principal, Purchase Price and Redemption Price of this Note from time to time on
demand at a rate that is 1% per annum in excess of the rate then in effect; it
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Additional Interest, if
any, (without regard to any applicable grace periods) hereon from time to time
on demand at the same rate to the extent lawful. Interest will be computed on
the basis of a 360-day year of twelve 30-day months.

        2.    Method of Payment.    The Issuers will pay interest on the Notes
(except defaulted interest) and Additional Interest, if any, to the Persons who
are registered Holders of Notes at the close of business on April 1 and
October 1 next preceding the Interest Payment Date, even if such Notes are
canceled after such record date and on or before such Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. Any such installment of interest or Additional Interest, if any, not
punctually paid or duly provided for shall forthwith cease to be payable to the
registered Holders on such Interest Payment Date, and may be paid to the
registered Holders at the close of business on a special interest payment date
to be fixed by the Trustee for the payment of such defaulted interest, notice
whereof shall be given to the registered Holders not less than 10 days prior to
such special interest payment date, or may be paid at any time in any other
lawful manner not inconsistent with the requirements of any securities exchange
on which the Notes may be listed, and upon such notice as may be required by
such exchange, all as more fully provided in the Indenture. The Notes will be
payable as to principal, Redemption Price, Purchase Price, interest and
Additional Interest, if any, at the office or agency of the Issuers maintained
for such purpose within or without the City and State of New York, or, at the
option of the Issuers, payment of interest and Additional Interest may be made
by check mailed to the Holders at their addresses set forth in the register of
Holders; provided that payment by wire transfer of immediately available funds
will be required with respect to principal, Redemption Price and Purchase Price
of, and interest and Additional Interest (if any) on, all Global Notes and all
other Notes the Holders of which shall have provided wire transfer instructions
to the Trustee or the Paying Agent. Such payment shall be in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.

        3.    Paying Agent and Registrar.    Initially, The Bank of New York
Trust Company, N.A., the Trustee under the Indenture, will act as Paying Agent
and Registrar. The Issuers may change any Paying Agent or Registrar without
notice to any Holder. The Issuers may act in any such capacity.

        4.    Indenture and Guarantees.    The Issuers issued $257.1 million in
aggregate principal amount of the Notes on the Issue Date under an Indenture
dated as of April 14, 2004 (the "Indenture") among

Exh. A-5

--------------------------------------------------------------------------------




the Issuers, the Guarantors and the Trustee. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (15 U.S.C. Code §§ 77aaa-77bbbb).
The Notes are subject to all such terms, and Holders are referred to the
Indenture and such Act for a statement of such terms. The Notes are general
obligations of the Issuers. Payment on each Note is guaranteed, jointly and
severally, by the Guarantors pursuant to Article Eleven of the Indenture.

        5.    Optional Redemption.    The Issuers may redeem any or all of the
Notes at any time on or after April 15, 2008, upon not less than 30 nor more
than 60 days' prior notice in amounts of $1,000 or an integral multiple thereof
at the Redemption Prices (expressed as a percentage of the principal amount) set
forth below, if redeemed during the 12-month period beginning April 15 of the
years indicated below:

Year


--------------------------------------------------------------------------------

  Redemption Price

--------------------------------------------------------------------------------

2008   104.500% 2009   102.250% 2010 and thereafter   100.000%

in each case together with accrued and unpaid interest and Additional Interest,
if any, to the Redemption Date.

        If less than all the Notes are to be redeemed, the Trustee will select
the particular Notes or portions thereof to be redeemed by lot, pro rata or by
any other method the Trustee shall deem fair and reasonable.

        6.    Special Redemption.    In the event Holdings or the Issuers
completes one or more Equity Offerings on or before April 15, 2007, the Issuers,
at their option, may use the net cash proceeds from any such Equity Offering to
redeem up to 40% of the original principal amount of the Notes (a "Special
Redemption") at a Redemption Price of 109% of the principal amount, together
with accrued and unpaid interest and Additional Interest (if any), to the date
of redemption, provided, however, that at least 60% of the original principal
amount of the Notes will remain outstanding immediately after each such
redemption; and provided, further, that each such redemption shall occur within
90 days after the date of the closing of the applicable Equity Offering. The
Trustee will select the particular Notes or portions thereof to be redeemed by
lot, only on a pro rata basis or on as nearly a pro rata basis as is practicable
(subject to DTC procedures).

        7.    Mandatory Redemption.    Except as set forth in Paragraph 9 below
with respect to repurchases of Notes in certain events or as contemplated in
Section 3.8 of the Indenture, the Issuers shall not be required to make
mandatory redemption payments with respect to the Notes.

        8.    Notice of Redemption.    Subject to the provisions of the
Indenture, a notice of redemption will be mailed at least 30 days but not more
than 60 days (or 45 days in the case of mandatory redemption) before the
Redemption Date to each Holder whose Notes are to be redeemed at its registered
address. Notes in denominations larger than $1,000 may be redeemed in part but
only in whole multiples of $1,000, unless all of the Notes held by a Holder are
to be redeemed. On and after the redemption date, interest ceases to accrue on
Notes or portions thereof called for redemption.

        9.    Repurchase at Option of Holder.    

        (a)   If there is a Change of Control, the Issuers shall be required to
make an offer (a "Change of Control Offer") to repurchase all or any part (equal
to $1,000 or an integral multiple thereof) of each Holder's Notes at a Purchase
Price equal to 101% of the principal amount thereof plus accrued and unpaid
interest and Additional Interest, if any, to the date of repurchase, in
accordance with the procedures set forth in the Indenture. Within 30 days
following any Change of

Exh. A-6

--------------------------------------------------------------------------------



Control, the Issuers shall mail a notice to each Holder setting forth the
procedures governing the Change of Control Offer as required by the Indenture.

        (b)   Except as otherwise provided in the Indenture, on the 361st day
after an Asset Sale (a "Net Proceeds Offer Trigger Date"), such aggregate amount
of Net Cash Proceeds which have not been applied on or before such Net Proceeds
Offer Trigger Date as permitted in clauses (3)(a), (3)(b) and (3)(c) of
paragraph (A) of Section 4.10 of the Indenture (each, a "Net Proceeds Offer
Amount") shall be applied by Holdings or such Restricted Subsidiary to allow the
Issuers to make an offer to purchase (the "Net Proceeds Offer") to all Holders
and, to the extent required by the terms of any Pari Passu Indebtedness, an
offer to purchase to all holders of such Pari Passu Indebtedness, on a Purchase
Date not less than 30 nor more than 45 days following the applicable Net
Proceeds Offer Trigger Date, from all Holders (and holders of any such Pari
Passu Indebtedness) on a pro rata basis, that amount of Notes (and Pari Passu
Indebtedness) to be purchased, plus accrued and unpaid interest thereon, if any,
to the date of purchase. Each Net Proceeds Offer will be mailed to the record
Holders as shown on the register of Holders within 25 days following the Net
Proceeds Offer Trigger Date, with a copy to the Trustee, and shall comply with
the procedures set forth in the Indenture. Upon receiving notice of the Net
Proceeds Offer, Holders may elect to tender their Notes in whole or in part in
integral multiples of $1,000 in exchange for cash. To the extent Holders
properly tender Notes and holders of Pari Passu Indebtedness properly tender
such Indebtedness in an amount exceeding the Net Proceeds Offer Amount, the
tendered Notes and Pari Passu Indebtedness will be purchased on a pro rata basis
based on the aggregate amounts of Notes and Pari Passu Indebtedness tendered
(and the Trustee shall select the tendered Notes of tendering Holders on a pro
rata basis based on the amount of Notes tendered). A Net Proceeds Offer shall
remain open for a period of 20 Business Days or such longer period as may be
required by law.

        10.    Denominations, Transfer, Exchange.    The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuers may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, it need not
exchange or register the transfer of any Notes for a period of 15 days before a
selection of Notes to be redeemed or during the period between a record date and
the corresponding Interest Payment Date.

        11.    Persons Deemed Owners.    The registered Holder of a Note may be
treated as its owner for all purposes.

        12.    Amendment, Supplement and Waiver.    Subject to certain
exceptions, the Indenture, the Notes and the Guarantees may be amended or
supplemented with the consent of the Holders of at least a majority in principal
amount of the then outstanding Notes, and any existing default or compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of a majority in principal amount of the then outstanding Notes.
Without the consent of any Holder of a Note, the Indenture, the Notes and the
Guarantees may be amended or supplemented to provide for the issuance of
additional Notes in accordance with the terms of the Indenture, to cure any
ambiguity, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
the Issuers' or any Guarantor's obligations to Holders of the Notes in case of a
merger or consolidation, to make any change that would provide any additional
rights or benefits to the Holders of the Notes or that does not adversely affect
the legal rights under the Indenture of any such Holder, or to comply with the
requirements of the Commission in order to effect or maintain the qualification
of the Indenture under the Trust Indenture Act.

Exh. A-7

--------------------------------------------------------------------------------



        13.    Defaults and Remedies.    Events of Default include (i) default
for 30 days in the payment when due of interest or Additional Interest, if any,
on the Notes; (ii) default in payment when due of principal, Redemption Price or
Purchase Price of the Notes when the same becomes due and payable at maturity,
upon redemption, repurchase or otherwise (including the failure to make a
payment to purchase Notes tendered pursuant to a Change of Control Offer or a
Net Proceeds Offer); (iii) failure by an Issuer or any Guarantor to comply with
any covenant contained in the Indenture for 30 days after notice to such Issuer
or such Guarantor by the Trustee or the Holders of at least 25% of the aggregate
principal amount of the Notes outstanding; (iv) default under certain other
agreements relating to Indebtedness of Holdings and certain of its Subsidiaries
which default (a) is caused by a failure to pay any amount due at the stated
maturity thereof or (b) results in the acceleration of such Indebtedness prior
to its express maturity and, in each case, the principal amount of such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a default for failure to pay principal at final
maturity or the maturity of which has been so accelerated, aggregates
$10.0 million or more and such failure shall not have been cured or waived
within 30 days thereof; (v) certain final judgments for the payment of money
that remain undischarged for a period of 60 days, provided that the aggregate of
all such undischarged judgments exceeds $10.0 million; and (vi) certain events
of bankruptcy or insolvency with respect to Holdings or any Significant
Subsidiary of Holdings. If any Event of Default occurs and is continuing, the
Trustee or the Holders of at least 25% in principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately.
Upon any such declaration, the entire principal amount of, and accrued and
unpaid interest and Additional Interest, if any, on the Notes shall become
immediately due and payable. Notwithstanding the foregoing, in the case of an
Event of Default arising from certain events of bankruptcy or insolvency, all
outstanding Notes will become due and payable without further action or notice.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in principal
amount of the then outstanding Notes may direct the Trustee in its exercise of
any trust or power. The Trustee may withhold from Holders of the Notes notice of
any continuing Default or Event of Default (except a Default or Event of Default
relating to payment on any Note) if it determines that withholding notice is in
their interest. The Holders of a majority in principal amount of the Notes may
waive any existing or past Default or Event of Default under the Indenture, and
its consequences, except a default in the payment of the principal of, or
interest on any Notes. The Issuers are required to deliver to the Trustee
annually a statement regarding compliance with the Indenture, and the Issuers
are required upon becoming aware of any Default or Event of Default, to deliver
to the Trustee a statement specifying such Default or Event of Default.

        14.    Trustee Dealings with the Issuers.    Subject to certain
limitations, the Trustee under the Indenture, in its individual or any other
capacity, may become owner or pledgee of Notes and may otherwise deal with the
Issuers or their Affiliates as if it were not Trustee.

        15.    No Recourse Against Others.    No past, present or future
director, manager, officer, employee, incorporator (or Person forming any
limited liability company), agent, member or stockholder of the Issuers, as
such, shall have any liability for any obligations of the Issuers under the
Notes, the Guarantees or the Indenture or for any claim based on, in respect of,
or by reason of, such obligations or their creation. Each Holder by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for the issuance of the Notes.

        16.    Authentication.    This Note shall not be valid until
authenticated by the manual signature of the Trustee or an authenticating agent.

        17.    Abbreviations.    Customary abbreviations may be used in the name
of a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).

Exh. A-8

--------------------------------------------------------------------------------




        18.    Discharge Prior to Maturity.    If the Issuers deposit with the
Trustee or Paying Agent cash or U.S. Government Securities sufficient to pay the
principal or Redemption Price of, and interest and Additional Interest, if any,
on, the Notes to maturity or a specified Redemption Date and satisfies certain
conditions specified in the Indenture, the Issuers will be discharged from the
Indenture, except for certain Sections thereof.

        19.    Governing Law.    The Indenture, the Guarantees and this Note
shall be governed by and construed in accordance with the laws of the State of
New York. Each of the Issuers, the Guarantors and the Trustee hereby irrevocably
submits to the jurisdiction of any New York state court sitting in the Borough
of Manhattan in the City of New York or any federal court sitting in the Borough
of Manhattan in the City of New York in respect of any suit, action or
proceeding arising out of or relating to the Indenture and the Notes, and
irrevocably accept for itself and in respect of its property, generally and
unconditionally, jurisdiction of the aforesaid courts. Each of the Issuers, the
Guarantors and the Trustee irrevocably waives, to the fullest extent that it may
effectively do so under applicable law, trial by jury and any objection which it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Nothing herein shall affect the right of the Trustee or any Holder of the Notes
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Issuers or any Guarantor in any
other jurisdiction.

        20.    CUSIP Numbers.    Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the correctness or accuracy of such numbers either as printed on the Notes
or as contained in any notice of redemption or repurchase and reliance may be
placed only on the other identification numbers placed thereon.

        21.    Registration Rights.    Pursuant to the Registration Rights
Agreement, the Issuers will be obligated upon the occurrence of certain events
to consummate an exchange offer pursuant to which the Holder of this Note shall
have the right to exchange this Series A Note for the Issuers' 9% Senior Notes
due 2012, Series B, which have been registered under the Securities Act, in like
principal amount and having terms identical in all material respects as the
Series A Notes. The Holders shall be entitled to receive certain additional
interest payments in the event such exchange offer is not consummated and upon
certain other conditions, all pursuant to and in accordance with the terms of
the Registration Rights Agreement.

        The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture. Request may be made to:

Superior Essex Communications LLC
150 North Interstate Parkway, Suite 300
Atlanta, Georgia 30339-2101
Attention: Chief Financial Officer

Exh. A-9

--------------------------------------------------------------------------------



ASSIGNMENT FORM

  To assign this Note, fill in the form below:   (I) or (we) assign and transfer
this Note to


--------------------------------------------------------------------------------

(Insert assignee's soc. sec. or tax I.D. no.)


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

(Print or type assignee's name address and zip code) and irrevocably appoint    

--------------------------------------------------------------------------------

agent to transfer this Note on the books of the Issuers. The agent may
substitute another to act for him.


Date:
 
 
 
   

--------------------------------------------------------------------------------

            Your Signature:          

--------------------------------------------------------------------------------

(Sign exactly as your name appears on the face of this Note)


 
 
Signature Guarantee:
       

--------------------------------------------------------------------------------

(Participant in recognized signature guarantee medallion program)


Exh. A-10

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE

        If you wish to elect to have all or any portion of this Note purchased
by the Issuers pursuant to Section 4.10 ("Net Proceeds Offer") or Section 4.15
("Change of Control Offer") of the Indenture, check the applicable boxes


o
Net Proceeds Offer:
 
o
Change of Control Offer:
 
in whole
o
 
 
in whole
o
 
in part
o
 
 
in part
o
 
Amount to be purchased:
$__________
 
 
Amount to be purchased:
$__________


Dated:
 
 
Signature:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(Sign exactly as your name appears on the other side of this Note)


Signature Guarantee:
 
     

--------------------------------------------------------------------------------

(Participant in recognized signature guarantee medallion program)


Social Security Number or
Taxpayer Identification Number:
 
     

--------------------------------------------------------------------------------

Exh. A-11

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF SERIES B NOTE

(Face of Note)

SUPERIOR ESSEX COMMUNICATIONS LLC
ESSEX GROUP, INC.

9% SENIOR NOTE DUE 2012

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A
DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS NOTE IS NOT EXCHANGEABLE FOR NOTES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER
OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE DEPOSITARY TO
ANYONE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE ISSUERS OR
THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

Exh. B-1

--------------------------------------------------------------------------------



SUPERIOR ESSEX COMMUNICATIONS LLC
ESSEX GROUP, INC.

9% SENIOR NOTE DUE 2012

      CUSIP No.            

--------------------------------------------------------------------------------

No.     $      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Interest Payment Dates: April 15 and October 15
Record Dates: April 1 and October 1

        SUPERIOR ESSEX COMMUNICATIONS LLC, a Delaware limited liability company
("Superior Essex Communications"), and ESSEX GROUP, INC., a Michigan corporation
("Essex Group" and, together with Superior Essex Communications, the "Issuers,"
which term includes any successor entity under the Indenture hereinafter
referred to), as joint and several obligors, for value received, promise to pay
to                                         , or registered assigns, the
principal sum of                          Dollars on April 15, 2012.

        Reference is hereby made to the further provisions of this Note set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as set forth at this place.

        Unless the certificate of authentication hereon has been executed by the
Trustee referred to on the reverse hereof by manual signature, this Note shall
not be entitled to any benefits under the Indenture referred to on the reverse
hereof or be valid or obligatory for any purpose.

[Signatures on following page]

Exh. B-2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Issuers have caused this Note to be duly
executed.

    SUPERIOR ESSEX COMMUNICATIONS LLC
 
 
By:
 
SUPERIOR ESSEX HOLDING CORP.
 
 
By:
 
         

--------------------------------------------------------------------------------

Title:
 
 
 
 
 
 
 
ESSEX GROUP, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Title:

This is one of the Notes referred to
    in the within-mentioned Indenture:

Dated:

THE BANK OF NEW YORK TRUST COMPANY, N.A.,
    as Trustee

By:        

--------------------------------------------------------------------------------

Authorized Signatory

Exh. B-3

--------------------------------------------------------------------------------



(Back of Note)

9% Senior Notes due 2012

        Capitalized terms used herein shall have the meanings assigned to them
in the Indenture referred to below unless otherwise indicated.

           1.  Interest.    The Issuers promise to pay interest on the principal
amount of this Note at the rate of 9% per annum from the date of original
issuance until maturity. The Issuers will pay interest semi-annually on April 15
and October 15 of each year, or if any such day is not a Business Day, on the
next succeeding Business Day (each, an "Interest Payment Date"). Interest on the
Note will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from the Issue Date; provided that if there is no
existing Default in the payment of interest, and if this Note is authenticated
between a record date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided, further, that the first Interest Payment Date shall be
October 15, 2004. The Issuers shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue payments of the
principal, Purchase Price and Redemption Price of this Note from time to time on
demand at a rate that is 1% per annum in excess of the rate then in effect; it
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Additional Interest, if
any, (without regard to any applicable grace periods) hereon from time to time
on demand at the same rate to the extent lawful. Interest will be computed on
the basis of a 360-day year of twelve 30-day months.

           2.  Method of Payment.    The Issuers will pay interest on the Notes
(except defaulted interest) and Additional Interest, if any, to the Persons who
are registered Holders of Notes at the close of business on April 1 and
October 1 next preceding the Interest Payment Date, even if such Notes are
canceled after such record date and on or before such Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. Any such installment of interest or Additional Interest, if any, not
punctually paid or duly provided for shall forthwith cease to be payable to the
registered Holders on such Interest Payment Date, and may be paid to the
registered Holders at the close of business on a special interest payment date
to be fixed by the Trustee for the payment of such defaulted interest, notice
whereof shall be given to the registered Holders not less than 10 days prior to
such special interest payment date, or may be paid at any time in any other
lawful manner not inconsistent with the requirements of any securities exchange
on which the Notes may be listed, and upon such notice as may be required by
such exchange, all as more fully provided in the Indenture. The Notes will be
payable as to principal, Redemption Price, Purchase Price, interest and
Additional Interest, if any, at the office or agency of the Issuers maintained
for such purpose within or without the City and State of New York, or, at the
option of the Issuers, payment of interest and Additional Interest may be made
by check mailed to the Holders at their addresses set forth in the register of
Holders, provided that payment by wire transfer of immediately available funds
will be required with respect to principal, Redemption Price and Purchase Price
of, and interest and Additional Interest (if any) on, all Global Notes and all
other Notes the Holders of which shall have provided wire transfer instructions
to the Trustee or the Paying Agent. Such payment shall be in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.

           3.  Paying Agent and Registrar.    Initially, The Bank of New York
Trust Company, N.A., the Trustee under the Indenture, will act as Paying Agent
and Registrar. The Issuers may change any Paying Agent or Registrar without
notice to any Holder. The Issuers may act in any such capacity.

           4.  Indenture and Guarantees.    The Issuers issued $257.1 million in
aggregate principal amount of the Notes on the Issue Date under an Indenture
dated as of April 14, 2004 (the "Indenture") among

Exh. B-4

--------------------------------------------------------------------------------




the Issuers, the Guarantors and the Trustee. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (15 U.S.C. Code §§ 77aaa-77bbbb).
The Notes are subject to all such terms, and Holders are referred to the
Indenture and such Act for a statement of such terms. The Notes are general
obligations of the Issuers. Payment on each Note is guaranteed, jointly and
severally, by the Guarantors pursuant to Article Eleven of the Indenture.

           5.  Optional Redemption.    The Issuers may redeem any or all of the
Notes at any time on or after April 15, 2008, upon not less than 30 nor more
than 60 days' prior notice in amounts of $1,000 or an integral multiple thereof
at the Redemption Prices (expressed as a percentage of the principal amount) set
forth below, if redeemed during the 12-month period beginning April 15 of the
years indicated below:

Year


--------------------------------------------------------------------------------

  Redemption Price

--------------------------------------------------------------------------------

  2008   104.500 % 2009   102.250 % 2010 and thereafter   100.000 %

in each case together with accrued and unpaid interest and Additional Interest,
if any, to the Redemption Date.

        If less than all the Notes are to be redeemed, the Trustee will select
the particular Notes or portions thereof to be redeemed by lot, pro rata or by
any other method the Trustee shall deem fair and reasonable.

           6.  Special Redemption.    In the event Holdings or the Issuers
completes one or more Equity Offerings on or before April 15, 2007, the Issuers,
at their option, may use the net cash proceeds from any such Equity Offering to
redeem up to 40% of the original principal amount of the Notes (a "Special
Redemption") at a Redemption Price of 109% of the principal amount, together
with accrued and unpaid interest and Additional Interest (if any), to the date
of redemption; provided, however, that at least 60% of the original principal
amount of the Notes will remain outstanding immediately after each such
redemption; and provided, further, that each such redemption shall occur within
90 days after the date of the closing of the applicable Equity Offering. The
Trustee will select the particular Notes or portions thereof to be redeemed by
lot, only on a pro rata basis or on as nearly a pro rata basis as is practicable
(subject to DTC procedures).

           7.  Mandatory Redemption.    Except as set forth in Paragraph 9 below
with respect to repurchases of Notes in certain events or as contemplated in
Section 3.8 of the Indenture, the Issuers shall not be required to make
mandatory redemption payments with respect to the Notes.

           8.  Notice of Redemption.    Subject to the provisions of the
Indenture, a notice of redemption will be mailed at least 30 days but not more
than 60 days (or 45 days in the case of Mandatory redemption) before the
Redemption Date to each Holder whose Notes are to be redeemed at its registered
address. Notes in denominations larger than $1,000 may be redeemed in part but
only in whole multiples of $1,000, unless all of the Notes held by a Holder are
to be redeemed. On and after the redemption date, interest ceases to accrue on
Notes or portions thereof called for redemption.

           9.  Repurchase at Option of Holder.

        (a)   If there is a Change of Control, the Issuers shall be required to
make an offer (a "Change of Control Offer") to repurchase all or any part (equal
to $1,000 or an integral multiple thereof) of each Holder's Notes at a Purchase
Price equal to 101% of the principal amount thereof plus accrued and unpaid
interest and Additional Interest, if any, to the date of repurchase, in
accordance with the procedures set forth in the Indenture. Within 30 days
following any Change of

Exh. B-5

--------------------------------------------------------------------------------



Control, the Issuers shall mail a notice to each Holder setting forth the
procedures governing the Change of Control Offer as required by the Indenture.

        (b)   Except as otherwise provided in the Indenture, on the 361st day
after an Asset Sale (a "Net Proceeds Offer Trigger Date"), such aggregate amount
of Net Cash Proceeds which have not been applied on or before such Net Proceeds
Offer Trigger Date as permitted in clauses (3)(a), (3)(b) and (3)(c) of
paragraph (A) of Section 4.10 of the Indenture (each, a "Net Proceeds Offer
Amount") shall be applied by Holdings or such Restricted Subsidiary to allow the
Issuers to make an offer to purchase (the "Net Proceeds Offer") to all Holders
and, to the extent required by the terms of any Pari Passu Indebtedness, an
offer to purchase to all holders of such Pari Passu Indebtedness, on a Purchase
Date not less than 30 nor more than 45 days following the applicable Net
Proceeds Offer Trigger Date, from all Holders (and holders of any such Pari
Passu Indebtedness) on a pro rata basis, that amount of Notes (and Pari Passu
Indebtedness) to be purchased, plus accrued and unpaid interest thereon, if any,
to the date of purchase. Each Net Proceeds Offer will be mailed to the record
Holders as shown on the register of Holders within 25 days following the Net
Proceeds Offer Trigger Date, with a copy to the Trustee, and shall comply with
the procedures set forth in the Indenture. Upon receiving notice of the Net
Proceeds Offer, Holders may elect to tender their Notes in whole or in part in
integral multiples of $1,000 in exchange for cash. To the extent Holders
properly tender Notes and holders of Pari Passu Indebtedness properly tender
such Indebtedness in an amount exceeding the Net Proceeds Offer Amount, the
tendered Notes and Pari Passu Indebtedness will be purchased on a pro rata basis
based on the aggregate amounts of Notes and Pari Passu Indebtedness tendered
(and the Trustee shall select the tendered Notes of tendering Holders on a pro
rata basis based on the amount of Notes tendered). A Net Proceeds Offer shall
remain open for a period of 20 Business Days or such longer period as may be
required by law.

         10.  Denominations, Transfer, Exchange.    The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuers may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, it need not
exchange or register the transfer of any Notes for a period of 15 days before a
selection of Notes to be redeemed or during the period between a record date and
the corresponding Interest Payment Date.

         11.  Persons Deemed Owners.    The registered Holder of a Note may be
treated as its owner for all purposes.

         12.  Amendment, Supplement and Waiver.    Subject to certain
exceptions, the Indenture, the Notes and the Guarantees may be amended or
supplemented with the consent of the Holders of at least a majority in principal
amount of the then outstanding Notes, and any existing default or compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of a majority in principal amount of the then outstanding Notes.
Without the consent of any Holder of a Note, the Indenture, the Notes and the
Guarantees may be amended or supplemented to provide for the issuance of
additional Notes in accordance with the terms of the Indenture, to cure any
ambiguity, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
the Issuers' or any Guarantor's obligations to Holders of the Notes in case of a
merger or consolidation, to make any change that would provide any additional
rights or benefits to the Holders of the Notes or that does not adversely affect
the legal rights under the Indenture of any such Holder, or to comply with the
requirements of the Commission in order to effect or maintain the qualification
of the Indenture under the Trust Indenture Act.

Exh. B-6

--------------------------------------------------------------------------------




         13.  Defaults and Remedies.    Events of Default include (i) default
for 30 days in the payment when due of interest or Additional Interest, if any,
on the Notes; (ii) default in payment when due of principal, Redemption Price or
Purchase Price of the Notes when the same becomes due and payable at maturity,
upon redemption, repurchase or otherwise (including the failure to make a
payment to purchase Notes tendered pursuant to a Change of Control Offer or a
Net Proceeds Offer); (iii) failure by an Issuer or any Guarantor to comply with
any covenant contained in the Indenture for 30 days after notice to such Issuer
or such Guarantor by the Trustee or the Holders of at least 25% of the aggregate
principal amount of the Notes outstanding; (iv) default under certain other
agreements relating to Indebtedness of Holdings and certain of its Subsidiaries
which default (a) is caused by a failure to pay any amount due at the stated
maturity thereof or (b) results in the acceleration of such Indebtedness prior
to its express maturity and, in each case, the principal amount of such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a default for failure to pay principal at final
maturity or the maturity of which has been so accelerated, aggregates
$10.0 million or more and such failure shall not have been cured or waived
within 30 days thereof; (v) certain final judgments for the payment of money
that remain undischarged for a period of 60 days, provided that the aggregate of
all such undischarged judgments exceeds $10.0 million; and (vi) certain events
of bankruptcy or insolvency with respect to Holdings or any Significant
Subsidiary of Holdings. If any Event of Default occurs and is continuing, the
Trustee or the Holders of at least 25% in principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately.
Upon any such declaration, the entire principal amount of, and accrued and
unpaid interest and Additional Interest, if any, on the Notes shall become
immediately due and payable. Notwithstanding the foregoing, in the case of an
Event of Default arising from certain events of bankruptcy or insolvency, all
outstanding Notes will become due and payable without further action or notice.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in principal
amount of the then outstanding Notes may direct the Trustee in its exercise of
any trust or power. The Trustee may withhold from Holders of the Notes notice of
any continuing Default or Event of Default (except a Default or Event of Default
relating to payment on any Note) if it determines that withholding notice is in
their interest. The Holders of a majority in principal amount of the Notes may
waive any existing or past Default or Event of Default under the Indenture, and
its consequences, except a default in the payment of the principal of, or
interest on any Notes. The Issuers are required to deliver to the Trustee
annually a statement regarding compliance with the Indenture, and the Issuers
are required upon becoming aware of any Default or Event of Default, to deliver
to the Trustee a statement specifying such Default or Event of Default.

         14.  Trustee Dealings with Issuers.    Subject to certain limitations,
the Trustee under the Indenture, in its individual or any other capacity, may
become owner or pledgee of Notes and may otherwise deal with the Issuers or
their Affiliates as if it were not Trustee.

         15.  No Recourse Against Others.    No past, present or future
director, manager, officer, employee, incorporator (or Person forming any
limited liability company), agent, member or stockholder of the Issuers, as
such, shall have any liability for any obligations of the Issuers under the
Notes, the Guarantees or the Indenture or for any claim based on, in respect of,
or by reason of, such obligations or their creation. Each Holder by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for the issuance of the Notes.

         16.  Authentication.    This Note shall not be valid until
authenticated by the manual signature of the Trustee or an authenticating agent.

         17.  Abbreviations.    Customary abbreviations may be used in the name
of a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A
(= Uniform Gifts to Minors Act).

Exh. B-7

--------------------------------------------------------------------------------




         18.  Discharge Prior to Maturity.    If the Issuers deposit with the
Trustee or Paying Agent cash or U.S. Government Securities sufficient to pay the
principal or Redemption Price of, and interest and Additional Interest, if any,
on, the Notes to maturity or a specified Redemption Date and satisfies certain
conditions specified in the Indenture, the Issuers will be discharged from the
Indenture, except for certain Sections thereof.

         19.  Governing Law.    The Indenture, the Guarantees and this Note
shall be governed by and construed in accordance with the laws of the State of
New York. Each of the Issuers, the Guarantors and the Trustee hereby irrevocably
submits to the jurisdiction of any New York state court sitting in the Borough
of Manhattan in the City of New York or any federal court sitting in the Borough
of Manhattan in the City of New York in respect of any suit, action or
proceeding arising out of or relating to the Indenture and the Notes, and
irrevocably accept for itself and in respect of its property, generally and
unconditionally, jurisdiction of the aforesaid courts. Each of the Issuers, the
Guarantors and the Trustee irrevocably waives, to the fullest extent that it may
effectively do so under applicable law, trial by jury and any objection which it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Nothing herein shall affect the right of the Trustee or any Holder of the Notes
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Issuers or any Guarantor in any
other jurisdiction.

         20.  CUSIP Numbers.    Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the correctness or accuracy of such numbers either as printed on the Notes
or as contained in any notice of redemption or repurchase and reliance may be
placed only on the other identification numbers placed thereon.

        The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture. Request may be made to:

Superior Essex Communications LLC
150 North Interstate Parkway, Suite 300
Atlanta, Georgia 30339-2101
Attention: Chief Financial Officer

Exh. B-8

--------------------------------------------------------------------------------



ASSIGNMENT FORM

  To assign this Note, fill in the form below:   (I) or (we) assign and transfer
this Note to


--------------------------------------------------------------------------------

(Insert assignee's soc. sec. or tax I.D. no.)


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

(Print or type assignee's name address and zip code) and irrevocably appoint    

--------------------------------------------------------------------------------

agent to transfer this Note on the books of the Issuers. The agent may
substitute another to act for him.


Date:
 
 
 
   

--------------------------------------------------------------------------------

            Your Signature:          

--------------------------------------------------------------------------------

(Sign exactly as your name appears on the face of this Note)



 
 
Signature Guarantee:
       

--------------------------------------------------------------------------------

(Participant in recognized signature guarantee medallion program)

Exh. B-9

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE

        If you wish to elect to have all or any portion of this Note purchased
by the Issuers pursuant to Section 4.10 ("Net Proceeds Offer") or Section 4.15
("Change of Control Offer") of the Indenture, check the applicable boxes


o
Net Proceeds Offer:
 
o
Change of Control Offer:
 
in whole
o
 
 
in whole
o
 
in part
o
 
 
in part
o
 
Amount to be purchased:
$__________
 
 
Amount to be purchased:
$__________


Dated:
 
 
Signature:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(Sign exactly as your name appears on the other side of this Note)



Signature Guarantee:
 
     

--------------------------------------------------------------------------------

(Participant in recognized signature guarantee medallion program)



Social Security Number or
Taxpayer Identification Number:
 
     

--------------------------------------------------------------------------------

Exh. B-10

--------------------------------------------------------------------------------



EXHIBIT C

GUARANTEE

        For value received, the undersigned hereby unconditionally guarantees,
as principal obligor and not only as a surety, to the Holder of this Note the
cash payments in United States dollars of principal of, premium, if any, and
interest on this Note (and including Additional Interest, if any, payable
thereon) in the amounts and at the times when due and interest on the overdue
principal, premium, if any, and interest, if any, of this Note, if lawful, and
the payment or performance of all other Obligations of the Issuers under the
Indenture (as defined below) or the Note, to the Holder of this Note and the
Trustee, all in accordance with and subject to the terms and limitations of this
Note, Article Eleven of the Indenture and this Guarantee. This Guarantee will
become effective in accordance with Article Eleven of the Indenture and its
terms shall be evidenced therein. The validity and enforceability of this
Guarantee shall not be affected by the fact that it is not affixed to any
particular Note. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Indenture dated as of April 14, 2004, among
Superior Essex Communications LLC, a Delaware limited liability company
("Superior Essex Communications") and Essex Group, Inc., a Michigan corporation
("Essex Group Communications" and, together with Superior Essex Communications,
the "Issuers"), as joint and several obligors, each of the Guarantors named
therein and The Bank of New York Trust Company, N.A., as trustee (the "Trustee")
(as amended or supplemented, the "Indenture").

        THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. Each Guarantor hereby agrees to submit to the
jurisdiction of the courts of the State of New York in any action or proceeding
arising out of or relating to this Guarantee.

[Signatures on following page]

Exh. C-1

--------------------------------------------------------------------------------



        This Guarantee is subject to release upon the terms set forth in the
Indenture.


 
SUPERIOR ESSEX INC.
SUPERIOR ESSEX HOLDING CORP.
ESSEX INTERNATIONAL INC.
ESSEX GROUP, INC. (DE)
ESSEX CANADA INC.
ESSEX GROUP MEXICO INC.
ESSEX TECHNOLOGY, INC.
ESSEX WIRE CORPORATION
ESSEX MEXICO HOLDINGS, L.L.C.
 
By:
     

--------------------------------------------------------------------------------

    Name:     Title:

Exh. C-2

--------------------------------------------------------------------------------



EXHIBIT D(1)

FORM OF REGULATION S CERTIFICATE

--------------------------------------------------------------------------------

The Bank of New York Trust Company, N.A.
100 Ashford Center North
Suite 520
Atlanta, Georgia 30338

Attention: Corporate Trust Department

Re:Superior Essex Communications LLC and Essex Group, Inc.
(the "Issuers") 9% Senior Notes due 2012 (the "Notes")

Dear Sirs:

        This letter relates to U.S. $____________ principal amount at maturity
of Notes represented by a certificate (the "Legended Certificate") which bears a
legend outlining restrictions upon transfer of such Legended Certificate.
Pursuant to Section 2.1 of the Indenture (the "Indenture") dated as of April 14,
2004 relating to the Notes, we hereby certify that we are (or we will hold such
securities on behalf of) a person outside the United States to whom the Notes
could be transferred in accordance with Rule 904 of Regulation S promulgated
under the U.S. Securities Act of 1933, as amended.

        You and the Issuers are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby. Terms used in this letter have the
meanings set forth in Regulation S).


 
Very truly yours,
 
[Name of Holder]
 
By:
     

--------------------------------------------------------------------------------

Authorized Signature


Exh. D(1)-1

--------------------------------------------------------------------------------



EXHIBIT D(2)

CERTIFICATE TO BE DELIVERED
UPON EXCHANGE OR REGISTRATION OF TRANSFER OF NOTES

_____________, ______

The Bank of New York Trust Company, N.A.
100 Ashford Center North
Suite 520
Atlanta, Georgia 30338

Attention: Corporate Trust Department

Re:Superior Essex Communications LLC and Essex Group, Inc.
(the "Issuers") 9% Senior Notes due 2012 (the "Notes")

Dear Sirs:

        This Certificate relates to $________ principal amount of Notes held in
*______ book-entry or *__________ certificated form by ___________(the
"Transferor").

        The Transferor:*

        o     has requested the Trustee by written order to deliver in exchange
for its beneficial interest in the Global Note held by the Depositary a Note or
Notes in certificated, registered form of authorized denominations in an
aggregate principal amount equal to its beneficial interest in such Global Note
(or the portion thereof indicated above); or

        o     has requested the Trustee by written order to exchange or register
the transfer of a Note or Notes.

        In connection with such request and in respect of each such Note, the
Transferor does hereby certify that Transferor is familiar with the Indenture
relating to the above captioned Notes and as provided in Section 2.6 of such
Indenture, the transfer of this Note does not require registration under the
Securities Act (as defined below) because:*

        o     Such Note is being acquired for the Transferor's own account,
without transfer.

        o     Such Note is being transferred to a "qualified institutional
buyer" (as defined in Rule 144A under the Securities Act of 1933, as amended
(the "Securities Act")) in reliance on Rule 144A.

        o     Such Note is being transferred to an "Accredited Investor" (as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act) in
accordance with Regulation D under the Securities Act.

        o     Such Note is being transferred pursuant to an exemption from
registration in accordance with Regulation S under the Securities Act.

        o     Such Note is being transferred in accordance with Rule 144 under
the Securities Act, or pursuant to an effective registration statement under the
Securities Act.

        o     Such Note is being transferred in reliance on and in compliance
with an exemption from the registration requirements of the Securities Act,
other than Rule 144A, 144 or Rule 904 under the Securities Act. An Opinion of
Counsel to the effect that such transfer does not require registration under the
Securities Act accompanies this Certificate.


 
Very truly yours,
 
[INSERT NAME OF TRANSFEROR]
 
By:
     

--------------------------------------------------------------------------------

    Name:     Title:

Date: __________________

--------------------------------------------------------------------------------

*Check applicable box

Exh. D(2)-1

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF CERTIFICATE TO BE
DELIVERED IN CONNECTION WITH
TRANSFERS TO NON QIB ACCREDITED INVESTORS

____________, _________
The Bank of New York Trust Company, N.A.
100 Ashford Center North
Suite 520
Atlanta, Georgia 30338

Attention: Corporate Trust Department

Re:Superior Essex Communications LLC and Essex Group, Inc.
(the "Issuers") 9% Senior Notes due 2012 (the "Notes")

Dear Sirs:

        In connection with our proposed purchase of 9% Senior Notes due 2012
(the "Notes") of the Issuers, we confirm that:

        1.     We understand that any subsequent transfer of the Notes is
subject to certain restrictions and conditions set forth in the Indenture dated
as of April 14, 2004 relating to the Notes (the "Indenture") and the undersigned
agrees to be bound by, and not to resell, pledge or otherwise transfer the Notes
except in compliance with such restrictions and conditions and the Securities
Act of 1933, as amended (the "Securities Act").

        2.     We understand that the Notes have not been registered under the
Securities Act or any other applicable securities law, and that the Notes may
not be offered, sold or otherwise transferred except as permitted in the
following sentence. We agree, on our own behalf and on behalf of any accounts
for which we are acting as hereinafter stated, that if we should offer, sell,
transfer, pledge, hypothecate or otherwise dispose of any Notes within two years
after the original issuance of the Notes, we will do so only (A) to the Issuers,
Superior Essex Inc. or any subsidiary thereof, (B) inside the United States to a
"qualified institutional buyer" in compliance with Rule 144A under the
Securities Act, (C) inside the United States to an institutional "accredited
investor" (as defined below) that, prior to such transfer, furnishes to you a
signed letter substantially in the form of this letter, (D) outside the United
States to a foreign person in compliance with Rule 904 of Regulation S under the
Securities Act, (E) pursuant to the exemption from registration provided by
Rule 144 under the Securities Act (if available) (F) in accordance with another
exemption from the registration requirements of the Securities Act, or
(G) pursuant to an effective registration statement under the Securities Act,
and we further agree to provide to any person purchasing any of the Notes from
us a notice advising such purchaser that resales of the Notes are restricted as
stated herein and in the Indenture.

        3.     We understand that, on any proposed transfer of any Notes prior
to the later of the original issue date of the Notes and the last date the Notes
were held by an affiliate of the Issuers pursuant to paragraphs 2(C), 2(D) and
2(E) above, we will be required to furnish to you and the Issuers such
certifications, legal opinions and other information as you and the Issuers may
reasonably require to confirm that the proposed transfer complies with the
foregoing restrictions. We further understand that the Notes purchased by us
will bear a legend to the foregoing effect.

        4.     We are an institutional "accredited investor" (as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are acquiring the Notes for investment purposes
and not with a view

Exh. E-1

--------------------------------------------------------------------------------




to, or offer of sale in connection with, any distribution in violation of the
Securities Act, and we are each able to bear the economic risk of our or its
investment.

        5.     We are acquiring the Notes purchased by us for our own account or
for one or more accounts (each of which is an institutional "accredited
investor") as to each of which we exercise sole investment discretion.

        You and the Issuers are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.


 
Very truly yours,
 
(Name of Transferee)
 
By:
     

--------------------------------------------------------------------------------

Authorized Signature


Exh. E-2

--------------------------------------------------------------------------------



EXHIBIT F

FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS
PURSUANT TO REGULATION S

                        ,             

The Bank of New York Trust Company, N.A.
100 Ashford Center North
Suite 520
Atlanta, Georgia 30338

Re:Superior Essex Communications LLC and Essex Group, Inc.
(the "Issuers") 9% Senior Notes due 2012 (the "Notes")

Dear Sirs:

        In connection with our proposed sale of $            aggregate principal
amount at maturity of the Notes, we confirm that such sale has been effected
pursuant to and in accordance with Regulation S under the U.S. Securities Act of
1933, as amended (the "Securities Act"), and, accordingly, we represent that:

        (1)   the offer of the Notes was not made to a person in the United
States;

        (2)   at the time the buy order was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States;

        (3)   no directed selling efforts have been made by us in the United
States in contravention of the requirements of Rule 903(b) or Rule 904(b) of
Regulation S, as applicable; and

        (4)   the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

        You and the Issuers are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby. Terms used in this letter have the
meanings set forth in Regulation S.

    Very truly yours,
 
 
[Name of Transferor]
 
 
By:
 
         

--------------------------------------------------------------------------------

Authorized Signature

Exh. F-1

--------------------------------------------------------------------------------





QuickLinks


INDENTURE
CROSS-REFERENCE TABLE
TABLE OF CONTENTS
